Exhibit 10.2

EXECUTION COPY
677908_9



Amended and Restated
Credit Agreement



Dated as of July 2, 2004



among



Strategic Energy, L.L.C.,

The Institutions From Time to Time
Parties Hereto As Lenders

LaSalle Bank National Association
as Administrative Agent

And

PNC Bank, National Association
as Syndication Agent

_____________________________


LaSalle Bank National Association

And

PNC Capital Markets,
Co-Lead Arrangers



TABLE OF CONTENTS



Section

Page

ARTICLE I.

   DEFINITIONS

1

1.1.

Certain Defined Terms

1

1.2.

References

18

ARTICLE II.

   THE REVOLVING LOAN FACILITIES

18

2.1.

Revolving Loans

18

2.2.

Rate Options for All Advances

19

2.3.

Prepayments

19

(A)     Optional Payments

19

(B)     Mandatory Prepayments

19

2.4.

Reduction of Commitments

19

2.5.

Method of Borrowing

20

2.6.

Method of Selecting Types and Interest Periods for Advances

20

2.7.

Minimum Amount of Each Advance

20

2.8.

Method of Selecting Types and Interest Periods for Conversion and Continuation
of Advances

20

(A)     Right to Convert/Breakage Costs

20

(B)     Automatic Conversion and Continuation

21

(C)     No Conversion Post-Default or Post-Unmatured Default

21

(D)     Conversion/Continuation Notice

21

2.9.

Default Rate

21

2.10.

Method of Payment

21

2.11.

Notes

22

2.12.

Telephonic Notices

22

2.13.

Promise to Pay; Interest and Commitment Fees; Interest Payment Dates; Interest
and Fee Basis; Taxes; Loan and Control Accounts

22

(A)     Promise to Pay

22

(B)     Interest Payment Dates

22

(C)     Commitment Fees

22

(D)     Interest and Fee Basis; Applicable Floating Rate Margin, Applicable
Eurodollar Margin, Applicable L/C Fee Percentage and Applicable Commitment Fee
Percentage

23

(E)     Taxes

24

(F)     Loan Account

26

(G)     Entries Binding

26

2.14.

Notification of Advances, Interest Rates, Prepayments and Aggregate Revolving
Loan Commitment Reductions

27

2.15.

Lending Installations

27

2.16.

Non-Receipt of Funds by the Administrative Agent

27

2.17.

Termination Date

27

2.18.

Extension of Revolving Loan Termination Date

27

2.19.

Replacement of Certain Lenders

28

ARTICLE III.

   THE LETTER OF CREDIT FACILITY

28

3.1.

Obligation to Issue

28

3.2.

[Intentionally Omitted]

29

3.3.

Types and Amounts

29

3.4.

Conditions

29

3.5.

Procedure for Issuance of Letters of Credit

29

3.6.

Letter of Credit Fees

30

3.7.

Reimbursement Obligation

30

3.8.

Letter of Credit Fees

31

3.9.

Issuing Bank Reporting Requirements

31

3.10.

Indemnification; Exoneration

31

3.11.

Cash Collateral

32

ARTICLE IV.

   REPRESENTATIONS AND WARRANTIES

37

4.1.

Yield Protection

33

4.2.

Changes in Capital Adequacy Regulations

33

4.3.

Availability of Types of Advances

34

4.4.

Funding Indemnification

34

4.5.

Lender Statements; Survival of Indemnity

34

ARTICLE V.

   CONDITIONS PRECEDENT

35

5.1.

Initial Advances and Letters of Credit

35

5.2.

Each Advance and Letter of Credit

36

ARTICLE VI.

   REPRESENTATIONS AND WARRANTIES

37

6.1.

Organization; Corporate Powers

37

6.2.

Authority

37

6.3.

No Conflict; Governmental Consents

38

6.4.

Financial Statements

38

6.5.

No Material Adverse Change

38

6.6.

Taxes

38

(A)     Tax Examinations

38

(B)     Payment of Taxes

38

6.7.

Litigation; Loss Contingencies and Violations

39

6.8.

Subsidiaries

39

6.9.

ERISA

39

6.10.

Accuracy of Information

40

6.11.

Securities Activities

40

6.12.

Material Agreements

40

6.13.

Compliance with Laws

40

6.14.

Assets and Properties

41

6.15.

Statutory Indebtedness Restrictions

41

6.16.

Insurance

41

6.17.

Labor Matters

41

6.18.

Environmental Matters

41

6.19.

Solvency

42

6.20.

Supplemental Disclosure

42

ARTICLE VII.

   COVENANTS

42

7.1.

Reporting

43

(A)     Financial Reporting

43

(B)     Notice of Default

44

(C)     Lawsuits

44

(D)     ERISA Notices

45

(E)     Labor Matters

46

(F)     Other Indebtedness

46

(G)     Other Reports

46

(H)     Environmental Notices

47

(I)     Other Information

47

7.2.

Affirmative Covenants

47

(A)     Existence, Etc.

47

(B)     Corporate Powers; Conduct of Business

47

(C)     Compliance with Laws, Etc.

47

(D)     Payment of Taxes and Claims; Tax Consolidation

48

(E)     Insurance

48

(F)     Inspection of Property; Books and Records; Discussions

48

(G)     ERISA Compliance

49

(H)     Maintenance of Property

49

(I)     Environmental Compliance

49

(J)     Use of Proceeds

49

(K)     Collateral Documents

49

(L)     Addition of Guarantors; Addition of Pledged Capital Stock and other
Collateral

50

(M)     Insurance and Condemnation Proceeds

50

(N)     Reportable Transaction

51

7.3.

Negative Covenants

51

(A)     Indebtedness

51

(B)     Sales of Assets

51

(C)     Liens

52

(D)     Investments

52

(E)     Contingent Obligations

53

(F)     Restricted Payments

53

(G)     Conduct of Business; Subsidiaries

53

(H)     Transactions with Shareholders and Affiliates

54

(I)     Restriction on Fundamental Changes

54

(J)     Sales and Leasebacks

54

(K)     Margin Regulations

54

(L)     ERISA

55

(M)     Corporate Documents

55

(N)     Fiscal Year

55

(O)     Hedging Obligations

55

(P)     Subordinated Debt

56

(Q)     Capital Expenditures

56

7.4.

Financial Covenants

56

(A)     Minimum Net Worth

56

(B)     Maximum Leverage Ratio

56

(C)     Minimum Fixed Charge Coverage Ratio

56

(D)     Minimum Debt Service Coverage Ratio

56

ARTICLE VIII.

   DEFAULTS

57

8.1.

Defaults

57

(A)     Failure to Make Payments When Due

57

(B)     Breach of Certain Covenants

57

(C)     Breach of Representation or Warranty

57

(D)     Other Defaults

57

(E)     Default as to Other Indebtedness

57

(F)     Involuntary Bankruptcy; Appointment of Receiver, Etc.

58

(G)     Voluntary Bankruptcy; Appointment of Receiver, Etc.

58

(H)     Judgments and Attachments

58

(I)     Dissolution

58

(J)     Loan Documents; Failure of Security

59

(K)     Termination Event

59

(L)     Waiver of Minimum Funding Standard

59

(M)     Change of Control

59

(N)     Environmental Matters

59

(O)     Guarantor Revocation

59

(P)     Default Under Subordinated Debt

59

(Q)     Default under Contractual Obligations

60

(R)     Breach of Financial Covenants

60

ARTICLE IX.

   ACCELERATION, DEFAULTING LENDERS; WAIVERS, AMENDMENTS AND REMEDIES

61

9.1.

Termination of Commitments; Acceleration

61

9.2.

Defaulting Lender

61

9.3.

Amendments

62

9.4.

Preservation of Rights

63

ARTICLE X.

   GENERAL PROVISIONS

63

10.1.

Survival of Representations

63

10.2.

Governmental Regulation

63

10.3.

Performance of Obligations

64

10.4.

Headings

64

10.5.

Entire Agreement

64

10.6.

Several Obligations; Benefits of this Agreement

64

10.7.

Expenses; Indemnification

65

(A)     Expenses

65

(B)     Indemnity

65

(C)     Waiver of Certain Claims; Settlement of Claims

66

(D)     Survival of Agreements

66

10.8.

Numbers of Documents

66

10.9.

Accounting

66

10.10.

Severability of Provisions

66

10.11.

Nonliability of Lenders

67

10.12.

GOVERNING LAW

67

10.13.

CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL

67

(A)     JURISDICTION

67

(B)     OTHER JURISDICTIONS

67

(C)     VENUE

68

10.14

WAIVER OF JURY TRIAL

68

10.15.

WAIVER OF BOND

68

10.16.

ADVICE OF COUNSEL

68

10.17.

No Strict Construction

68

ARTICLE XI.

   THE ADMINISTRATIVE AGENT

69

11.1.

Appointment and Authorization

69

11.2.

Issuing Bank

69

11.3.

Delegation of Duties

69

11.4.

Exculpation of Administrative Agent

69

11.5.

Reliance by Administrative Agent

70

11.6.

Notice of Default

70

11.7.

Credit Decision

71

11.8.

Indemnification

71

11.9.

Administrative Agent in Individual Capacity

71

11.10.

Successor Administrative Agent

72

11.11.

Collateral Matters

72

11.12.

Administrative Agent May File Proofs of Claim

72

11.13.

Other Agents; Arrangers and Managers

73

ARTICLE XII.

   SETOFF; RATABLE PAYMENTS

73

12.1.

Setoff

73

12.2.

Ratable Payments

73

12.3.

Application of Payments

74

12.4.

Relations Among Lenders

75

ARTICLE XIII.

   BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

75

13.1.

Successors and Assigns

75

13.2.

Participations

75

(A)     Permitted Participants; Effect

75

(B)     Voting Rights

76

(C)     Benefit of Setoff

76

13.3.

Assignments

76

(A)     Permitted Assignments

76

(B)     Effect; Effective Date

77

(C)     The Register

77

13.4.

Confidentiality

77

13.5.

Dissemination of Information

78

ARTICLE XIV.

   NOTICES

78

14.1.

Giving Notice

78

14.2.

Change of Address

78

ARTICLE XV.

   COUNTERPARTS

78





EXHIBITS AND SCHEDULES

Exhibits

EXHIBIT A

--

Commitments (Definitions)

EXHIBIT B-1

--

Form of Revolving Note (Definitions)

EXHIBIT B-2

--

Form of Security Agreement

EXHIBIT B-3

--

Trademark Security Agreement

EXHIBIT B-4

--

GPE Limited Guaranty Agreement

EXHIBIT C

--

Form of Borrowing Notice (Section 2.8)

EXHIBIT D

--

Form of Request for Letter of Credit (Section 3.4)

EXHIBIT E

--

Form of Assignment and Acceptance Agreement (Sections 2.20 and 13.3)

EXHIBIT F-1

--

Form of Borrower’s Counsel’s Opinion (Section 5.1)

EXHIBIT F-2

--

Form of Guarantor’s Counsel’s Opinion (Section 5.1)

EXHIBIT G

--

List of Closing Documents (Section 5.1)

EXHIBIT H

--

Form of Officer’s Certificate (Sections 5.2 and 7.1(A)(iii))

EXHIBIT I

--

Form of Compliance Certificate (Sections 5.2 and 7.1(A)(iii))

EXHIBIT J

--

Form of Subordination Agreement

EXHIBIT K

--

Master Letter of Credit Agreement

Schedules

Schedule 1.1.1

--

Permitted Existing Indebtedness (Definitions)

Schedule 1.1.2

--

Permitted Existing Investments (Definitions)

Schedule 1.1.4

--

Segregated Accounts (Definitions)

Schedule 6.3

--

Conflicts; Governmental Consents (Section 6.3)

Schedule 6.6

--

Taxes (Section 6.6(A))

Schedule 6.7

--

Litigation; Loss Contingencies (Section 6.7)

Schedule 6.9

--

ERISA (Section 6.9)

Schedule 6.12

--

Energy Purchase Contracts (Section 6.12)

Schedule 6.18

--

Environmental Matters (Section 6.18)





Amended and Restated
Credit Agreement

          This Amended and Restated Credit Agreement dated as of July 2, 2004 is
entered into among Strategic Energy, L.L.C., a Delaware limited liability
company, the institutions from time to time parties hereto as Lenders, whether
by execution of this Agreement or an Assignment Agreement pursuant to
Section 13.3, PNC Bank, National Association, in its capacity as Syndication
Agent, and LaSalle Bank National Association, a national banking association, in
its capacity as contractual representative for itself and the other Lenders. 
The parties hereto agree as follows:

ARTICLE I.     DEFINITIONS

          1.1.     Certain Defined Terms.  Capitalized terms used in this
Agreement and not otherwise defined herein shall have the following meanings,
applicable both to the singular and the plural forms of the terms defined.

          As used in this Agreement:

          “Acquisition” means any transaction, or any series of related
transactions, consummated on or after the date of this Agreement, by which the
Borrower (i) acquires any going business or all or substantially all of the
assets of any firm, corporation or division thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage of voting power) of the outstanding equity interests of
another Person.

          “Administrative Agent” means LaSalle Bank in its capacity as
contractual representative for itself and the Lenders pursuant to Article XI
hereof and any successor Administrative Agent appointed pursuant to Article XI
hereof.

          “Advance” means a borrowing hereunder consisting of the aggregate
amount of the several Loans made by the Lenders to the Borrower of the same Type
and, in the case of Eurodollar Rate Advances, for the same Interest Period.

          “Affiliate” of any Person means any other Person directly or
indirectly controlling, controlled by or under common control with such Person. 
A Person shall be deemed to control another Person if the controlling Person is
the “beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange
Act of 1934) of greater than ten percent (10%) or more of any class of voting
securities (or other voting interests) of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
Capital Stock, by contract or otherwise.

          “Agents” means the Administrative Agent and the Syndication Agent.

          “Aggregate Revolving Loan Commitment” means the aggregate of the
Revolving Loan Commitments of all the Lenders, as reduced from time to time
pursuant to the terms hereof.  The initial Aggregate Revolving Loan Commitment
is One Hundred Twenty-Five Million and 00/100 Dollars ($125,000,000.00).

          “Agreement” means this Credit Agreement, as it may be amended,
restated, supplemented or otherwise modified and in effect from time to time.

          “Agreement Accounting Principles” means generally accepted accounting
principles as in effect from time to time at all applicable reporting times,
applied in a manner consistent with that used in preparing the financial
statements referred to in Section 6.4 hereof.

          “Alternate Base Rate” means, for any day, a fluctuating rate of
interest per annum equal to the higher of (i) the Prime Rate for such day and
(ii) the sum of (a) the Federal Funds Effective Rate for such day and
(b) one-half of one percent (0.5%) per annum.

          “Applicable Commitment Fee Percentage” means, as at any date of
determination, the rate per annum then applicable in the determination of the
amount payable under Section 2.13(C)(i) hereof determined in accordance with the
provisions of Section 2.13(D)(ii) hereof.

          “Applicable Eurodollar Margin” means, as at any date of determination,
with respect to all Loans, the rate per annum then applicable to Eurodollar Rate
Loans determined in accordance with the provisions of Section 2.13(D)(ii)
hereof.

          “Applicable Floating Rate Margin” means, as at any date of
determination, with respect to all Loans, the rate per annum then applicable to
Floating Rate Loans, determined in accordance with the provisions of
Section 2.13(D)(ii) hereof.

          “Applicable L/C Fee Percentage” means, as at any date of
determination, a rate per annum equal to the rate per annum then applicable to
Letters of Credit determined in accordance with the provisions of
Section 2.13(D)(ii) hereof.

          “Arrangers” means LaSalle Bank and PNC Capital Markets, in their
capacity as the arrangers for the loan transactions evidenced by this Agreement.

          “Assignment Agreement” means an assignment and acceptance agreement
entered into in connection with an assignment pursuant to Section 13.3 hereof in
substantially the form of Exhibit E.

          “Authorized Officer” means any of the President and Chief Executive
Officer, Chief Operating Officer, Chief Financial Officer or Vice President,
Finance of the Borrower, acting singly.

          “Benefit Plan” means a defined benefit plan as defined in
Section 3(35) of ERISA (other than a Multiemployer Plan) in respect of which the
Borrower or any other member of the Controlled Group is, or within the
immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.

          “Borrower” means Strategic Energy, L.L.C., a Delaware limited
liability company, together with its successors and assigns, including a
debtor-in-possession on behalf of the Borrower.

          “Borrowing Date” means a date on which an Advance is made hereunder.

          “Borrowing Notice” is defined in Section 2.6 hereof.

          “Business Activity Report” means (A) a Notice of Business Activities
Report from the State of Minnesota, Department of Revenue or (B) any similar
report required by any other State relating to the ability of the Borrower to
enforce its accounts receivable claims against account debtors located in any
such state.

          “Business Day” means (i) with respect to any borrowing, payment or
rate selection of Loans bearing interest at the Eurodollar Rate, a day (other
than a Saturday or Sunday) on which banks are open for business in Chicago,
Illinois and on which dealings in Dollars are carried on in the London interbank
market and (ii) for all other purposes a day (other than a Saturday or Sunday)
on which banks are open for business in Chicago, Illinois.

          “Capital Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including
Capitalized Leases and Permitted Purchase Money Indebtedness) by the Borrower
and its Subsidiaries during that period that, in conformity with Agreement
Accounting Principles, are required to be included in or reflected by the
property, plant, equipment or similar fixed asset accounts reflected in the
consolidated balance sheet of the Borrower and its Subsidiaries.

          “Capital Stock” means (i) in the case of a corporation, corporate
stock, (ii) in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock, (iii) in the case of a partnership, partnership
interests (whether general or limited) and (iv) any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person.

          “Capitalized Lease” of a Person means any lease of property by such
Person as lessee which would be capitalized on a balance sheet of such Person
prepared in accordance with Agreement Accounting Principles.

          “Capitalized Lease Obligations” of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be capitalized
on a balance sheet of such Person prepared in accordance with Agreement
Accounting Principles.

          “Cash Equivalents” means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States government and backed by the
full faith and credit of the United States government; (ii) domestic and
Eurodollar certificates of deposit and time deposits, bankers’ acceptances and
floating rate certificates of deposit issued by any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies, any such issuing bank
having capital and retained earnings of at least $500,000,000 (fully protected
against currency fluctuations for any such deposits with a term of more than
ninety (90) days); (iii) shares of money market, mutual or similar funds having
assets in excess of $100,000,000 and the investments of which are limited to
investment grade securities (i.e., securities rated at least Baa3 by Moody’s
Investors Service, Inc. or at least BBB- by Standard & Poor’s Ratings Group);
and (iv) commercial paper of United States and foreign banks and bank holding
companies and their subsidiaries and United States and foreign finance,
commercial industrial or utility companies which, at the time of acquisition,
are rated A-1 (or better) by Standard & Poor’s Ratings Group, or P-1 (or better)
by Moody’s Investors Service, Inc.; provided that the maturities of such Cash
Equivalents shall not exceed 365 days.

          “Change” is defined in Section 4.2 hereof.

          “Change of Control” means an event or series of events by which:

(i)          GPE ceases to own and control directly or indirectly, 51% or more
of the Equity Interests of the Borrower; or

(ii)          the Borrower consolidates with or merges into another corporation
or conveys, transfers or leases all or substantially all of its property to any
Person, or any corporation consolidates with or merges into the Borrower, in
either event pursuant to a transaction in which the outstanding Capital Stock of
the Borrower is reclassified or changed into or exchanged for cash, securities
or other property; provided, however, that so long as no Default or Unmatured
Default has occurred and is continuing, a Change of Control shall not be deemed
to have occurred if (A) after the consummation of any such events, GPE continues
to own and control, directly or indirectly, 99% or more of the Equity Interests
of the resulting entity, and (B) the resulting entity delivers to the
Administrative Agent such documents, instruments, and agreements as are
necessary to evidence its agreement to be bound by this Agreement and the Loan
Documents.

          “Closing Date” means July 2, 2004.

          “Closing PUHCA Notice” is defined in Section 6.15 hereof.

          “Code” means the Internal Revenue Code of 1986, as amended, reformed
or otherwise modified from time to time.

          “Collateral” means all property and interests in property now owned or
hereafter acquired by the Borrower or any of its Subsidiaries in or upon which a
security interest, lien or mortgage is granted to the Administrative Agent, for
the benefit of the Holders of Obligations, or to the Administrative Agent, for
the benefit of the Lenders, whether under the Security Agreements, the Pledge
Agreements, the Intellectual Property Agreements, under any of the other
Collateral Documents or under any of the other Loan Documents; provided,
however, that “Collateral” shall not include the Excluded Collateral.

          “Collateral Documents”  means all agreements, instruments and
documents executed in connection with this Agreement, including, without
limitation, the Security Agreements, the Pledge Agreements, the Intellectual
Property Agreements, the Guarantees and all other security agreements, loan
agreements, notes, guarantees, pledges, powers of attorney, consents,
assignments, contracts, fee letters, mortgages, notices, leases, financing
statements and all other written matter whether now or hereafter (including
pursuant to Section 7.2(L) hereof) executed by or on behalf of the Borrower or
any of its Subsidiaries and delivered to the Administrative Agent or any of the
Lenders, together with all agreements and documents referred to therein or
contemplated thereby.

          “Commission” means the Securities and Exchange Commission and any
Person succeeding to the functions thereof.

          “Commitment” means, for each Lender, such Lender’s Revolving Loan
Commitment.

          “Consolidated Assets” means the total assets of the Borrower and its
Subsidiaries on a consolidated basis determined in accordance with Agreement
Accounting Principles.

          “Contaminant” means any waste, pollutant, hazardous substance, toxic
substance, hazardous waste, special waste, petroleum or petroleum-derived
substance or waste, asbestos, polychlorinated biphenyls (“PCBs”), or any
constituent of any such substance or waste, and includes but is not limited to
these terms as defined in Environmental, Health or Safety Requirements of Law.

          “Contingent Obligation”, as applied to any Person, means any
Contractual Obligation, contingent or otherwise, of that Person with respect to
any Indebtedness of another or other obligation or liability of another,
including, without limitation, any such Indebtedness, obligation or liability of
another directly or indirectly guaranteed, endorsed (otherwise than for
collection or deposit in the ordinary course of business), co-made or discounted
or sold with recourse by that Person, or in respect of which that Person is
otherwise directly or indirectly liable, including Contractual Obligations
(contingent or otherwise) arising through any agreement to purchase, repurchase,
or otherwise acquire such Indebtedness, obligation or liability or any security
therefor, or to provide funds for the payment or discharge thereof (whether in
the form of loans, advances, stock purchases, capital contributions or
otherwise), or to maintain solvency, assets, level of income, or other financial
condition, or to make payment other than for value received.

          “Contractual Obligation”, as applied to any Person, means any
provision of any equity or debt securities issued by that Person or any
indenture, mortgage, deed of trust, security agreement, pledge agreement,
guaranty, contract, undertaking, agreement or instrument, in any case in
writing, to which that Person is a party or by which it or any of its properties
is bound, or to which it or any of its properties is subject.

          “Controlled Group” means the group consisting of (i) any corporation
which is a member of the same controlled group of corporations (within the
meaning of Section 414(b) of the Code) as the Borrower; (ii) a partnership or
other trade or business (whether or not incorporated) which is under common
control (within the meaning of Section 414(c) of the Code) with the Borrower;
and (iii) a member of the same affiliated service group (within the meaning of
Section 414(m) of the Code) as the Borrower, any corporation described in
clause (i) above or any partnership or trade or business described in
clause (ii) above.

          “Conversion/Continuation Notice” is defined in Section 2.8(D) hereof.

          “Cure Loan” is defined in Section 9.2(iii) hereof.

          “Customary Permitted Liens” means:

(i)          Liens (other than Environmental Liens and Liens in favor of the IRS
or the PBGC) with respect to the payment of taxes, assessments or governmental
charges in all cases which are not yet due or (if foreclosure, distraint, sale
or other similar proceedings shall not have been commenced) which are being
contested in good faith by appropriate proceedings properly instituted and
diligently conducted and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with Agreement
Accounting Principles;

(ii)         statutory Liens of landlords and Liens of suppliers, mechanics,
carriers, materialmen, warehousemen or workmen and other similar Liens imposed
by law created in the ordinary course of business for amounts not yet due or
which are being contested in good faith by appropriate proceedings properly
instituted and diligently conducted and with respect to which adequate reserves
or other appropriate provisions are being maintained in accordance with
Agreement Accounting Principles;

(iii)        Liens (other than Environmental Liens and Liens in favor of the IRS
or the PBGC) incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other types of
social security benefits or to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of Funded Indebtedness), appeal and
performance bonds; provided that (A) all such Liens do not in the aggregate
materially detract from the value of the Borrower’s or such Subsidiary’s assets
or property taken as a whole or materially impair the use thereof in the
operation of the businesses taken as a whole, and (B) all Liens securing bonds
to stay judgments or in connection with appeals do not secure at any time an
aggregate amount exceeding $1,000,000.00;

(iv)         Liens arising with respect to zoning restrictions, easements,
licenses, reservations, covenants, rights-of-way, utility easements, building
restrictions and other similar charges or encumbrances on the use of real
property which do not in any case materially detract from the value of the
property subject thereto or interfere with the ordinary conduct of the business
of the Borrower or any of its Subsidiaries;

(v)          Liens of attachment or judgment with respect to judgments, writs or
warrants of attachment, or similar process against the Borrower or any of its
Subsidiaries which do not constitute a Default under Section 8.1(H) hereof; and

(vi)         any interest or title of the lessor in the property subject to any
operating lease entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business.

          “Debt Service Coverage Ratio” is defined in Section 7.4(d) hereof.

          “Default” means an event described in Article VIII hereof.

          “Distributions” means (i) any dividend or other distribution, direct
or indirect, on account of any Equity Interests of the Borrower now or hereafter
outstanding, except a dividend payable solely in the Borrower’s Capital Stock or
in options, warrants or other rights to purchase such Capital Stock, and
(ii) any redemption, retirement, purchase or other acquisition for value, direct
or indirect, of any Equity Interests of the Borrower or any of its Subsidiaries
now or hereafter outstanding; provided, however, that “Distributions” shall not
include the conversion or exchange of Equity Interests of the Borrower pursuant
to a conversion of the Borrower from a limited liability company to a
corporation permitted under Section 7.2(A) hereof.

          “DOL” means the United States Department of Labor and any Person
succeeding to the functions thereof.

          “Dollar” and “$” means dollars in the lawful currency of the United
States.

          “EBITDA” means, for any period, on a consolidated basis for the
Borrower and its Subsidiaries, the sum of the amounts for such period, without
duplication, of (i) Net Income, plus (ii) Interest Expense, plus (iii) charges
against income for foreign, federal, state and local taxes to the extent
deducted in computing Net Income, plus (iv) depreciation expense to the extent
deducted in computing Net Income, plus (v) amortization expense, including,
without limitation, amortization of goodwill and other intangible assets and
Transaction Costs to the extent deducted in computing Net Income, plus
(vi) other non-cash charges to the extent deducted in computing Net Income, less
(vii) non-cash gains to the extent reflected in Net Income.

          “Energy Purchase Contracts” is defined in Section 6.12 hereof.

          “Environmental, Health or Safety Requirements of Law” means all
Requirements of Law derived from or relating to federal, state and local laws or
regulations relating to or addressing pollution or protection of the
environment, or protection of worker health or safety, including, but not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. Section 9601 et seq., the Occupational Safety and Health Act of
1970, 29 U.S.C. § 651 et seq., and the Resource Conservation and Recovery Act of
1976, 42 U.S.C. Section 6901 et seq., in each case including any amendments
thereto, any successor statutes, and any regulations or guidance promulgated
thereunder, and any state or local equivalent thereof.

          “Environmental Lien” means a lien in favor of any Governmental
Authority for (a) any liability under Environmental, Health or Safety
Requirements of Law, or (b) damages arising from, or costs incurred by such
Governmental Authority in response to, a Release or threatened Release of a
Contaminant into the environment.

          “Environmental Property Transfer Act” means any applicable requirement
of law that conditions, restricts, prohibits or requires any notification or
disclosure triggered by the closure of any property or the transfer, sale or
lease of any property or deed or title for any property for environmental
reasons, including, but not limited to, any so-called “Industrial Site Recovery
Act” or “Responsible Property Transfer Act.”

          “Equity Interests” means Capital Stock and all warrants, options or
other rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).

          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time including (unless the context otherwise requires) any
rules or regulations promulgated thereunder.

          “Eurodollar Base Rate” means a rate of interest equal to (a) the per
annum rate of interest at which United States dollar deposits in an amount
comparable to the amount of the relevant Eurodollar Rate Loan and for a period
equal to the relevant Interest Period are offered in the London Interbank
Eurodollar market at 11:00 A.M. (London time) two (2) Business Days prior to the
commencement of such Interest Period (or three (3) Business Days prior to the
commencement of such Interest Period if banks in London, England were not open
and dealing in offshore United States dollars on such second preceding Business
Day), as displayed in the Bloomberg Financial Markets system (or other
authoritative source selected by the Administrative Agent in its sole
discretion) or, if the Bloomberg Financial Markets system or another
authoritative source is not available, as the Eurodollar Base Rate is otherwise
reasonably determined by the Administrative Agent in its sole and absolute
discretion, divided by (b) a number determined by subtracting from 1.00 the then
stated maximum reserve percentage for determining reserves to be maintained by
member banks of the Federal Reserve System for Eurocurrency funding or
liabilities as defined in Regulation D (or any successor category of liabilities
under Regulation D), such rate to remain fixed for such Interest Period.  The
Administrative Agent’s reasonable determination of the Eurodollar Base Rate
shall be conclusive, absent manifest error.

          “Eurodollar Rate” means, with respect to a Eurodollar Rate Loan for
the relevant Interest Period, the Eurodollar Base Rate applicable to such
Interest Period plus the then Applicable Eurodollar Margin. 

          “Eurodollar Rate Advance” means an Advance which bears interest at the
Eurodollar Rate.

          “Eurodollar Rate Loan” means a Loan, or portion thereof, which bears
interest at the Eurodollar Rate.

          “Excluded Collateral” means (1) Provider Collateral under the
Restricting Energy Purchase Contracts; provided, however, that upon the release
of any proceeds of such Provider Collateral to the Borrower pursuant to the
terms of any Disbursement Agreement entered into in conjunction with the
Restricting Energy Purchase Contracts, such released amounts will cease to be
“Excluded Collateral”; (2) all cash and letter-of-credit rights held by Borrower
as “Performance Assurance”, “Posted Credit Support” or “Adequate Assurance of
Performance” as those terms are defined in the Energy Purchase Contracts, so
long as such amounts are held by LaSalle Bank pursuant to that certain Custody
Agreement dated as of March 26, 2003 between the Borrower and LaSalle Bank; and
(3) any Collateral in which Borrower has granted a security interest, or in the
future will be granting a security interest, pursuant to a close out and setoff
netting agreement (such as the EEI Master Netting, Setoff, Security and
Collateral Agreement or the ISDA Energy Agreement Bridge) entered into with a
third party with whom it has entered into an Energy Purchase Contract, but only
to the extent that such Collateral consists of present or future payment
obligations of such third party to Borrower arising under the Energy Purchase
Contract entered into between Borrower and said third party.

          “Federal Funds Effective Rate” means, for any day, an interest rate
per annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

          “Financial Covenant Breach” is defined in Section 8.1(R) hereof.

          “Financing” means, with respect to any Person, the issuance or sale by
such Person of any Equity Interests of such Person or any Indebtedness
consisting of debt securities of such Person.

          “Fixed Charge Coverage Ratio” is defined in Section 7.4(c) hereof.

          “Floating Rate” means, for any day for any Loan, a rate per annum
equal to the Alternate Base Rate for such day, changing when and as the
Alternate Base Rate changes, plus the then Applicable Floating Rate Margin.

          “Floating Rate Advance” means an Advance which bears interest at the
Floating Rate.

          “Floating Rate Loan” means a Loan, or portion thereof, which bears
interest at the Floating Rate.

          “FPA” means the Federal Power Act, as amended, and all rules and
regulations promulgated thereunder.

          “Funded Indebtedness” means Indebtedness other than Contingent
Obligations.

          “Governmental Acts” is defined in Section 3.10(A) hereof.

          “Governmental Authority” means any nation or government, any federal,
state, local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

          “GPE” means Great Plains Energy Incorporated, a Missouri corporation.

          “GPE Cash Infusion” means the purchase by GPE or its Subsidiaries for
cash of additional Equity Interests of Borrower or cash capital contributions
made by GPE or its Subsidiaries in respect of their direct or indirect Equity
Interests in Borrower.

          “GPE Cross Default” shall have the meaning set forth on the GPE
Guaranty.

          “GPE Guarantee Increase” means any increase in the amount of the GPE
Guaranty made in connection with the cure of a Financial Covenant Breach
pursuant to Section 8.1(R) of this Agreement.

           “GPE Guaranty” means that certain Limited Guaranty dated as of the
Closing Date in substantially the form of Exhibit B-4 attached hereto, duly
executed by GPE in favor of the Administrative Agent for the benefit of the
Holders of Obligations, as amended, restated or otherwise modified from time to
time.

          “Gross Negligence” means recklessness, or actions taken or omitted
with conscious indifference to or the complete disregard of consequences.  Gross
Negligence does not mean the absence of ordinary care or diligence, or an
inadvertent act or inadvertent failure to act.  If the term “gross negligence”
is used with respect to the Agents, the Arrangers or any Lender or any
indemnitee in any of the other Loan Documents, it shall have the meaning set
forth herein.

          “Guarantors” means (i) GPE and (ii) any other new Subsidiaries which
have satisfied the provisions of Section 7.2(L) hereof, in each case, together
with their respective successors and assigns.

          “Guaranty” means the GPE Guaranty and any guaranty hereafter (pursuant
to Section 7.2(L) hereof) executed by a Subsidiary of Borrower in favor of the
Administrative Agent for the ratable benefit of the Holders of Obligations, in
each case, as amended, restated or otherwise modified from time to time.

          “Hedging Obligations” of a Person means any and all obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all
agreements, devices or arrangements designed to protect at least one of the
parties thereto from the fluctuations of interest rates, commodity prices,
exchange rates or forward rates applicable to such party’s assets, liabilities
or exchange transactions, including, but not limited to, dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options, puts and warrants, and (ii) any and all
cancellations, buy backs, reversals, terminations or assignments of any of the
foregoing; provided, however, that “Hedging Obligations” shall not include
physical and financial agreements to purchase energy entered into by the
Borrower in the ordinary course of its business.

          “Holders of Obligations” means the holders of the Obligations from
time to time, including, without limitation, (i) each Lender in respect of its
Loans, (ii) each Issuing Bank in respect of Reimbursement Obligations, (iii) the
Agents, the Lenders and the Issuing Banks in respect of all other present and
future obligations and liabilities of the Borrower of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iv) each Indemnitee in respect of the obligations and liabilities of the
Borrower to such Person hereunder, and (v) their respective successors,
transferees and assigns.

          “Indebtedness” of any Person means, without duplication, such Person’s
(a) obligations for borrowed money, (b) obligations representing the deferred
purchase price of property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (c) obligations, whether or not assumed, secured by Liens or payable out
of the proceeds or production from property or assets now or hereafter owned or
acquired by such Person, (d) obligations which are evidenced by notes,
acceptances or other instruments, (e) Capitalized Lease Obligations,
(f) Contingent Obligations, (g) obligations with respect to letters of credit
issued under this Agreement or otherwise on the Borrower’s behalf and
(h) Hedging Obligations. The amount of Indebtedness of any Person at any date
shall be without duplication (i) the outstanding balance at such date of all
unconditional obligations as described above and the maximum liability of any
such Contingent Obligations at such date and (ii) in the case of Indebtedness of
others secured by a Lien to which the property or assets owned or held by such
Person is subject, the lesser of the fair market value at such date of any asset
subject to a Lien securing the Indebtedness of others and the amount of the
Indebtedness secured.  Anything to the contrary contained in this Agreement
notwithstanding, Borrower’s Energy Purchase Contracts, Distributions by the
Borrower to the holders of its Equity Interests, and the obligation to make tax
distributions under the terms of the Borrower’s limited liability company
operating agreement shall not be deemed to be Indebtedness.

          “Indemnified Matters”  is defined in Section 10.7(B) hereof.

          “Indemnitees” is defined in Section 10.7(B) hereof.

          “Intellectual Property Agreement” means any patent security agreement,
trademark security agreement or copyright security agreement whether now or
hereafter (including pursuant to Section 7.2(L) hereof) executed by the Borrower
and its Subsidiaries in favor of the Administrative Agent for the benefit of the
Holders of Obligations, in each case, as amended, restated or otherwise modified
from time to time, including, without limitation, that certain Trademark
Security Agreement dated as of the Closing Date in substantially the form of
Exhibit B-3 attached hereto, duly executed by the Borrower in favor of the
Administrative Agent for the benefit of the Holders of Obligations as amended,
restated or otherwise modified from time to time.

          “Interest Expense” means, for any period, the total interest expense
of the Borrower and its consolidated Subsidiaries, whether paid or accrued
(including the interest component of Capitalized Leases, commitment and letter
of credit fees) as reflected on the income statement of the Borrower and its
consolidated Subsidiaries, all as determined in conformity with Agreement
Accounting Principles.

          “Interest Period” means, with respect to a Eurodollar Rate Loan, a
period of one (1), two (2), three (3) or six (6) months commencing on a Business
Day selected by the Borrower pursuant to this Agreement.  Such Interest Period
shall end on (but exclude) the day which corresponds numerically to such date
one, two, three or six months thereafter; provided, however, that if there is no
such numerically corresponding day in such next, second, third or sixth
succeeding month, such Interest Period shall end on the last Business Day of
such next, second, third or sixth succeeding month, as the case may be.  If an
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the immediately preceding Business Day.

          “Investment” means, with respect to any Person, (i) any purchase or
other acquisition by that Person of any Indebtedness, Equity Interests or other
securities, or of a beneficial interest in any Indebtedness, Equity Interests or
other securities, issued by any other Person, (ii) any purchase by that Person
of all or substantially all of the assets of a business conducted by another
Person, and (iii) any loan, advance (other than deposits with financial
institutions available for withdrawal on demand, prepaid expenses, accounts
receivable, advances to employees and similar items made or incurred in the
ordinary course of business) or capital contribution by that Person to any other
Person, including all Indebtedness to such Person arising from a sale of
property by such Person other than in the ordinary course of its business.

          “IRS” means the Internal Revenue Service and any Person succeeding to
the functions thereof.

          “Issuing Banks” means (i) LaSalle Bank and (ii) any Lender which, at
the Borrower’s request, agrees, in each such Lender’s sole discretion, to become
an Issuing Bank for the purpose of issuing Letters of Credit, and their
respective successors and assigns, in each case in such Lender’s separate
capacity as an issuer of Letters of Credit pursuant to Section 3.1.  The
Borrower shall provide the Administrative Agent with prior written notice of the
designation of any Lender as an Issuing Bank after the date hereof.

          “LaSalle Bank” means LaSalle Bank National Association, a national
banking association, together with its successors and assigns.

          “L/C Draft” means a draft drawn on an Issuing Bank pursuant to a
Letter of Credit.

          “L/C Interest” shall have the meaning ascribed to such term in Section
3.6 hereof.

          “L/C Obligations” means, without duplication, an amount equal to the
sum of (i) the aggregate of the amount then available for drawing under each of
the Letters of Credit, (ii) the face amount of all outstanding L/C Drafts
corresponding to the Letters of Credit, which L/C Drafts have been accepted by
the applicable Issuing Bank, (iii) the aggregate outstanding amount of all
Reimbursement Obligations at such time and (iv) the aggregate face amount of all
Letters of Credit requested by the Borrower but not yet issued (unless the
request for an unissued Letter of Credit has been denied).

          “Lenders” means the lending institutions listed on the signature pages
of this Agreement and their respective successors and assigns.

          “Lending Installation” means, with respect to a Lender or the
Administrative Agent, any office, branch, subsidiary or affiliate of such Lender
or the Administrative Agent.

          “Letter of Credit” means the letters of credit to be issued by the
Issuing Banks pursuant to Section 3.1 hereof.

          “Leverage Ratio” is defined in Section 7.4(B) hereof.

          “Lien” means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or security agreement or preferential arrangement of any kind or nature
whatsoever (including, without limitation, the interest of a vendor or lessor
under any conditional sale, Capitalized Lease or other title retention
agreement).

          “Loan(s)” means, with respect to a Lender, such Lender’s portion of
any Advance made pursuant to Section 2.1 hereof, and collectively all Revolving
Loans, whether made or continued as or converted to Floating Rate Loans or
Eurodollar Rate Loans.

          “Loan Account” is defined in Section 2.13(F) hereof.

          “Loan Documents” means this Agreement, the Notes, the Master Letter of
Credit Agreement, any Guaranty and all other documents, instruments and
agreements executed in connection therewith or contemplated thereby, as the same
may be amended, restated or otherwise modified and in effect from time to time.

          “Margin Stock” shall have the meaning ascribed to such term in
Regulation U.

          “Master Letter of Credit Agreement” means, at any time, with respect
to the issuance of Letters of Credit, the form of LaSalle Bank’s Master Letter
of Credit Agreement attached hereto as Exhibit K, as the same may be amended
from time to time.  In the event of a conflict in terms between this Agreement
and the Master Letter of Credit Agreement, the Master Letter of Credit Agreement
shall govern.

          “Material Adverse Effect” means a material adverse effect upon (a) the
business, condition (financial or otherwise), operations, performance,
properties or prospects of the Borrower, (b) the ability of the Borrower or any
of its Subsidiaries to perform their respective obligations under the Loan
Documents in any material respect, or (c) the ability of the Lenders or the
Administrative Agent to enforce in any material respect the Obligations.

          “Material Subsidiary” means any Subsidiary of Borrower having assets
or annual revenues in excess of $1,000,000.00.

          “Multiemployer Plan” means a “Multiemployer Plan” as defined in
Section 4001(a)(3) of ERISA which is, or within the immediately preceding six
(6) years was, contributed to by either the Borrower or any member of the
Controlled Group.

          “Net Income” means, for any period, the net earnings (or loss) after
taxes of the Borrower and its Subsidiaries on a consolidated basis for such
period taken as a single accounting period determined in conformity with
Agreement Accounting Principles.

          “Net Worth” means, at a particular date, all amounts which would be
included under shareholders’ equity for any Person and its consolidated
Subsidiaries determined in accordance with Agreement Accounting Principles.  In
calculating the Net Worth of the Borrower and its Subsidiaries, any non-cash
charges related to FASB 133 or FASB 149, as such statements are in effect as of
the Closing Date, shall be excluded from the calculation of Net Worth.

          “New Subsidiary” is defined in Section 7.3(G)(ii) hereof.

          “Non Pro Rata Loan” is defined in Section 9.2 hereof.

          “Non-Qualifying GPE Guarantee Increase” means a GPE Guarantee Increase
made at a time when GPE’s long term debt is not rated at least Baa3 by Moody’s
Investors Service and at least BBB- by Standard & Poor’s Ratings Group.

          “Notes” means the Revolving Notes.

          “Notice of Assignment” is defined in Section 13.3(B) hereof.

          “Obligations” means all Loans, advances, debts, liabilities,
obligations, covenants and duties  owing by the Borrower to the Agents, the
Arrangers, any Lender, any Issuing Bank, any Affiliate of the Agents, the
Arrangers or any Lender, or any Indemnitee, of any kind or nature, present or
future, arising under this Agreement, the Notes or any other Loan Document,
whether or not evidenced by any note, guaranty or other instrument, whether or
not for the payment of money, whether arising by reason of an extension of
credit, loan, guaranty, indemnification, or in any other manner, whether direct
or indirect (including those acquired by assignment), absolute or contingent,
due or to become due, now existing or hereafter arising and however acquired. 
The term includes, without limitation, all interest, charges, expenses, fees,
attorneys’ fees and disbursements, paralegals’ fees (in each case whether or not
allowed), and any other sum chargeable to the Borrower under this Agreement or
any other Loan Document.

          “Other Taxes” is defined in Section 2.13(E)(ii) hereof.

          “Participants” is defined in Section 13.2(A) hereof.

          “Payment Date” means the last Business Day of each calendar quarter.

          “PBGC” means the Pension Benefit Guaranty Corporation, or any
successor thereto.

          “Permitted Acquisition” is defined in Section 7.3(G) hereof.

          “Permitted Existing Indebtedness” means the Indebtedness of the
Borrower and its Subsidiaries identified as such on Schedule 1.1.1 to this
Agreement.

          “Permitted Existing Investments” means the Investments of the Borrower
and its Subsidiaries identified as such on Schedule 1.1.2 to this Agreement.

          “Permitted Existing Liens” means the Liens on assets of the Borrower
and its Subsidiaries identified as such on the disclosure statement delivered by
the Borrower to the Administrative Agent at Closing and which are acceptable to
the Administrative Agent.

          “Permitted Purchase Money Indebtedness” is defined in Section
7.3(A)(vi) hereof.

          “Permitted Refinancing Indebtedness” means any replacement, renewal,
refinancing or extension of any Indebtedness permitted by this Agreement that
(i) does not exceed the aggregate principal amount (plus accrued interest and
any applicable premium and associated fees and expenses) of the Indebtedness
being replaced, renewed, refinanced or extended, (ii) does not have a Weighted
Average Life to Maturity at the time of such replacement, renewal, refinancing
or extension that is less than the Weighted Average Life to Maturity of the
Indebtedness being replaced, renewed, refinanced or extended, (iii) does not
rank at the time of such replacement, renewal, refinancing or extension senior
to the Indebtedness being replaced, renewed, refinanced or extended, and
(iv) does not contain terms (including, without limitation, terms relating to
security, amortization, interest rate, premiums, fees, covenants, event of
default and remedies) materially less favorable to the Borrower or to the
Lenders than those applicable to the Indebtedness being replaced, renewed,
refinanced or extended.

          “Person” means any individual, corporation, firm, enterprise,
partnership, trust, incorporated or unincorporated association, joint venture,
joint stock company, limited liability company or other entity of any kind, or
any government or political subdivision or any agency, department or
instrumentality thereof.

          “Plan” means an employee benefit plan defined in Section 3(3) of ERISA
in respect of which the Borrower or any member of the Controlled Group is, or
within the immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.

          “Pledge Agreement” means any pledge agreement hereafter (pursuant to
Section 7.2(L) hereof) executed by the Borrower or any Subsidiary of the
Borrower with respect to the Capital Stock of any other Subsidiary of the
Borrower or such Subsidiary in favor of the Administrative Agent for the benefit
of the Holders of Obligations, in each case, as amended, restated or otherwise
modified from time to time.

          “Prime Rate” means, for any day, the rate of interest in effect for
such day as publicly announced from time to time by LaSalle Bank as its prime
rate (whether or not such rate is actually charged by LaSalle Bank), which is
not intended to be LaSalle Bank’s lowest or most favorable rate of interest at
any one time.  Any change in the Prime Rate announced by LaSalle Bank shall take
effect at the opening of business on the day specified in the public
announcement of such change; provided that LaSalle Bank shall not be obligated
to give notice of any change in the Prime Rate.

          “Pro Rata Share” means:

(i)          with respect to all payments, computations and determinations
relating to the Revolving Loan Commitment or the Revolving Loans of any Lender
or such Lender’s interest in Letters of Credit (including, without limitation,
determinations of the commitment fee under Section 2.13(C)(i)), the Revolving
Loan Pro Rata Share; and

(ii)         for all other purposes, with respect to each Lender, the percentage
obtained by dividing (A) the sum of such Lender’s Revolving Loan Commitment at
such time (in each case, as adjusted from time to time in accordance with the
provisions of this Agreement) by (B) the Aggregate Revolving Loan Commitment at
such time; provided, however, if all of the Commitments are terminated pursuant
to the terms of this Agreement, then “Pro Rata Share” means the percentage
obtained by dividing (x) the sum of such Lender’s Revolving Loans and L/C
Obligations by (y) the aggregate amount of all Revolving Loans and L/C
Obligations.

          “Provider Collateral” means those specified retail contracts, related
items and proceeds thereof and any Segregated Accounts that are subject to a
Lien pursuant to the terms of the Energy Purchase Contracts.

          “PUHCA” means the Public Utility Holding Company Act of 1935, as
amended.

          “Purchasers” is defined in Section 13.3(A) hereof.

          “Qualifying GPE Guarantee Increase” means a GPE Guarantee Increase
made at a time when GPE’s long term debt is rated at least Baa3 by Moody’s
Investors Service and at least BBB- by Standard & Poor’s Ratings Group,
provided, however, that if subsequently GPE’s long term debt is no longer rated
at least Baa3 by Moody’s Investors Service and at least BBB- by Standard & Poors
Rating Group, for purposes of determining covenant compliance in subsequent
fiscal quarters such GPE Guarantee Increase will be deemed to have been
originally made as a Non-Qualifying Guaranty Increase.

          “Rate Option” means the Eurodollar Rate or the Floating Rate.

          “Register” is defined in Section 13.3(C) hereof.

          “Regulation T” means Regulation T of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by and to brokers and dealers of securities for the purpose
of purchasing or carrying margin stock (as defined therein).

          “Regulation U” means Regulation U of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying Margin
Stock applicable to member banks of the Federal Reserve System.

          “Regulation X” means Regulation X of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

          “Reimbursement Obligation” is defined in Section 3.7 hereof.

          “Release” means any release, spill, emission, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, leaching or migration into
the indoor or outdoor environment, including the movement of Contaminants
through or in the air, soil, surface water or groundwater.

         “Reportable Event” means a reportable event as defined in Section 4043
of ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days after
such event occurs, provided, however, that a failure to meet the minimum funding
standards of Section 412 of the Code and of Section 302 of ERISA shall be a
Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or Section 412(d)
of the Code.

          “Required Lenders” means Lenders whose Pro Rata Shares, in the
aggregate, are greater than sixty-six and two-thirds percent (66-2/3%);
provided, however, that, if any of the Lenders shall have failed to fund its
Revolving Loan Pro Rata Share of any Revolving Loan requested by the Borrower,
which such Lenders are obligated to fund under the terms of this Agreement and
any such failure has not been cured, then for so long as such failure continues,
“Required Lenders” means Lenders (excluding all Lenders whose failure to fund
their applicable Pro Rata Shares of such Revolving Loans has not been so cured)
whose Pro Rata Shares represent greater than sixty-six and two-thirds percent
(66-2/3%) of the aggregate Pro Rata Shares of such Lenders; provided further,
however, that, if the Commitments have been terminated pursuant to the terms of
this Agreement, “Required Lenders” means Lenders (without regard to such
Lenders’ performance of their respective obligations hereunder) whose aggregate
ratable shares (stated as a percentage) of the aggregate outstanding principal
balance of all Loans and L/C Obligations are greater than sixty-six and two
thirds percent (66-2/3%).

          “Requirements of Law” means, as to any Person, the charter and by-laws
or other organizational or governing documents of such Person, and any law, rule
or regulation, or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is subject
including, without limitation, the Securities Act of 1933, the Securities
Exchange Act of 1934, Regulations T, U and X, ERISA, the Fair Labor Standards
Act, the Worker Adjustment and Retraining Notification Act, Americans with
Disabilities Act of 1990, and any certificate of occupancy, zoning ordinance,
building, environmental or land use requirement or permit or environmental,
labor, employment, occupational safety or health law, rule or regulation,
including Environmental, Health or Safety Requirements of Law.

          “Restricted Payment” means (i) any redemption, purchase, retirement,
defeasance, prepayment or other acquisition for value, direct or indirect, of
any Indebtedness other than the Obligations prior to the stated maturity of such
Indebtedness, (ii) any payment of a claim for the rescission of the purchase or
sale of, or for material damages arising from the purchase or sale of, any
Indebtedness (other than the Obligations), or of a claim for reimbursement,
indemnification or contribution arising out of or related to any such claim for
damages or rescission and (iii) any payment of any management fee or similar
consulting fee to any Affiliate of the Borrower in excess of $2,500,000 in the
aggregate in any fiscal year.

          “Restricting Energy Purchase Contracts” means (i) those Energy
Purchase Contracts which prohibit the grant of a junior lien on the related
Provider Collateral to the Administrative Agent, and (ii) those Energy Purchase
Contracts listed in Items 6 (Mirant), 8 (BP), 10 (Morgan Stanley) and 11 (CG&E)
of Schedule 6.12 hereof; provided, however, that with respect to the Energy
Purchase Contracts listed in (ii) above, the Lenders shall be entitled to a
security interest in the Provider Collateral relating thereto which is
subordinate to that granted by Borrower to the other party to such Energy
Purchase Contracts.

          “Revolving Credit Availability” means, at any particular time, the
amount by which the Aggregate Revolving Loan Commitment at such time exceeds the
Revolving Credit Obligations at such time.

          “Revolving Credit Obligations” means, at any particular time, the sum
of (i) the outstanding principal amount of the Revolving Loans at such time,
plus (ii) the L/C Obligations at such time.

          “Revolving Loan” is defined in Section 2.1 hereof.

          “Revolving Loan Commitment” means, for each Lender, the obligation of
such Lender to make Revolving Loans and to purchase participations in Letters of
Credit not exceeding the amount set forth on Exhibit A to this Agreement
opposite its name thereon under the heading “Revolving Loan Commitment” or the
signature page of the assignment and acceptance by which it became a Lender, as
such amount may be modified from time to time pursuant to the terms of this
Agreement or to give effect to any applicable assignment and acceptance.

          “Revolving Loan Pro Rata Share” means, at any particular time and with
respect to any Lender, the percentage obtained by dividing (A) such Lender’s
Revolving Loan Commitment (or the outstanding principal balance of such Lender’s
Revolving Loans and all L/C Obligations in which such Lender has an interest, if
the Revolving Loan Commitments have been terminated pursuant to the terms of
this Agreement) by (B) the Aggregate Revolving Loan Commitment (or the aggregate
outstanding principal balance of the Revolving Loans and all L/C Obligations, if
the Revolving Loan Commitments have been terminated pursuant to the terms of
this Agreement).

          “Revolving Loan Termination Date” means June 29, 2007 (unless extended
pursuant to Section 2.18 hereof).

          “Revolving Note” means a promissory note, in substantially the form of
Exhibit B-1 hereto, duly executed by the Borrower and payable to the order of a
Lender in the amount of its Revolving Loan Commitment, including any amendment,
restatement, modification, renewal or replacement of such Revolving Note.

          “Risk-Based Capital Guidelines” is defined in Section 4.2 hereof.

          “Security Agreement” means (i) that certain Security Agreement dated
as of the Closing Date, in substantially the form of Exhibit B-2 attached
hereto, duly executed by the Borrower in favor of the Administrative Agent for
the benefit of the Holders of Obligations as amended, restated or otherwise
modified from time to time and (ii) any other security agreement hereafter
(pursuant to Section 7.2(L) hereof) executed by each of the Borrower’s
Subsidiaries in favor of the Administrative Agent for the benefit of the Holders
of Obligations, in each case, as amended, restated or otherwise modified from
time to time.

          “Segregated Accounts” shall mean those deposit accounts listed on
Schedule 1.1.4 hereto, which schedule may be revised from time to time by the
Borrower submitting a revised Schedule to the Administrative Agent and the
Lenders, such accounts being created for the purpose of providing performance
assurance to certain of the Borrower’s wholesale power supply counterparties and
funded by payments made by the Borrower’s retail customers receiving such
supply.

          “Single Employer Plan” means a Plan maintained by the Borrower or any
member of the Controlled Group for employees of the Borrower or any member of
the Controlled Group.

          “Solvent” means, when used with respect to any Person, that at the
time of determination:

(i)          the fair value of its assets (both at fair valuation and at present
fair saleable value) is equal to or in excess of the total amount of its
liabilities, including, without limitation, contingent liabilities; and

(ii)         it is then able and expects to be able to pay its debts as they
mature; and

(iii)        it has capital sufficient to carry on its business as conducted and
as proposed to be conducted.

With respect to contingent liabilities (such as litigation, guarantees and
pension plan liabilities), such liabilities shall be computed at the amount
which, in light of all the facts and circumstances existing at the time,
represent the amount which can be reasonably be expected to become an actual or
matured liability.

          “Subordinated Debtholder” means either GPE, KLT Inc., KLT Energy
Services Inc., Innovative Energy Consultants Inc. or Custom Energy Holdings,
L.L.C.

          “Subordinated Debt”  means any intercompany Indebtedness owed by the
Borrowers to the Subordinated Debtholder (whether or not evidenced by a
promissory note) and subject to the terms of the Subordination Agreement.

          “Subordination Agreement” means that certain Subordination Agreement
dated as of the Closing Date (as amended, restated, supplemented or otherwise
modified from time to time) between the Subordinated Debtholder and the Borrower
in favor of the Administrative Agent on behalf of the Lenders with respect to
the Subordinated Debt, in substantially the form of Exhibit J attached hereto.

          “Subsidiary” of a Person means (i) any corporation more than 50% of
the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (ii) any partnership, association, joint venture or similar business
organization more than 50% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled.  Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower.

          “Syndication Agent” means PNC Bank, National Association in its
capacity as syndication agent hereunder.

          “Taxes” is defined in Section 2.13(E)(i) hereof.

          “Termination Date” means the earlier of (a) the Revolving Loan
Termination Date, and (b) the date of termination of the Aggregate Revolving
Loan Commitment pursuant to Section 2.4 hereof or the Commitments pursuant to
Section 9.1 hereof.

          “Termination Event” means (i) a Reportable Event with respect to any
Benefit Plan; (ii) the withdrawal of the Borrower or any member of the
Controlled Group from a Benefit Plan during a plan year in which the Borrower or
such Controlled Group member was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or the cessation of operations which results in the
termination of employment of twenty percent (20%) of Benefit Plan participants
who are employees of the Borrower or any member of the Controlled Group;
(iii) the imposition of an obligation on the Borrower or any member of the
Controlled Group under Section 4041 of ERISA to provide affected parties written
notice of intent to terminate a Benefit Plan in a distress termination described
in Section 4041(c) of ERISA; (iv) the institution by the PBGC of proceedings to
terminate a Benefit Plan; (v) any event or condition which might constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Benefit Plan; or (vi) the partial or complete
withdrawal of the Borrower or any member of the Controlled Group from a
Multiemployer Plan.

          “Transaction Costs” means the fees, costs and expenses payable by the
Borrower in connection with the execution, delivery and performance of the Loan
Documents.

          “Transferee” is defined in Section 13.5 hereof.

          “Type” means, with respect to any Loan, its nature as a Floating Rate
Loan or a Eurodollar Rate Loan.

          “Unfunded Liabilities” means (i) in the case of Single Employer Plans,
the amount (if any) by which the present value of all vested nonforfeitable
benefits under all Single Employer Plans exceeds the fair market value of all
such Plan assets allocable to such benefits, all determined as of the then most
recent valuation date for such Plans, and (ii) in the case of Multiemployer
Plans, the withdrawal liability that would be incurred by the Controlled Group
if all members of the Controlled Group completely withdrew from all
Multiemployer Plans.

          “Unmatured Default” means an event which, but for the lapse of time or
the giving of notice, or both, would constitute a Default.

          “Weighted Average Life to Maturity” means when applied to any
Indebtedness at any date, the number of years obtained by dividing (i) the sum
of the products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment, by (ii) the then outstanding principal
amount of such Indebtedness.

          The foregoing definitions shall be equally applicable to both the
singular and plural forms of the defined terms.  Any accounting terms used in
this Agreement which are not specifically defined herein shall have the meanings
customarily given them in accordance with generally accepted accounting
principles in existence as of the date hereof. 

          1.2.          References.  The existence throughout the Agreement of
references to the Borrower’s Subsidiaries is for a matter of convenience only. 
Any references to Subsidiaries of the Borrower set forth herein shall not in any
way be construed as consent by the Administrative Agent or any Lender to the
establishment, maintenance or acquisition of any Subsidiary, except as may
otherwise be permitted hereunder.

ARTICLE II.          THE REVOLVING LOAN FACILITIES

          2.1.          Revolving Loans.  Upon the satisfaction of the
conditions precedent set forth in Sections 5.1 and 5.2, from and including the
date of this Agreement and prior to the Termination Date, each Lender severally
and not jointly agrees, on the terms and conditions set forth in this Agreement,
to make revolving loans to the Borrower from time to time, in Dollars, in an
amount not to exceed such Lender’s Revolving Loan Pro Rata Share of Revolving
Credit Availability at such time (each individually, a “Revolving Loan” and,
collectively, the “Revolving Loans”); provided, however, at no time shall the
Revolving Credit Obligations exceed the Aggregate Revolving Loan Commitment. 
Subject to the terms of this Agreement, the Borrower may borrow, repay and
reborrow Revolving Loans at any time prior to the Termination Date.  On the
Termination Date, the Borrower shall repay in full the outstanding principal
balance of the Revolving Loans.  Each Advance under this Section 2.1 shall
consist of Revolving Loans made by each Lender ratably in proportion to such
Lender’s respective Revolving Loan Pro Rata Share.  The initial Aggregate
Revolving Loan Commitment is One Hundred Twenty-Five Million and 00/100 Dollars
($125,000,000)

          2.2          Rate Options for All Advances.  The Revolving Loans may
be Floating Rate Advances or Eurodollar Rate Advances, or a combination thereof,
selected by the Borrower in accordance with Section 2.8.  The Borrower may
select, in accordance with Section 2.8, Rate Options and Interest Periods
applicable to portions of the Revolving Loans; provided that there shall be no
more than five (5) Interest Periods in effect with respect to all of the Loans
at any time.

          2.3.          Prepayments. 

          (A)          Optional Payments.  The Borrower may from time to time
repay or prepay, without penalty or premium all or, in an aggregate of amount of
$1,000,000.00 or any larger integral multiple thereof, part of outstanding
Floating Rate Advances.  The Borrower may from time to time pay, subject to the
indemnification provisions contained in Section 4.4, all outstanding Eurodollar
Rate Advances or, in a minimum aggregate amount of $1,000,000.00 or any larger
integral multiple thereof, part of the outstanding Eurodollar Rate Advances,
provided, that the Borrower may not so prepay Eurodollar Rate Advances unless it
shall have provided at least three Business Days’ written notice to the
Administrative Agent of such prepayment.

          (B)          Mandatory Prepayments.

(i)          If at any time and for any reason the Revolving Credit Obligations
are greater than the Aggregate Revolving Loan Commitment, the Borrower shall
immediately make a mandatory prepayment of the Obligations in an amount equal to
such excess.  In addition, if Revolving Credit Availability is at any time less
than the amount of contingent L/C Obligations outstanding at any time, the
Borrower shall deposit cash collateral with the Administrative Agent in an
amount equal to the amount by which such L/C Obligations exceed such Revolving
Credit Availability.

(ii)         Subject to the preceding provisions of this Section 2.3(B) and the
indemnification provisions contained in Section 4.4, all of the mandatory
prepayments made under this Section 2.3(B) shall be applied first to Floating
Rate Loans and to any Eurodollar Rate Loans maturing on such date and then to
subsequently maturing Eurodollar Rate Loans in order of maturity.

          2.4.          Reduction of Commitments.

(a)          The Borrower may permanently reduce the Aggregate Revolving Loan
Commitment in whole, or in part ratably among the Lenders, in an aggregate
minimum amount of $1,000,000.00 with respect to each such Commitment and
integral multiples of $500,000.00 in excess of that amount with respect to each
such Commitment (unless the Aggregate Revolving Loan Commitment is reduced in
whole), upon at least one Business Day’s written notice to the Administrative
Agent, which notice shall specify the amount of any such reduction; provided,
however, that the amount of the Aggregate Revolving Loan Commitment may not be
reduced below the aggregate principal amount of the outstanding Revolving Credit
Obligations.

(b)          All accrued commitment fees shall be payable on the effective date
of any termination of the obligations of the Lenders to make Loans hereunder.

          2.5.          Method of Borrowing.  Not later than 1:00 p.m. (Chicago
time) on each Borrowing Date, each Lender shall make available its Revolving
Loan in funds immediately available in Indianapolis to the Administrative Agent
at its address specified pursuant to Article XIV.  The Administrative Agent will
promptly make the funds so received from the Lenders available to the Borrower
at the Administrative Agent’s aforesaid address.

          2.6.          Method of Selecting Types and Interest Periods for
Advances.  The Borrower shall select the Type of Advance and, in the case of
each Eurodollar Rate Advance, the Interest Period applicable to each Advance
from time to time.  The Borrower shall give the Administrative Agent irrevocable
notice in substantially the form of Exhibit C hereto (a “Borrowing Notice”) not
later than 11:30 a.m. (Chicago time) (a) on the Borrowing Date of each Floating
Rate Advance and (b) three Business Days before the Borrowing Date for each
Eurodollar Rate Advance, specifying:  (i) the Borrowing Date (which shall be a
Business Day) of such Advance; (ii) the aggregate amount of such Advance;
(iii) the Type of Advance selected; and (iv) in the case of each Eurodollar Rate
Advance, the Interest Period applicable thereto.  The Borrower shall select
Interest Periods so that, to the best of the Borrower’s knowledge, it will not
be necessary to prepay all or any portion of any Eurodollar Rate Advance prior
to the last day of the applicable Interest Period in order to make mandatory
prepayments as required pursuant to the terms hereof.  Each Floating Rate
Advance and all Obligations other than Loans shall bear interest from and
including the date of the making of such Advance to (but not including) the date
of repayment thereof at the Floating Rate, changing when and as such Floating
Rate changes.  Changes in the rate of interest on that portion of any Advance
maintained as a Floating Rate Loan will take effect simultaneously with each
change in the Alternate Base Rate.  Each Eurodollar Rate Advance shall bear
interest from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the
interest rate determined as applicable to such Eurodollar Rate Advance.

          2.7.          Minimum Amount of Each Advance.  Each Advance (other
than an Advance to repay a Reimbursement Obligation) shall be in the minimum
amount of $1,000,000.00 (and in multiples of $500,000.00 if in excess thereof);
provided, however, that any Floating Rate Advance may be in the amount of the
Revolving Credit Availability; provided, further, that the portion of each
Advance which is a Eurodollar Rate Advance shall be in the minimum amount of
$100,000.00.

          2.8.          Method of Selecting Types and Interest Periods for
Conversion and Continuation of Advances.

          (A)          Right to Convert/Breakage Costs.  The Borrower may elect
from time to time, subject to the provisions of Section 2.2 and this
Section 2.8, to convert all or any part of a Loan of any Type into any other
Type or Types of Loans; provided that any conversion of any Eurodollar Rate
Advance shall be made on, and only on, the last day of the Interest Period
applicable thereto.  Notwithstanding anything in this Agreement or any of the
other Loan Documents to the contrary, the Borrower shall be liable for all
amounts pursuant to Section 4.4 as a result of the conversion prior to the end
of the applicable Interest Period.

          (B)          Automatic Conversion and Continuation.  Floating Rate
Loans shall continue as Floating Rate Loans unless and until such Floating Rate
Loans are converted into Eurodollar Rate Loans.  Eurodollar Rate Loans shall
continue as Eurodollar Rate Loans until the end of the then applicable Interest
Period therefor, at which time such Eurodollar Rate Loans shall be automatically
converted into Floating Rate Loans unless the Borrower shall have given the
Administrative Agent notice in accordance with Section 2.8(D) requesting that,
at the end of such Interest Period, such Eurodollar Rate Loans continue as a
Eurodollar Rate Loan.

          (C)          No Conversion Post-Default or Post-Unmatured Default. 
Notwithstanding anything to the contrary contained in Section 2.8(A) or
Section 2.8(B), no Loan may be converted into or continued as a Eurodollar Rate
Loan (except with the consent of the Required Lenders) when any Default or
Unmatured Default has occurred and is continuing.

          (D)         Conversion/Continuation Notice.  The Borrower shall give
the Administrative Agent irrevocable notice (a “Conversion/Continuation Notice”)
of each conversion of a Floating Rate Loan into a Eurodollar Rate Loan or
continuation of a Eurodollar Rate Loan not later than 11:30 a.m. (Chicago time)
three Business Days prior to the date of the requested conversion or
continuation, specifying:  (1) the requested date (which shall be a Business
Day) of such conversion or continuation; (2) the amount and Type of the Loan to
be converted or continued; and (3) the amount of Eurodollar Rate Loan(s) into
which such Loan is to be converted or continued and the duration of the Interest
Period applicable thereto.

          2.9.          Default Rate.  After the occurrence and during the
continuance of a Default, at the option of the Administrative Agent or at the
direction of the Required Lenders, the interest rate(s) applicable to the
Obligations and the fees payable under Section 3.8 with respect to Letters of
Credit shall be increased by two percent (2.0%) per annum above the Floating
Rate or Eurodollar Rate, as applicable.

          2.10.         Method of Payment.  All payments of principal, interest,
and fees hereunder shall be made, without setoff, deduction or counterclaim, in
immediately available funds to the Administrative Agent at the Administrative
Agent’s address specified pursuant to Article XIV, or at any other Lending
Installation of the Administrative Agent specified in writing by the
Administrative Agent to the Borrower, by 2:00 p.m. (Chicago time) on the date
when due and shall be made ratably among the Lenders (unless such amount is not
to be shared ratably in accordance with the terms hereof).  Each payment
delivered to the Administrative Agent for the account of any Lender shall be
delivered promptly by the Administrative Agent to such Lender in the same type
of funds which the Administrative Agent received at its address specified
pursuant to Article XIV or at any Lending Installation specified in a notice
received by the Administrative Agent from such Lender.  The Borrower authorizes
the Administrative Agent to charge the account of the Borrower maintained with
LaSalle Bank for each payment of principal, interest and fees as it becomes due
hereunder.  LaSalle Bank will notify the Borrower of any such charges.

          2.11.         Notes.  Each Lender is authorized to record the
principal amount of each of its Loans and each repayment with respect to its
Loans on the schedule attached to its respective Notes; provided, however, that
the failure to so record shall not affect the Borrower’s obligations under any
such Note.

          2.12.         Telephonic Notices.  The Borrower authorizes the Lenders
and the Administrative Agent to extend Advances, issue Letters of Credit, effect
selections of Types of Advances and to transfer funds based on telephonic
notices made by any person or persons the Administrative Agent or any Lender in
good faith believes to be acting on behalf of the Borrower.  The Borrower agrees
to deliver promptly to the Administrative Agent a written confirmation, signed
by an Authorized Officer, if such confirmation is requested by the
Administrative Agent or any Lender, of each telephonic notice.  If the written
confirmation differs in any material respect from the action taken by the
Administrative Agent and the Lenders, (i) the telephonic notice shall govern
absent manifest error and (ii) the Administrative Agent or the Lender, as
applicable, shall promptly notify the Authorized Officer who provided such
confirmation of such difference.

          2.13.         Promise to Pay; Interest and Commitment Fees; Interest
Payment Dates; Interest and Fee Basis; Taxes; Loan and Control Accounts.

          (A)          Promise to Pay.  The Borrower unconditionally promises to
pay when due the principal amount of each Loan and all other Obligations
incurred by it, and to pay all unpaid interest accrued thereon, in accordance
with the terms of this Agreement and the Notes. 

          (B)          Interest Payment Dates.  Interest accrued on each
Floating Rate Loan shall be payable on each Payment Date, commencing with the
first such date to occur after the date hereof, and at maturity (whether by
acceleration or otherwise).  Interest accrued on each Eurodollar Rate Loan shall
be payable on the last day of its applicable Interest Period, on any date on
which the Eurodollar Rate Loan is prepaid, whether by acceleration or otherwise,
and at maturity.  Interest accrued on each Eurodollar Rate Loan having an
Interest Period longer than three months shall also be payable on the last day
of each three-month interval during such Interest Period.  Interest accrued on
the principal balance of all other Obligations shall be payable in arrears
(i) on the last Business Day of each calendar month, commencing on the first
such Business Day following the incurrence of such Obligation, (ii) upon
repayment thereof in full or in part, and (iii) if not theretofore paid in full,
at the time such other Obligation becomes due and payable (whether by
acceleration or otherwise).

          (C)          Commitment Fees.

(i)           The Borrower shall pay to the Administrative Agent, for the
account of the Lenders as provided herein below, from and after the Closing Date
until the date on which the Aggregate Revolving Loan Commitment shall be
terminated in whole, a commitment fee accruing at the rate of the then
Applicable Commitment Fee Percentage, on the amount by which (x) the Aggregate
Revolving Loan Commitment exceeds (y) the Revolving Credit Obligations from time
to time.  All such commitment fees payable under this clause (C)(i) shall be
payable quarterly in arrears on the last Business Day of each calendar quarter
occurring after the Closing Date (with the first such payment being calculated
for the period from the Closing Date and ending on September 30, 2004), and, in
addition, on the date on which the Aggregate Revolving Loan Commitment shall be
terminated in whole.  The Administrative Agent shall pay to each Lender a
ratable share of such commitment fee based on the amount by which such Lender’s
Revolving Loan Commitment exceeds such Lender’s Revolving Credit Obligations.

(ii)         The Borrower agrees to pay to the Administrative Agent for the sole
account of the Administrative Agent (unless otherwise agreed between the
Administrative Agent and any Lender) the fees set forth in the letter agreement
between the Administrative Agent and the Borrower dated June 17, 2004, payable
at the times and in the amounts set forth therein.

          (D)          Interest and Fee Basis; Applicable Floating Rate Margin,
Applicable Eurodollar Margin, Applicable L/C Fee Percentage and Applicable
Commitment Fee Percentage. 

(i)          Interest on all Obligations and all fees shall be calculated for
actual days elapsed on the basis of a 360-day year.  Interest shall be payable
for the day an Obligation is incurred but not for the day of any payment on the
amount paid if payment is received prior to 2:00 p.m. (Chicago time) at the
place of payment.  If any payment of principal of or interest on a Loan or any
payment of any other Obligations shall become due on a day which is not a
Business Day, such payment shall be made on the immediately preceding Business
Day.

(ii)         The Applicable Floating Rate Margin and Applicable Eurodollar
Margin for all Loans, the Applicable L/C Fee Percentage for all Letters of
Credit and the Applicable Commitment Fee Percentage shall be determined from
time to time by reference to the table set forth below, on the basis of the then
applicable Leverage Ratio as described in this Section 2.13(D)(ii):



Leverage Ratio

Applicable
Eurodollar
Margin

Applicable
Floating Rate
Margin

Applicable
L/C Fee
Percentage

Applicable
Commitment
Fee Percentage

Greater than or
equal to 2.0 to 1.0


2.50%


1.00%


2.00%


0.45%

Greater than or
equal to 1.5 to 1.0
and less than
2.0 to 1.0




2.00%




0.50%




1.75%




0.35%

Greater than or
equal to 1.0 to 1.0
and less than
1.5 to 1.0




1.75%




0.25%




1.50%




0.30%

Greater than or
equal to .5 to 1.0
and less than
1.0 to 1.0




1.50%




0.00%




1.25%




0.25%

Less than 0.5 to 1.0

1.25%

0.00%

1.00%

0.225%



For purposes of this Section 2.13(D)(ii), the Leverage Ratio shall be determined
as of the last day of each fiscal quarter based upon (a) for Funded Indebtedness
as of the last day of each such fiscal quarter; and (b) for EBITDA, the actual
amount for the four-quarter period ending on such day.  Upon receipt of the
financial statements delivered pursuant to Section 7.1(A)(i)  (with regard to a
month ending on the last day of a fiscal quarter) and (ii), as applicable, the
Applicable Floating Rate Margin, Applicable Eurodollar Margin, Applicable L/C
Fee Percentage and Applicable Commitment Fee Percentage shall be adjusted, such
adjustment being effective on the fifth Business Day following the
Administrative Agent’s receipt of such financial statements and the compliance
certificate required to be delivered in connection therewith pursuant to
Section 7.1(A)(iii); provided, that if the Borrower shall not have timely
delivered its financial statements in accordance with Section 7.1(A)(i) (with
regard to a month ending on the last day of a fiscal quarter) or (ii), as
applicable, then commencing on the date upon which such financial statements
should have been delivered and continuing until such financial statements are
actually delivered, it shall be assumed for purposes of determining the
Applicable Floating Rate Margin, Applicable Eurodollar Margin, Applicable L/C
Fee Percentage and Applicable Commitment Fee Percentage that the Leverage Ratio
was greater than or equal to 2.0 to 1.0.  With regard to the period commencing
on the Closing Date until adjusted pursuant to the preceding provisions
following the first delivery of financial statements pursuant to
Section 7.1(A)(i), the Applicable Eurodollar Margin shall be 1.50%, the
Applicable L/C Fee Percentage shall be 1.25% and the Applicable Floating Rate
Margin shall be 0.00%.

          (E)          Taxes. 

(i)          Any and all payments by the Borrower hereunder shall be made free
and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings or any liabilities with
respect thereto including those arising after the date hereof as a result of the
adoption of or any change in any law, treaty, rule, regulation, guideline or
determination of a Governmental Authority or any change in the interpretation or
application thereof by a Governmental Authority but excluding, in the case of
each Lender and the Administrative Agent, such taxes (including income taxes,
franchise taxes and branch profit taxes) as are imposed on or measured by such
Lender’s or Administrative Agent’s, as the case may be, income by the United
States of America or any Governmental Authority of the jurisdiction under the
laws of which such Lender or Administrative Agent, as the case may be, is
organized or maintains a Lending Installation (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings, and liabilities which the
Administrative Agent or a Lender determines to be applicable to this Agreement,
the other Loan Documents, the Revolving Loan Commitments, the Loans or the
Letters of Credit being hereinafter referred to as “Taxes”).  If the Borrower
shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder or under the other Loan Documents to any Lender or the
Administrative Agent, (i) the sum payable shall be increased as may be necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.13(E)) such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions, and (iii) the Borrower shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable law.  If a withholding tax of the United States of America or any
other Governmental Authority shall be or become applicable (y) after the date of
this Agreement, to such payments by the Borrower made to the Lending
Installation or any other office that a Lender may claim as its Lending
Installation, or (z) after such Lender’s selection and designation of any other
Lending Installation, to such payments made to such other Lending Installation,
such Lender shall use reasonable efforts to make, fund and maintain its Loans
through another Lending Installation of such Lender in another jurisdiction so
as to reduce the Borrower’s liability hereunder, if the making, funding or
maintenance of such Loans through such other Lending Installation of such Lender
does not, in the judgment of such Lender, otherwise adversely affect such Loans,
or obligations under the Commitments or such Lender.

(ii)         In addition, the Borrower agrees to pay any present or future stamp
or documentary taxes or any other excise or property taxes, charges, or similar
levies which arise from any payment made hereunder, from the issuance of Letters
of Credit hereunder, or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement, the other Loan Documents, the
Commitments, the Loans or the Letters of Credit (hereinafter referred to as
“Other Taxes”).

(iii)        The Borrower indemnifies each Lender and the Administrative Agent
for the full amount of Taxes and Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed by any Governmental Authority on amounts payable
under this Section 2.13(E)) paid by such Lender or the Administrative Agent (as
the case may be) and any liability (including penalties, interest, and expenses)
arising therefrom or with respect thereto, whether or not such Taxes or Other
Taxes were correctly or legally asserted.  This indemnification shall be made
within thirty (30) days after the date such Lender or the Administrative Agent
(as the case may be) makes written demand therefor.  A certificate as to any
additional amount payable to any Lender or the Administrative Agent under this
Section 2.13(E) submitted to the Borrower and the Administrative Agent (if a
Lender is so submitting) by such Lender or the Administrative Agent shall show
in reasonable detail the amount payable and the calculations used to determine
such amount and shall, absent manifest error, be final, conclusive and binding
upon all parties hereto.  With respect to such deduction or withholding for or
on account of any Taxes and to confirm that all such Taxes have been paid to the
appropriate Governmental Authorities, the Borrower shall promptly (and in any
event not later than thirty (30) days after receipt) furnish to each Lender and
the Administrative Agent such certificates, receipts and other documents as may
be required (in the judgment of such Lender or the Administrative Agent) to
establish any tax credit to which such Lender or the Administrative Agent may be
entitled.

(iv)         Within thirty (30) days after the date of any payment of Taxes or
Other Taxes by the Borrower, the Borrower shall furnish to the Administrative
Agent the original or a certified copy of a receipt evidencing payment thereof.

(v)          Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 2.13(E) shall survive the payment in full of principal and interest
hereunder, the termination of the Letters of Credit and the termination of this
Agreement.

(vi)         Without limiting the obligations of the Borrower under this Section
2.13(E), each Lender that is not created or organized under the laws of the
United States of America or a political subdivision thereof shall deliver to the
Borrower and the Administrative Agent on or before the Closing Date, or, if
later, the date on which such Lender becomes a Lender pursuant to Section 13.3,
a true and accurate certificate executed in duplicate by a duly authorized
officer of such Lender, in a form satisfactory to the Borrower and the
Administrative Agent, to the effect that such Lender is capable under the
provisions of an applicable tax treaty concluded by the United States of America
(in which case the certificate shall be accompanied by two executed copies of
Form 1001 of the IRS) or under Section 1442 of the Code (in which case the
certificate shall be accompanied by two copies of Form 4224 of the IRS, or, if
such Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, two completed and signed copies of IRS Form W-8 or W-9 or the applicable
successor form) of receiving payments of interest hereunder without deduction or
withholding of United States federal income tax.  Each such Lender further
agrees to deliver to the Borrower and the Administrative Agent from time to time
a true and accurate certificate executed in duplicate by a duly authorized
officer of such Lender substantially in a form satisfactory to the Borrower and
the Administrative Agent, before or promptly upon the occurrence of any event
requiring a change in the most recent certificate previously delivered by it to
the Borrower and the Administrative Agent pursuant to this Section 2.13(E)(vi). 
Further, each Lender which delivers a certificate accompanied by Form 1001 of
the IRS covenants and agrees to deliver to the Borrower and the Administrative
Agent within fifteen (15) days prior to January 1, 2005, and every anniversary
of such date thereafter on which this Agreement is still in effect, another such
certificate and two accurate and complete original signed copies of Form 1001
(or any successor form or forms required under the Code or the applicable
regulations promulgated thereunder), and each Lender that delivers a Form W-8 or
W-9 as prescribed above or a certificate accompanied by Form 4224 of the IRS
covenants and agrees to deliver to the Borrower and the Administrative Agent
within fifteen (15) days prior to the beginning of each subsequent taxable year
of such Lender during which this Agreement is still in effect, another such Form
W-8 or W-9 or another such certificate and two accurate and complete original
signed copies of IRS Form 4224 (or any successor form or forms required under
the Code or the applicable regulations promulgated thereunder).  Each such
certificate shall certify as to one of the following:

(a)          that such Lender is capable of receiving payments of interest
hereunder without deduction or withholding of United States of America federal
income tax;

(b)          that such Lender is not capable of receiving payments of interest
hereunder without deduction or withholding of United States of America federal
income tax as specified therein but is capable of recovering the full amount of
any such deduction or withholding from a source other than the Borrower and will
not seek any such recovery from the Borrower; or

(c)          that, as a result of the adoption of or any change in any law,
treaty, rule, regulation, guideline or determination of a Governmental Authority
or any change in the interpretation or application thereof by a Governmental
Authority after the date such Lender became a party hereto, such Lender is not
capable of receiving payments of interest hereunder without deduction or
withholding of United States of America federal income tax as specified therein
and that it is not capable of recovering the full amount of the same from a
source other than the Borrower.

Each Lender shall promptly furnish to the Borrower and the Administrative Agent
such additional documents as may be reasonably required by the Borrower or the
Administrative Agent to establish any exemption from or reduction of any Taxes
or Other Taxes required to be deducted or withheld and which may be obtained
without undue expense to such Lender.

          (F)          Loan Account.  Each Lender shall maintain in accordance
with its usual practice an account or accounts (a “Loan Account”) evidencing the
Obligations of the Borrower to such Lender owing to such Lender from time to
time, including the amount of principal and interest payable and paid to such
Lender from time to time hereunder and under the Notes.

          (G)          Entries Binding.  The entries made in the Register and
each Loan Account shall be conclusive and binding for all purposes, absent
manifest error, unless the Borrower objects to information contained in the
Register and each Loan Account within thirty (30) days of the Borrower’s receipt
of such information.

          2.14.          Notification of Advances, Interest Rates, Prepayments
and Aggregate Revolving Loan Commitment Reductions.  Promptly after receipt
thereof, the Administrative Agent will notify each Lender of the contents of
each Aggregate Revolving Loan Commitment reduction notice, Borrowing Notice,
Continuation/Conversion Notice, and repayment notice received by it hereunder. 
The Administrative Agent will notify each Lender of the interest rate applicable
to each Eurodollar Rate Loan promptly upon determination of such interest rate
and will give each Lender prompt notice of each change in the Alternate Base
Rate.

          2.15.          Lending Installations.  Each Lender may book its Loans
at any Lending Installation selected by such Lender and may change its Lending
Installation from time to time.  All terms of this Agreement shall apply to any
such Lending Installation and the Notes shall be deemed held by each Lender for
the benefit of such Lending Installation.  Each Lender may, by written or
facsimile notice to the Administrative Agent and the Borrower, designate a
Lending Installation through which Loans will be made by it and for whose
account Loan payments are to be made.

          2.16.          Non-Receipt of Funds by the Administrative Agent. 
Unless the Borrower or a Lender, as the case may be, notifies the Administrative
Agent prior to the date on which it is scheduled to make payment to the
Administrative Agent of (i) in the case of a Lender, the proceeds of a Loan or
(ii) in the case of the Borrower, a payment of principal, interest or fees to
the Administrative Agent for the account of the Lenders, that it does not intend
to make such payment, the Administrative Agent may assume that such payment has
been made.  The Administrative Agent may, but shall not be obligated to, make
the amount of such payment available to the intended recipient in reliance upon
such assumption.  If such Lender or the Borrower, as the case may be, has not in
fact made such payment to the Administrative Agent, the recipient of such
payment shall, on demand by the Administrative Agent, repay to the
Administrative Agent the amount so made available together with interest thereon
in respect of each day during the period commencing on the date such amount was
so made available by the Administrative Agent until the date the Administrative
Agent recovers such amount at a rate per annum equal to (i) in the case of
payment by a Lender, the Federal Funds Effective Rate for such day or (ii) in
the case of payment by the Borrower, the interest rate applicable to the
relevant Loan.

          2.17.          Termination Date.  This Agreement shall be effective
until the Termination Date.  Notwithstanding the termination of this Agreement
on the Termination Date, until all of the Obligations (other than contingent
indemnity obligations) shall have been fully and indefeasibly paid and
satisfied, all financing arrangements among the Borrower and the Lenders shall
have been terminated and all of the Letters of Credit shall have expired, been
canceled or terminated, all of the rights and remedies under this Agreement and
the other Loan Documents shall survive.

         2.18.          Extension of Revolving Loan Termination Date.  Unless
the Commitments shall have been terminated in their entirety or a Default or
Unmatured Default has occurred and is continuing, the Borrower may, by written
notice to the Administrative Agent given no later than thirty (30) days but not
sooner than ninety (90) days prior to the then applicable Revolving Loan
Termination Date, request that the Administrative Agent and the Lenders extend
the Revolving Loan Termination Date to a Business Day falling not more than 364
days after the then current Revolving Loan Termination Date.  The Administrative
Agent and the Lenders shall have no obligation to extend the Revolving Loan
Termination Date and any decision to extend the Revolving Loan Termination Date
must be agreed to by the Administrative Agent and all Lenders.  Any decision to
extend the Revolving Loan Termination Date shall be in the sole and absolute
discretion of the Administrative Agent and the Lenders and shall be evidenced by
a writing executed by each of them.

          2.19.          Replacement of Certain Lenders.  In the event a Lender
(“Affected Lender”) shall have:  (i) failed to fund its applicable Pro Rata
Share of any Advance requested by the Borrower, or to fund a Revolving Loan in
respect of L/C Obligations, which such Lender is obligated to fund under the
terms of this Agreement and which failure has not been cured, (ii) requested
compensation from the Borrower under Sections 2.13(E), 4.1 or 4.2 to recover
Taxes, Other Taxes or other additional costs incurred by such Lender which are
not being incurred generally by the other Lenders, (iii) delivered a notice
pursuant to Section 4.3 claiming that such Lender is unable to extend Eurodollar
Rate Loans to the Borrower for reasons not generally applicable to the other
Lenders or (iv) has invoked Section 10.2, then, in any such case, the Borrower
or the Administrative Agent may make written demand on such Affected Lender
(with a copy to the Administrative Agent in the case of a demand by the Borrower
and a copy to the Borrower in the case of a demand by the Administrative Agent)
for the Affected Lender to assign, and such Affected Lender shall use its best
efforts to assign pursuant to one or more duly executed Assignment Agreements
five (5) Business Days after the date of such demand, to one or more financial
institutions that comply with the provisions of Section 13.3(A) which the
Borrower or the Administrative Agent, as the case may be, shall have engaged for
such purpose (“Replacement Lender”), all of such Affected Lender’s rights and
obligations under this Agreement and the other Loan Documents (including,
without limitation, its Revolving Loan Commitment, all Loans owing to it, all of
its participation interests in existing Letters of Credit, and its obligation to
participate in additional Letters of Credit hereunder) in accordance with
Section 13.3.  The Administrative Agent agrees, upon the occurrence of such
events with respect to an Affected Lender and upon the written request of the
Borrower, to use its reasonable efforts to obtain the commitments from one or
more financial institutions to act as a Replacement Lender.  The Administrative
Agent is authorized to execute one or more of such assignment agreements as
attorney-in-fact for any Affected Lender failing to execute and deliver the same
within five (5) Business Days after the date of such demand.  Further, with
respect to such assignment the Affected Lender shall have concurrently received,
in cash, all amounts due and owing to the Affected Lender hereunder or under any
other Loan Document, including, without limitation, the aggregate outstanding
principal amount of the Loans owed to such Lender, together with accrued
interest thereon through the date of such assignment, amounts payable under
Sections 2.13(E), 4.1, and 4.2 with respect to such Affected Lender and
compensation payable under Section 2.13(C) in the event of any replacement of
any Affected Lender under clause (ii) or clause (iii) of this Section 2.19;
provided that upon such Affected Lender’s replacement, such Affected Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13(E), 4.1, 4.2, 4.4, and 10.7, as well as to any fees
accrued for its account hereunder and not yet paid, and shall continue to be
obligated under Section 11.8 with respect to obligations of the Affected Lender
which accrued but were not yet paid under Section 11.8 at the time of the
assignment to the Replacement Lender.  Upon the replacement of any Affected
Lender pursuant to this Section 2.19, the provisions of Section 9.2 shall
continue to apply with respect to Borrowings which are then outstanding with
respect to which the Affected Lender failed to fund its applicable Pro Rata
Share and which failure has not been cured.

ARTICLE III.          THE LETTER OF CREDIT FACILITY

          3.1.          Obligation to Issue.  Subject to the terms and
conditions of this Agreement and in reliance upon the representations,
warranties and covenants of the Borrower herein set forth, each Issuing Bank
hereby agrees to issue for the account of the Borrower through such Issuing
Bank’s branches as it and the Borrower may jointly agree, one or more Letters of
Credit denominated in Dollars in accordance with this Article III, from time to
time during the period, commencing on the date hereof and ending on the Business
Day prior to the Termination Date.  All Letters of Credit issued by an Issuing
Bank and outstanding on the date hereof shall be deemed to be issued under and
subject to the terms of this Agreement.

          3.2.          [Intentionally Omitted].

          3.3.          Types and Amounts.  No Issuing Bank shall have any
obligation to and no Issuing Bank shall:

(i)          issue any Letter of Credit if on the date of issuance, before or
after giving effect to the Letter of Credit requested hereunder, the Revolving
Credit Obligations at such time would exceed the Aggregate Revolving Loan
Commitment at such time; or

(ii)         issue any Letter of Credit which has an expiration date later than
the date which is fifteen (15) days immediately preceding the Termination Date.

          3.4.          Conditions.  In addition to being subject to the
satisfaction of the conditions contained in Sections 5.1 and 5.2, the obligation
of an Issuing Bank to issue any Letter of Credit is subject to the satisfaction
in full of the following conditions:

(i)          the Borrower shall have delivered to the applicable Issuing Bank at
such times and in such manner as such Issuing Bank may reasonably prescribe, a
request for issuance of such Letter of Credit in substantially the form of
Exhibit D hereto, duly executed applications for such Letter of Credit, and such
other applications, documents, instructions and agreements as may be required
pursuant to the terms thereof, and the proposed Letter of Credit shall be
reasonably satisfactory to such Issuing Bank as to form and content (if LaSalle
Bank is the Issuing Bank, such documents will include, but not be limited to,
LaSalle Bank’s Master Letter of Credit Agreement); and

(ii)         as of the date of issuance no order, judgment or decree of any
court, arbitrator or Governmental Authority shall purport by its terms to enjoin
or restrain the applicable Issuing Bank from issuing such Letter of Credit and
no law, rule or regulation applicable to such Issuing Bank and no request or
directive (whether or not having the force of law) from a Governmental Authority
with jurisdiction over such Issuing Bank shall prohibit or request that such
Issuing Bank refrain from the issuance of Letters of Credit generally or the
issuance of that Letter of Credit.

          3.5.          Procedure for Issuance of Letters of Credit.

(a)          Subject to the terms and conditions of this Article III and
provided that the applicable conditions set forth in Sections 5.1 and 5.2 hereof
have been satisfied, the applicable Issuing Bank shall, on the requested date,
issue a Letter of Credit on behalf of the Borrower in accordance with such
Issuing Bank’s usual and customary business practices and, in this connection,
such Issuing Bank may assume that the applicable conditions set forth in
Section 5.2 hereof have been satisfied unless it shall have received notice to
the contrary from the Administrative Agent or a Lender or has knowledge that the
applicable conditions have not been met.

(b)          The applicable Issuing Bank shall give the Administrative Agent
written or telex notice, or telephonic notice confirmed promptly thereafter in
writing, of the issuance of a Letter of Credit, provided, however, that the
failure to provide such notice shall not result in any liability on the part of
such Issuing Bank.

(c)          No Issuing Bank shall extend or amend any Letter of Credit unless
the requirements of this Section 3.5 are met as though a new Letter of Credit
was being requested and issued. 

          3.6.          Letter of Credit Participation.  Immediately upon the
issuance of each Letter of Credit hereunder, each Lender with a Revolving Loan
Pro Rata Share shall be deemed to have automatically, irrevocably and
unconditionally purchased and received from the applicable Issuing Bank an
undivided interest and participation in and to such Letter of Credit, the
obligations of the Borrower in respect thereof, and the liability of such
Issuing Bank thereunder (collectively, an “L/C Interest”) in an amount equal to
the amount available for drawing under such Letter of Credit multiplied by such
Lender’s Revolving Loan Pro Rata Share.  Each Issuing Bank will notify each
Lender promptly upon presentation to it of an L/C Draft or upon any other draw
under a Letter of Credit.  On or before the Business Day on which an Issuing
Bank makes payment of each such L/C Draft or, in the case of any other draw on a
Letter of Credit, on demand by the Administrative Agent, each Lender shall make
payment to the Administrative Agent, for the account of the applicable Issuing
Bank, in immediately available funds in an amount equal to such Lender’s
Revolving Loan Pro Rata Share of the amount of such payment or draw.  The
obligation of each Lender to reimburse the Issuing Banks under this Section 3.6
shall be unconditional, continuing, irrevocable and absolute.  In the event that
any Lender fails to make payment to the Administrative Agent of any amount due
under this Section 3.6, the Administrative Agent shall be entitled to receive,
retain and apply against such obligation the principal and interest otherwise
payable to such Lender hereunder until the Administrative Agent receives such
payment from such Lender or such obligation is otherwise fully satisfied;
provided, however, that nothing contained in this sentence shall relieve such
Lender of its obligation to reimburse the applicable Issuing Bank for such
amount in accordance with this Section 3.6.

          3.7.          Reimbursement Obligation.  The Borrower agrees
unconditionally, irrevocably and absolutely to pay immediately to the
Administrative Agent, for the account of the Lenders, the amount of each advance
which may be drawn under or pursuant to a Letter of Credit or an L/C Draft
related thereto (such obligation of the Borrower to reimburse the Administrative
Agent for an advance made under a Letter of Credit or L/C Draft being
hereinafter referred to as a “Reimbursement Obligation” with respect to such
Letter of Credit or L/C Draft).  If the Borrower at any time fails to repay a
Reimbursement Obligation pursuant to this Section 3.7, the Borrower shall be
deemed to have elected to borrow Revolving Loans from the Lenders, as of the
date of the advance giving rise to the Reimbursement Obligation, equal in amount
to the amount of the unpaid Reimbursement Obligation.  Such Revolving Loans
shall be made as of the date of the payment giving rise to such Reimbursement
Obligation, automatically, without notice and without any requirement to satisfy
the conditions precedent otherwise applicable to an Advance of Revolving Loans. 
Such Revolving Loans shall constitute a Floating Rate Advance, the proceeds of
which Advance shall be used to repay such Reimbursement Obligation.  If, for any
reason, the Borrower fails to repay a  Reimbursement Obligation on the day such
Reimbursement Obligation arises and, for any reason, the Lenders are unable to
make or have no obligation to make Revolving Loans, then such Reimbursement
Obligation shall bear interest from and after such day, until paid in full, at
the interest rate applicable to a Floating Rate Advance.

          3.8.          Letter of Credit Fees.  The Borrower agrees to pay
(i) quarterly on the last Business Day of each calendar quarter, in arrears, to
the Administrative Agent for the ratable benefit of the Lenders, except as set
forth in Section 9.2, a letter of credit fee at a rate per annum equal to the
Applicable L/C Fee Percentage on the average daily outstanding face amount
available for drawing under all Letters of Credit, (ii) quarterly, in arrears,
to the Administrative Agent for the sole account of each Issuing Bank, a letter
of credit fronting fee of one-eighth of one percent (0.125%) per annum on the
average daily outstanding face amount available for drawing under all Letters of
Credit issued by such Issuing Bank, and (iii) to the Administrative Agent for
the benefit of each Issuing Bank, all customary fees and other issuance,
amendment, document examination, negotiation and presentment expenses and
related charges in connection with the issuance, amendment, presentation of L/C
Drafts, and the like customarily charged by such Issuing Banks with respect to
standby and commercial Letters of Credit, including, without limitation,
standard commissions with respect to commercial Letters of Credit, payable at
the time of invoice of such amounts.

          3.9.          Issuing Bank Reporting Requirements.  In addition to the
notices required by Section 3.5(C), each Issuing Bank shall, no later than the
tenth Business Day following the last day of each month, provide to the
Administrative Agent, upon the Administrative Agent’s request, schedules, in
form and substance reasonably satisfactory to the Administrative Agent, showing
the date of issue, account party, amount, expiration date and the reference
number of each Letter of Credit issued by it outstanding at any time during such
month and the aggregate amount payable by the Borrower during such month.  In
addition, upon the request of the Administrative Agent, each Issuing Bank shall
furnish to the Administrative Agent copies of any Letter of Credit and any
application for or reimbursement agreement with respect to a Letter of Credit to
which the Issuing Bank is party and such other documentation as may reasonably
be requested by the Administrative Agent.  Upon the request of any Lender, the
Administrative Agent will provide to such Lender information concerning such
Letters of Credit.

          3.10.          Indemnification; Exoneration.  (A)  In addition to
amounts payable as elsewhere provided in this Article III, the Borrower hereby
agrees to protect, indemnify, pay and save harmless the Administrative Agent,
each Issuing Bank and each Lender from and against any and all liabilities and
costs which the Administrative Agent, such Issuing Bank or such Lender may incur
or be subject to as a consequence, direct or indirect, of (i) the issuance of
any Letter of Credit other than, in the case of the applicable Issuing Bank, as
a result of its Gross Negligence or willful misconduct, as determined by the
final judgment of a court of competent jurisdiction, or (ii) the failure of the
applicable Issuing Bank to honor a drawing under a Letter of Credit as a result
of any act or omission, whether rightful or wrongful, of any present or future
de jure or de facto Governmental Authority (all such acts or omissions herein
called “Governmental Acts”). 

          (B)          As among the Borrower, the Lenders, the Administrative
Agent and the Issuing Banks, the Borrower assumes all risks of the acts and
omissions of, or misuse of such Letter of Credit by, the beneficiary of any
Letters of Credit.  In furtherance and not in limitation of the foregoing,
subject to the provisions of the Letter of Credit applications and Letter of
Credit reimbursement agreements executed by the Borrower at the time of request
for any Letter of Credit, neither the Administrative Agent, any Issuing Bank nor
any Lender shall be responsible (in the absence of Gross Negligence or willful
misconduct in connection therewith, as determined by the final judgment of a
court of competent jurisdiction):  (i) for the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of the Letters of Credit, even
if it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason;
(iii) for failure of the beneficiary of a Letter of Credit to comply duly with
conditions required in order to draw upon such Letter of Credit; (iv) for
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex, or other similar form of
teletransmission or otherwise; (v) for errors in interpretation of technical
trade terms; (vi) for any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit or of
the proceeds thereof; (vii) for the misapplication by the beneficiary of a
Letter of Credit of the proceeds of any drawing under such Letter of Credit; and
(viii) for any consequences arising from causes beyond the control of the
Administrative Agent, the Issuing Banks and the Lenders, including, without
limitation, any Governmental Acts.  None of the above shall affect, impair, or
prevent the vesting of any Issuing Bank’s rights or powers under this
Section 3.10. 

          (C)          In furtherance and extension and not in limitation of the
specific provisions hereinabove set forth, any action taken or omitted by any
Issuing Bank under or in connection with the Letters of Credit or any related
certificates shall not, in the absence of Gross Negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, put the applicable Issuing Bank, the Administrative Agent or any
Lender under any resulting liability to the Borrower or relieve the Borrower of
any of its obligations hereunder to any such Person.

          (D)          Without prejudice to the survival of any other agreement
of the Borrower hereunder, the agreements and obligations of the Borrower
contained in this Section 3.10 shall survive the payment in full of principal
and interest hereunder, the termination of the Letters of Credit and the
termination of this Agreement.

          3.11.          Cash Collateral.  Notwithstanding anything to the
contrary herein or in any application for a Letter of Credit, after the
occurrence and during the continuance of Default, the Borrower shall, upon the
Administrative Agent’s or the Required Banks’ demand, deliver to the
Administrative Agent for the benefit of the Lenders and the Issuing Banks, cash,
or other collateral of a type satisfactory to the Required Lenders, having a
value, as determined by such Lenders, equal to the aggregate outstanding L/C
Obligations.  In addition, if the Revolving Credit Availability is at any time
less than the amount of contingent L/C Obligations outstanding at any time, the
Borrower shall deposit cash collateral with the Administrative Agent in an
amount equal to the amount by which such L/C Obligations exceed such Revolving
Credit Availability.  Any such collateral shall be held by the Administrative
Agent in a separate account appropriately designated as a cash collateral
account in relation to this Agreement and the Letters of Credit and retained by
the Administrative Agent for the benefit of the Lenders and the Issuing Banks as
collateral security for the Borrower’s obligations in respect of this Agreement
and each of the Letters of Credit and L/C Drafts.  Such amounts shall be applied
to reimburse the Issuing Banks for drawings or payments under or pursuant to
Letters of Credit or L/C Drafts, or if no such reimbursement is required, to
payment of such of the other Obligations as the Administrative Agent shall
determine.  If no Default shall be continuing, amounts remaining in any cash
collateral account established pursuant to this Section 3.11 which are not to be
applied to reimburse an Issuing Bank for amounts actually paid or to be paid by
such Issuing Bank in respect of a Letter of Credit or L/C Draft, shall be
returned to the Borrower (after deduction of the Administrative Agent’s expenses
incurred in connection with such cash collateral account). 

ARTICLE IV.          CHANGE IN CIRCUMSTANCES

          4.1.          Yield Protection.  If any law or any governmental or
quasi-governmental rule, regulation, policy, guideline or directive (whether or
not having the force of law) adopted after the date of this Agreement and having
general applicability to all banks within the jurisdiction in which such Lender
operates (excluding, for the avoidance of doubt, the effect of and phasing in of
capital requirements or other regulations or guidelines passed prior to the date
of this Agreement), or any interpretation or application thereof by any
Governmental Authority charged with the interpretation or application thereof,
or the compliance of any Lender therewith,

(i)          subjects any Lender or any applicable Lending Installation to any
tax, duty, charge or withholding on or from payments due from the Borrower
(excluding federal taxation of the overall net income of any Lender or
applicable Lending Installation), or changes the basis of taxation of payments
to any Lender in respect of its Loans, its L/C Interests, the Letters of Credit
or other amounts due it hereunder, or

(ii)         imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Rate Loans)
with respect to its Loans, L/C Interests or the Letters of Credit, or

(iii)        imposes any other condition the result of which is to increase the
cost to any Lender or any applicable Lending Installation of making, funding or
maintaining the Loans, the L/C Interests or the Letters of Credit or reduces any
amount received by any Lender or any applicable Lending Installation in
connection with Loans or Letters of Credit, or requires any Lender or any
applicable Lending Installation to make any payment calculated by reference to
the amount of Loans or L/C Interests held or interest received by it or by
reference to the Letters of Credit, by an amount deemed material by such Lender;

and the result of any of the foregoing is to increase the cost to that Lender of
making, renewing or maintaining its Loans, L/C Interests or Letters of Credit or
to reduce any amount received under this Agreement, then, within 15 days after
receipt by the Borrower of written demand by such Lender pursuant to
Section 4.5, the Borrower shall pay such Lender that portion of such increased
expense incurred or reduction in an amount received which such Lender determines
is attributable to making, funding and maintaining its Loans, L/C Interests,
Letters of Credit and its Revolving Loan Commitment. 

          4.2.          Changes in Capital Adequacy Regulations.  If a Lender
determines (i) the amount of capital required or expected to be maintained by
such Lender, any Lending Installation of such Lender or any corporation
controlling such Lender is increased as a result of a “Change” (as defined
below), and (ii) such increase in capital will result in an increase in the cost
to such Lender of maintaining its Loans, L/C Interests, the Letters of Credit or
its obligation to make Loans hereunder, then, within 15 days after receipt by
the Borrower of written demand by such Lender pursuant to Section 4.5, the
Borrower shall pay such Lender the amount necessary to compensate for any
shortfall in the rate of return on the portion of such increased capital which
such Lender determines is attributable to this Agreement, its Loans, its L/C
Interests, the Letters of Credit or its obligation to make Loans hereunder
(after taking into account such Lender’s policies as to capital adequacy). 
“Change” means (i) any change after the date of this Agreement in the
“Risk-Based Capital Guidelines” (as defined below) excluding, for the avoidance
of doubt, the effect of any phasing in of such Risk-Based Capital Guidelines or
any other capital requirements passed prior to the date hereof, or (ii) any
adoption of or change in any other law, governmental or quasi-governmental rule,
regulation, policy, guideline, interpretation, or directive (whether or not
having the force of law) after the date of this Agreement and having general
applicability to all banks and financial institutions within the jurisdiction in
which such Lender operates which affects the amount of capital required or
expected to be maintained by any Lender or any Lending Installation or any
corporation controlling any Lender.  “Risk-Based Capital Guidelines” means
(i) the risk-based capital guidelines in effect in the United States on the date
of this Agreement, including transition rules, and (ii) the corresponding
capital regulations promulgated by regulatory authorities outside the United
States implementing the July 1988 report of the Basle Committee on Banking
Regulation and Supervisory Practices Entitled “International Convergence of
Capital Measurements and Capital Standards,” including transition rules, and any
amendments to such regulations adopted prior to the date of this Agreement. 

          4.3.          Availability of Types of Advances.  If (i) any Lender
determines that maintenance of its Eurodollar Rate Loans at a suitable Lending
Installation would violate any applicable law, rule, regulation or directive,
whether or not having the force of law, or (ii) the Required Lenders determine
that (x) deposits of a type and maturity appropriate to match fund Eurodollar
Rate Advances are not available or (y) the interest rate applicable to a Type of
Advance does not accurately reflect the cost of making or maintaining such an
Advance, then the Administrative Agent shall suspend the availability of the
affected Type of Advance and, in the case of any occurrence set forth in clause
(i) require any Advances of the affected Type to be repaid. 

          4.4.          Funding Indemnification.  If any payment of a Eurodollar
Rate Advance occurs on a date which is not the last day of the applicable
Interest Period, whether because of acceleration, prepayment, conversion or
otherwise, or a Eurodollar Rate Advance is not made on the date specified by the
Borrower for any reason other than default by the Lenders, the Borrower
indemnifies each Lender for any loss or cost incurred by it resulting therefrom,
including, without limitation, any loss or cost in liquidating or employing
deposits acquired to fund or maintain the Eurodollar Rate Advance.

          4.5.          Lender Statements; Survival of Indemnity.  If reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Rate Loans to reduce any liability of the Borrower to
such Lender under Sections 4.1 and 4.2 or to avoid the unavailability of a Type
of Advance under Section 4.3, so long as such designation is not disadvantageous
to such Lender.  Each Lender requiring compensation pursuant to Section 2.13(E)
or to this Article IV shall use its reasonable efforts to notify the Borrower
and the Administrative Agent in writing of any Change, law, policy, rule,
guideline or directive giving rise to such demand for compensation not later
than thirty (30) days following the date upon which the responsible account
officer of such Lender knows or should have known of such Change, law, policy,
rule, guideline or directive.  Any demand for compensation pursuant to this
Article IV shall be in writing and shall state the amount due, if any, under
Section 4.1, 4.2 or 4.4 and shall set forth in reasonable detail the
calculations upon which such Lender determined such amount.  Such written demand
shall be rebuttably presumed correct for all purposes.  Determination of amounts
payable under such Sections in connection with a Eurodollar Rate Loan shall be
calculated as though each Lender funded its Eurodollar Rate Loan through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the Eurodollar Rate applicable to such Loan,
whether in fact that is the case or not.  The obligations of the Borrower under
Sections 4.1, 4.2 and 4.4 shall survive payment of the Obligations and
termination of this Agreement.

ARTICLE V.          CONDITIONS PRECEDENT

          5.1.          Initial Advances and Letters of Credit.  The Lenders
shall not be required to make the initial Loans or issue any initial Letters of
Credit unless the Borrower has furnished to the Administrative Agent each of the
following, with sufficient copies for the Lenders, all in form and substance
satisfactory to the Administrative Agent, the Arrangers and the Lenders:

(i)          Copies of a certificate of good standing shall have been ordered
for the Borrower, certified by the appropriate governmental officer in its
jurisdiction of organization;

(ii)         Copies, certified by the Secretary or Assistant Secretary of the
Borrower, of its Articles of Organization, Operating Agreement (together with
all amendments thereto) and of its Board of Directors’ resolutions (and
resolutions of other bodies, if any are deemed necessary by counsel for any
Lender) authorizing the execution of the Loan Documents;

(iii)        An incumbency certificate, executed by the Secretary or Assistant
Secretary of each of the Borrower, which shall identify by name and title and
bear the signature of the officers of the Borrower authorized to sign the Loan
Documents and to make borrowings hereunder, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the Borrower;

(iv)         (a) A certificate, in form and substance satisfactory to the
Administrative Agent, signed by the Chief Financial Officer or the Vice
President, Finance of the Borrower, stating that on Closing Date no Default or
Unmatured Default has occurred and is continuing, (b) a compliance certificate
in the form contemplated by Section 7.1(a)(iii) prepared as of March 31, 2004
showing on a pro forma basis the effect of the Advances to be made and Letters
of Credit to be issued on the Closing Date, and (c) a schedule of Distributions
made by the Borrower in the twelve calendar months preceding the Closing Date;

(v)          Written opinions of the Borrower’s and the Guarantor’s counsel,
addressed to the Administrative Agent and the Lenders, addressing the issues
identified in Exhibit F-1 and F-2 hereto containing assumptions and
qualifications acceptable to the Administrative Agent and the Lenders;

(vi)         Notes payable to the order of each of the Lenders;

(vii)        Evidence satisfactory to the Administrative Agent that there has
been no material adverse change in the Borrower’s business, financial condition,
operation or prospects, as of the Borrower’s consolidated financial statements
dated March 31, 2004;

(viii)       Evidence satisfactory to the Administrative Agent that there exists
no injunction or temporary restraining order which, in the judgment of the
Administrative Agent, would prohibit the making of the Loans or any litigation
seeking such an injunction or restraining order;

(ix)         Written money transfer instructions reasonably requested by the
Administrative Agent, addressed to the Administrative Agent and signed by an
Authorized Officer;

(x)          Evidence satisfactory to the Administrative Agent that the Borrower
has paid to the Administrative Agent and the Arrangers the fees agreed to in the
fee letter dated June 17, 2004, among the Administrative Agent, the Arrangers
and the Borrower and the fees due on the Closing Date which the Administrative
Agent, the Arrangers and the Borrower have agreed to herein;

(xi)         (a)          Audited Consolidated Financial Statements for the
Borrower for the fiscal years ending in 2001, 2002 and 2003, and (b) Unaudited
Interim Consolidated Financial Statements for the Borrower for each fiscal month
and quarterly period ended after the latest fiscal year referred to in clause
(a), and such financial statements shall not, in the judgment of the
Administrative Agent, disclose any Material Adverse Change in the consolidated
financial position of the Borrower from what was reflected in the financial
statements previously furnished to the Administrative Agent;

(xii)        A statement disclosing Permitted Existing Liens on the assets of
the Borrower and its Subsidiaries satisfactory to the Administrative Agent;

(xiii)       Results of a recent lien search in each relevant jurisdiction with
respect to the Borrower, and such search shall reveal no liens on any of the
assets of the Borrower except for the Permitted Existing Liens;

(xiv)       All documents and instrument required to perfect the Administrative
Agent’s security interests in the Collateral shall have been executed and be in
proper form for filing;

(xv)         Certificates of insurance evidencing property and liability
insurance reasonably satisfactory to the Administrative Agent.

(xvi)        A certificate from the Chief Financial Officer or Vice President,
Finance of the Borrower which shall document that the Borrower is Solvent both
before and after entering into this Agreement and the transactions contemplated
hereby.

(xvii)       Projected income statements, balance sheets and cash flow
statements prepared by the Borrower and giving effect to the transactions
contemplated hereby and the use of the proceeds therefrom in form and substance
satisfactory to the Administrative Agent and the Lenders.

(xviii)      Evidence satisfactory to the Administrative Agent that the Closing
PUHCA Notice has been duly filed with the Securities Exchange Commission by
Borrower.

(xix)        Such other documents as the Administrative Agent or any Lender or
its counsel may have reasonably requested, including, without limitation all of
the documents reflected on the List of Closing Documents attached as Exhibit G
to this Agreement.

          5.2.          Each Advance and Letter of Credit.  The Lenders shall
not be required to make any Advance or issue any Letter of Credit, unless on the
applicable Borrowing Date, or in the case of a Letter of Credit, the date on
which the Letter of Credit is to be issued:

(i)          There exists no Default or Unmatured Default; and

(ii)         The representations and warranties contained in Article VI are true
and correct as of such Borrowing Date except for changes in the Schedules to
this Agreement reflecting transactions permitted by this Agreement.

          Each Borrowing Notice with respect to each such Advance and the letter
of credit application with respect to a Letter of Credit shall constitute a
representation and warranty by the Borrower that the conditions contained in
Sections 5.2(i) and (ii) have been satisfied.  Any Lender may require a duly
completed officer’s certificate in substantially the form of Exhibit H hereto
and/or a duly completed compliance certificate in substantially the form of
Exhibit I hereto as a condition to making an Advance.

ARTICLE VI.          REPRESENTATIONS AND WARRANTIES

          In order to induce the Administrative Agent and the Lenders to enter
into this Agreement and to make the Loans and the other financial accommodations
to the Borrower and to issue the Letters of Credit described herein, the
Borrower represents and warrants as follows to each Lender and the
Administrative Agent as of the Closing Date, and thereafter on each date as
required by Section 5.2:

          6.1.          Organization; Corporate Powers.  The Borrower (i) is a
limited liability company (or, if converted to a corporation as permitted by
Section 7.2(A) hereof, a corporation) duly organized, validly existing and in
existence under the laws of the jurisdiction of its organization, (ii) is duly
qualified to do business as a foreign entity and is in good standing under the
laws of each jurisdiction in which failure to be so qualified and in good
standing could not reasonably be expected to have a Material Adverse Effect, and
(iii) has all requisite power and authority to own, operate and encumber its
property and to conduct its business as presently conducted and as proposed to
be conducted.  GPE owns, directly or indirectly, over ninety-nine percent (99%)
of the outstanding Equity Interests of the Borrower.

          6.2.          Authority. 

          (A)          The Borrower has the requisite power and authority to
execute, deliver and perform each of the Loan Documents.

          (B)          The execution, delivery and performance of each of the
Loan Documents which have been executed as required by this Agreement or
otherwise on or prior to the Closing Date and to which the Borrower is party,
and the consummation of the transactions contemplated thereby, have been duly
approved by the board of directors and, if necessary, the members of the
Borrower, and such approvals have not been rescinded.  No other action or
proceedings on the part of the Borrower are necessary to consummate such
transactions.

          (C)          Each of the Loan Documents to which the Borrower is a
party has been duly executed, delivered or filed, as the case may be, by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms (except as enforceability may be limited by
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally), is in full force and effect and no material term or condition
thereof has been amended, modified or waived from the terms and conditions
contained in the Loan Documents delivered to the Administrative Agent pursuant
to Section 5.1 without the prior written consent of the Required Lenders, and
the Borrower have, and, to the best of the Borrower’s knowledge, all other
parties thereto have, performed and complied with all the terms, provisions,
agreements and conditions set forth therein and required to be performed or
complied with by such parties on or before the Closing Date, and no unmatured
default, default or breach of any covenant by any such party exists thereunder.

          6.3.          No Conflict; Governmental Consents.  The execution,
delivery and performance of each of the Loan Documents to which the Borrower is
a party do not and will not (i) conflict with the articles of organization or
operating agreement of the Borrower, (ii) constitute a tortious interference
with any Contractual Obligation of any Person or conflict with, result in a
breach of or constitute (with or without notice or lapse of time or both) a
default under any Requirement of Law (including, without limitation, PUHCA, FPA
or any Environmental Property Transfer Act) or Contractual Obligation of the
Borrower, or require termination of any Contractual Obligation, except such
interference, breach, default or termination which individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect,
(iii) result in or require the creation or imposition of any Lien whatsoever
upon any of the property or assets of the Borrower, other than Liens permitted
by the Loan Documents, or (iv) require any approval of the Borrower’s members
except such as have been obtained.  Except as set forth on Schedule 6.3 to this
Agreement, the execution, delivery and performance of each of the Loan Documents
to which the Borrower is a party do not and will not require any registration
with, consent or approval of, or notice to, or other action to, with or by any
Governmental Authority, including under any Environmental Property Transfer Act,
except filings, consents or notices which have been made, obtained or given, or
which, if not made, obtained or given, individually or in the aggregate could
not reasonably be expected to have a Material Adverse Effect.

          6.4.          Financial Statements.  Complete and accurate copies of
the following financial statements and the following related information have
been delivered to the Administrative Agent:  the balance sheet of the Borrower
as at December 31, 2001, 2002 and 2003 and the related combined statements of
income, changes in stockholders’ equity and cash flows of the Borrower for the
fiscal years then ended, and the audit reports related thereto.

          6.5.          No Material Adverse Change.  (A) Since December 31, 2003
up to the Closing Date, there has occurred no material adverse change in the
business, financial condition, operations or prospects of the Borrower taken as
a whole or any other event which has had or could reasonably be expected to
result in a Material Adverse Effect.

          (B)          Since the Closing Date, there has occurred no event which
has had or could reasonably be expected to result in a Material Adverse Effect.

          6.6.          Taxes.

          (A)          Tax Examinations.  All deficiencies which have been
asserted against the Borrower as a result of any federal, state, local or
foreign tax examination for each taxable year in respect of which an examination
has been conducted have been fully paid or finally settled or are being
contested in good faith, and as of the Closing Date no issue has been raised by
any taxing authority in any such examination which, by application of similar
principles, reasonably can be expected to result in assertion by such taxing
authority of a material deficiency for any other year not so examined which has
not been reserved for in the Borrower’s consolidated financial statements to the
extent, if any, required by Agreement Accounting Principles.  Except as
permitted pursuant to Section 7.2(D), Borrower does not anticipate any material
tax liability with respect to the years which have not been closed pursuant to
applicable law.

          (B)          Payment of Taxes.  Except as described on Schedule 6.6,
all tax returns and reports of the Borrower required to be filed have been
timely filed, and all taxes, assessments, fees and other governmental charges
thereupon and upon their respective property, assets, income and franchises
which are shown in such returns or reports to be due and payable have been paid
except those items which are being contested in good faith and have been
reserved for in accordance with Agreement Accounting Principles.  The Borrower
has no knowledge of any proposed tax assessment against the Borrower that will
have or could reasonably be expected to have a Material Adverse Effect.

          6.7.          Litigation; Loss Contingencies and Violations.  Except
as set forth in Schedule 6.7 to this Agreement, which lists all pending
litigation involving individual claims against the Borrower of more than
$1,000,000.00, there is no action, suit, proceeding, arbitration or (to the
Borrower’s knowledge) investigation before or by any Governmental Authority or
private arbitrator pending or, to the Borrower’s knowledge, threatened against
the Borrower or any property of any of them which will have or could reasonably
be expected to have a Material Adverse Effect.  There is no material loss
contingency within the meaning of Agreement Accounting Principles which has not
been reflected in the consolidated financial statements of the Borrower prepared
and delivered pursuant to Section 7.1(A) for the fiscal period during which such
material loss contingency was incurred.  The Borrower is not (A) in violation of
any applicable Requirements of Law which violation will have or could reasonably
be expected to have a Material Adverse Effect, or (B) subject to or in default
with respect to any final judgment, writ, injunction, restraining order or order
of any nature, decree, rule or regulation of any court or Governmental Authority
which will have or could reasonably be expected to have a Material Adverse
Effect.

          6.8.          Subsidiaries.  As of the date of this Agreement and as
of the Closing Date, the Borrower has no Subsidiaries.

          6.9.          ERISA.  Except as disclosed on Schedule 6.9, no Benefit
Plan has incurred any accumulated funding deficiency (as defined in
Sections 302(a)(2) of ERISA and 412(a) of the Code) whether or not waived. 
Neither the Borrower nor any member of the Controlled Group has incurred any
liability to the PBGC which remains outstanding other than the payment of
premiums, and there are no premium payments which have become due which are
unpaid.  To Borrower’s knowledge, Schedule B to the most recent annual report
filed with the IRS with respect to each Benefit Plan and furnished to the
Lenders is complete and accurate.  Neither the Borrower nor any member of the
Controlled Group is a participating employer in a Multiemployer Plan or
(ii) made a complete or partial withdrawal under Sections 4203 or 4205 of ERISA
from a Multiemployer Plan.  Neither the Borrower nor any member of the
Controlled Group has failed to make a required installment or any other required
payment under Section 412 of the Code on or before the due date for such
installment or other payment.  Neither the Borrower nor any member of the
Controlled Group is required to provide security to a Benefit Plan under
Section 401(a)(29) of the Code due to a Benefit Plan amendment that results in
an increase in current liability for the plan year.  The Borrower does not
maintain or contribute to any employee welfare benefit plan within the meaning
of Section 3(1) of ERISA which provides benefits to employees after termination
of employment other than as required by Section 601 of ERISA.  To Borrower’s
knowledge, each Plan which the Borrower maintains or contributes to and that is
intended to be qualified under Section 401(a) of the Code as currently in effect
is so qualified, and each trust related to any such Plan is exempt from federal
income tax under Section 501(a) of the Code as currently in effect.  The
Borrower is in compliance in all material respects with the responsibilities,
obligations and duties imposed on it by ERISA and the Code with respect to all
Plans, except for such matters which could reasonably be expected to subject the
Borrower to liability of less than $1,000,000.00.  To Borrower’s knowledge,
neither the Borrower nor any fiduciary of any Plan has engaged in a nonexempt
prohibited transaction described in Sections 406 of ERISA or 4975 of the Code
which could reasonably be expected to subject the Borrower to liability in
excess of $1,000,000.00.  To Borrower’s knowledge, neither the Borrower nor any
member of the Controlled Group has taken or failed to take any action which
would constitute or result in a Termination Event, which action or inaction
could reasonably be expected to subject the Borrower to liability in excess of
$1,000,000.00.  Neither the Borrower nor any Subsidiary is subject to any
liability under Sections 4062, 4063, 4064 or 4069 of ERISA and no other member
of the Controlled Group is subject to any liability under Sections 4062, 4063,
4064 or 4069 of ERISA which could reasonably be expected to subject the Borrower
to liability in excess of $1,000,000.00.  The Borrower does not have, by reason
of the transactions contemplated hereby, any obligation to make any payment to
any employee pursuant to any Plan or existing contract or arrangement.

          6.10.          Accuracy of Information.  The information, exhibits and
reports furnished by or on behalf of the Borrower to the Administrative Agent or
to any Lender in connection with the negotiation of, or compliance with, the
Loan Documents, the representations and warranties of the Borrower contained in
the Loan Documents, and all certificates and documents delivered to the
Administrative Agent and the Lenders pursuant to the terms thereof, taken as a
whole, do not contain as of the date furnished any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not misleading.

          6.11.          Securities Activities.  The Borrower is not engaged in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock.

          6.12.          Material Agreements.  The Borrower has not received
notice or has knowledge that (i) it is in default in the performance, observance
or fulfillment of any of the obligations, covenants or conditions contained in
any Contractual Obligation applicable to it, or (ii) any condition exists which,
with the giving of notice or the lapse of time or both, would constitute a
default with respect to any such Contractual Obligation, in each case, except
where such default or defaults, if any, individually or in the aggregate will
not have or could not reasonably be expected to have a Material Adverse Effect. 
Set forth on Schedule 6.12 to this Agreement is a list of all energy purchase
contracts and, if applicable, all related security, performance assurance,
disbursement, collateral assignment and option to acquire retail contracts and
other related agreements to which Borrower is a party and pursuant to which
Borrower has granted a Lien in certain assets not inconsistent with the
restriction on Liens contained in Section 7.3(C) of this Agreement to secure its
obligations thereunder, which Schedule 6.12 may be revised from time to time by
the Borrower submitting a revised Schedule to the Administrative Agent and the
Lenders so long as any additions to such Schedule conform to the restrictions on
Liens contained in Section 7.3(C) of this Agreement (the “Energy Purchase
Contracts”).

          6.13.          Compliance with Laws.  The Borrower is in compliance
with all Requirements of Law applicable to them and their respective businesses,
in each case where the failure to so comply individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.

          6.14.          Assets and Properties.  The Borrower has good and
marketable title to all of its material assets and properties (tangible and
intangible, real or personal) owned by it or a valid leasehold interest in all
of its material leased assets (except insofar as marketability may be limited by
any laws or regulations of any Governmental Authority affecting such assets),
and all such assets and property are free and clear of all Liens, except Liens
permitted under Section 7.3(C).  Substantially all of the assets and properties
owned by, leased to or used by the Borrower are in adequate operating condition
and repair, ordinary wear and tear excepted.  Neither this Agreement nor any
other Loan Document, nor any transaction contemplated under any such agreement,
will affect any right, title or interest of the Borrower in and to any of such
assets in a manner that would have or could reasonably be expected to have a
Material Adverse Effect.

          6.15.          Statutory Indebtedness Restrictions.  The Borrower is a
“subsidiary company” of a “holding company” within the meaning of PUHCA.  The
Borrower and GPE have all necessary authorization required for the transactions
contemplated by the Loan Documents under PUHCA, FPA or any other state or
federal laws or regulations similar or related thereto and the execution,
delivery and performance of the Loan Documents to which the Borrower or GPE is a
party do not and will not violate PUHCA or FPA or require any registration with,
consent or approval of, or notice to, or any other action to, with or by any
Governmental Authority under PUHCA, FPA or any other state or federal laws or
regulations similar or related thereto, other than (i) the filing of a notice by
Borrower under PUHCA with the Securities and Exchange Commission of the credit
facility evidenced by the Loan Documents within ten (10) days of the Closing
Date (the “Closing PUHCA Notice”), and (ii) the reporting of the GPE Guaranty
and the Subordination Agreement in one or more quarterly certificates pursuant
to Rule 24 of PUHCA (the “Quarterly PUHCA Notice”).  Except as specified in the
proceeding sentence, the Borrower is not subject to regulation under the
Investment Company Act of 1940, or any other federal or state statute or
regulation which limits its ability to incur indebtedness or its ability to
consummate the transactions contemplated hereby.

          6.16.          Insurance.  The Borrower maintains insurance policies
and programs reasonably consistent with prudent industry practice.

          6.17.          Labor Matters.  As of the Closing Date, no attempt to
organize the employees of the Borrower, and no labor disputes, strikes or
walkouts affecting the operations of the Borrower, is pending, or, to the
Borrower’s knowledge, threatened, planned or contemplated.

          6.18.          Environmental Matters. 

          (A)          Except as disclosed on Schedule 6.18 to this Agreement

(i)          the operations of the Borrower comply in all material respects with
Environmental, Health or Safety Requirements of Law;

(ii)         the Borrower has all permits, licenses or other authorizations
required under Environmental, Health or Safety Requirements of Law and are in
material compliance with such permits;

(iii)        neither the Borrower nor any of their respective present property
or operations, or, to the best of, the Borrower’s knowledge, any of their
respective past property or operations, are subject to or the subject of, any
investigation known to the Borrower, any judicial or administrative proceeding,
order, judgment, decree, settlement or other agreement respecting:  (A) any
material violation of Environmental, Health or Safety Requirements of Law;
(B) any remedial action; or (C) any material claims or liabilities arising from
the Release or threatened Release of a Contaminant into the environment;

(iv)         there is not now, nor to the best of the Borrower’s knowledge has
there ever been on or in the property of the Borrower any landfill, waste pile,
underground storage tanks, aboveground storage tanks, surface impoundment or
hazardous waste storage facility of any kind, any polychlorinated biphenyls
(PCBs) used in hydraulic oils, electric transformers or other equipment, or any
asbestos containing material which in any such case could reasonably be expected
to result in material liability for the Borrower; and

(v)         the Borrower does not have any material Contingent Obligation in
connection with any Release or threatened Release of a Contaminant into the
environment.

          (B)          For purposes of this Section 6.18 “material” means any
noncompliance or basis for liability which could reasonably be likely to subject
the Borrower to liability in excess of $1,000,000.00.

          6.19.          Solvency.  After giving effect to the (i) Loans to be
made on the Closing Date or such other date as Loans requested hereunder are
made and the consummation of the other transactions contemplated by this
Agreement and (ii) the payment and accrual of all Transaction Costs with respect
to the foregoing, the Borrower is Solvent.

          6.20.          Supplemental Disclosure.  At any time at the request of
the Administrative Agent and at such additional times as the Borrower
determines, the Borrower shall supplement each schedule or representation herein
or in the other Loan Documents with respect to any matter hereafter arising
which, if existing or occurring at the Closing Date, would have been required to
be set forth or described in such schedule or as an exception to such
representation or which is necessary to correct any information in such schedule
or representation which has been rendered inaccurate thereby. If any such
supplement to such schedule or representation discloses the existence or
occurrence of events, facts or circumstances which are restricted or prohibited
by the terms of this Agreement or any other Loan Documents, such supplement to
such schedule or representation shall not be deemed an amendment thereof unless
expressly consented to in writing by the Administrative Agent and the Required
Lenders, and no such amendments, except as the same may be consented to in a
writing which expressly includes a waiver, shall be or be deemed a waiver by the
Administrative Agent or any Lender of any Default disclosed therein. Any items
disclosed in any such supplemental disclosures shall be included in the
calculation of any limits, baskets or similar restrictions contained in this
Agreement or any of the other Loan Documents.

ARTICLE VII.          COVENANTS

          The Borrower covenants and agrees that so long as any Commitments are
outstanding and thereafter until payment in full of all of the Obligations
(other than contingent indemnity obligations), unless the Required Lenders shall
otherwise give prior written consent:

          7.1.          Reporting.  The Borrower shall:

          (A)          Financial Reporting.  Furnish to the Lenders:

(i)          Monthly Reports.  As soon as practicable, and in any event within
twenty (20) days after the end of each calendar month, the consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such period and the
related consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for such calendar month and for the period from the beginning of
the then current fiscal year to the end of such calendar month, certified by the
Vice President, Finance or the Chief Financial Officer of the Borrower on behalf
of the Borrower as fairly presenting the consolidated financial position of the
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and cash flows for the periods indicated in accordance with Agreement
Accounting Principles except for the omission of full footnotes which may be
required under Agreement Accounting Principles, subject to normal year end
adjustments.

(ii)         Annual Reports.  As soon as practicable, and in any event within
ninety (90) days after the end of each fiscal year, (a) the consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal year and
the related consolidated statements of income, stockholders’ equity and cash
flows of the Borrower and its Subsidiaries for such fiscal year, and in
comparative form the corresponding figures for the previous fiscal year, and
(b) an audit report on the items listed in clause (a) hereof of independent
certified public accountants of recognized national standing, which audit report
shall be unqualified and shall state that such financial statements fairly
present the consolidated financial position of the Borrower and its Subsidiaries
as at the dates indicated and the results of their operations and cash flows for
the periods indicated in conformity with Agreement Accounting Principles and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards.

(iii)        Officer’s Certificate.  Together with each delivery of any
financial statement (a) pursuant to clauses (i), and (ii) of this
Section 7.1(A), an Officer’s Certificate of the Borrower, substantially in the
form of Exhibit H attached hereto and made a part hereof, stating that no
Default or Unmatured Default exists, or if any Default or Unmatured Default
exists, stating the nature and status thereof and (b) within forty-five (45)
days after the end of each fiscal quarter in each fiscal year and, together with
the delivery of financial statements pursuant to clause (ii) of this
Section 7.1(A), a compliance certificate, substantially in the form of Exhibit I
attached hereto and made a part hereof, signed by the Borrower’s Vice President,
Finance or Chief Financial Officer, which (i) demonstrate compliance, when
applicable, with the provisions of Section 7.4, (ii) calculate the Leverage
Ratio for purposes of determining the then Applicable Floating Rate Margin,
Applicable Eurodollar Margin, Applicable L/C Fee Percentage and Applicable
Commitment Fee Percentage, and (iii) calculate the Borrower Fixed Charge Ratio
(as defined in the GPE Guaranty), and, if the Borrower Fixed Charge Ratio is
less than the Minimum Fixed Charge Ratio (as defined in the GPE Guaranty),
calculate the GPE Guarantee Increase and the Additional Guaranty Amount (both as
defined in the GPE Guaranty), (iv) states the aggregate amount of Capital
Expenditures incurred by the Borrower since the Closing Date, and (v) identifies
Indebtedness incurred in such fiscal quarter pursuant to Section 7.3(A)(vi) and
(viii).  A copy of the officer’s certificate referred to in Subsection (b) above
shall also be provided to GPE.

(iv)         Business Plans; Financial Projections.  As soon as practicable and
in any event not later than thirty (30) days after the beginning of each fiscal
year, a copy of the business plan and forecast (including a projected balance
sheet, income statement and a statement of cash flow) of the Borrower and its
Subsidiaries for the next succeeding fiscal year prepared in such detail as
shall be reasonably satisfactory to the Administrative Agent;

(v)          Updated Schedules.  As soon as practicable, and in any event within
twenty (20) days of the close of each calendar quarter, an updated schedule of
Energy Purchase Contracts (Schedule 6.12) and Segregated Accounts
(Schedule 1.1.4), provided that any updated schedule of Segregated Accounts
shall include a listing the names of the Borrower’s customers whose energy
payments owing to the Borrower are being deposited therein;

(vi)         Credit and Collection Policy.  As soon as practicable, and in any
event within twenty (20) days after the close of the calendar quarter in which
such change was instituted, notice of any changes to the credit and collection
policy of the Borrower;

(vii)        Distributions.  As soon as practicable, and in any event within
twenty (20) days after the close of the calendar quarter in which a Distribution
was declared or paid, a schedule of all Distributions declared or made by the
Borrower; and

(viii)       Quarterly Reports.  As soon as practicable, but in any event within
forty-five (45) days after the end of each fiscal quarter, a narrative analysis
prepared by management of the Borrower of the financial condition and results of
operations of the Borrower as of the end of such fiscal quarter.

          (B)          Notice of Default.  Promptly upon any Authorized Officer
of the Borrower obtaining knowledge (i) of any condition or event which
constitutes a Default or Unmatured Default, or becoming aware that any Lender or
Administrative Agent has given any written notice with respect to a claimed
Default or Unmatured Default under this Agreement, or (ii) that any Person has
given any written notice to the Borrower or any Subsidiary of the Borrower or
taken any other action with respect to a claimed default or event or condition
of the type referred to in Section 8.1(E), deliver to the Administrative Agent
and the Lenders an Officer’s Certificate specifying (a) the nature and period of
existence of any such claimed default, Default, Unmatured Default, condition or
event, (b) the notice given or action taken by such Person in connection
therewith, and (c) what action the Borrower has taken, is taking and proposes to
take with respect thereto.

          (C)          Lawsuits.  (i)  Upon the Borrower obtaining knowledge of
the institution of, or written threat of, any action, suit, proceeding,
governmental investigation or arbitration against or affecting the Borrower or
any of its Subsidiaries or any property of the Borrower or any of its
Subsidiaries not previously disclosed pursuant to Section 6.7, which action,
suit, proceeding, governmental investigation or arbitration exposes, or in the
case of multiple actions, suits, proceedings, governmental investigations or
arbitrations arising out of the same general allegations or circumstances which
expose, in the Borrower’s reasonable judgment, the Borrower or any of its
Subsidiaries to liability in an amount aggregating $2,500,000.00 or more, give
written notice thereof to the Administrative Agent and the Lenders and provide
such other information as may be reasonably available to enable each Lender and
the Administrative Agent and its counsel to evaluate such matters; and (ii) in
addition to the requirements set forth in clause (i) of this Section 7.1(C),
upon request of the Administrative Agent or the Required Lenders, promptly give
written notice of the status of any action, suit, proceeding, governmental
investigation or arbitration covered by a report delivered pursuant to
clause (i) above and provide such other information as may be reasonably
available to it that would not violate any attorney-client privilege by
disclosure to the Lenders to enable each Lender and the Administrative Agent and
its counsel to evaluate such matters.

          (D)          ERISA Notices.  Deliver or cause to be delivered to the
Administrative Agent and the Lenders, at the Borrower’s expense, the following
information and notices:

(i)          (a) upon the Borrower obtaining knowledge that a Termination Event
has occurred, a written statement of the Vice President, Finance or the Chief
Financial Officer of the Borrower describing such Termination Event and the
action, if any, which the Borrower has taken, is taking or proposes to take with
respect thereto, and when known, any action taken or threatened by the IRS, DOL
or PBGC with respect thereto and (b) within ten (10) Business Days after any
member of the Controlled Group obtains knowledge that a Termination Event has
occurred which could reasonably be expected to subject the Borrower to liability
in excess of $1,000,000.00, a written statement of the Vice President, Finance
or the Chief Financial Officer of the Borrower describing such Termination Event
and the action, if any, which the member of the Controlled Group has taken, is
taking or proposes to take with respect thereto, and when known, any action
taken or threatened by the IRS, DOL or PBGC with respect thereto;

(ii)         upon the Borrower obtaining knowledge that a prohibited transaction
(defined in Sections 406 of ERISA and Section 4975 of the Code) with regard to
any Plan has occurred which could reasonably be expected to subject the Borrower
to liability in excess of $1,000,000.00, a statement the Vice President, Finance
or the Chief Financial Officer of the Borrower describing such transaction and
the action which the Borrower has taken, is taking or proposes to take with
respect thereto;

(iii)        upon the Borrower obtaining knowledge of a material increase in the
benefits of any existing Plan which the Borrower maintains or contributes to or
the establishment of any new Benefit Plan or the commencement of, or obligation
to commence, contributions to any Benefit Plan or Multiemployer Plan to which
neither the Borrower nor any member of the Controlled Group was previously
contributing, notification of such increase, establishment, commencement or
obligation to commence and the amount of such contributions;

(iv)         upon the Borrower receiving notice of any unfavorable determination
letter from the IRS regarding the qualification under Section 401(a) of the Code
of a Plan which the Borrower maintains or contributes, copies of each such
letter;

(v)         upon the Borrower obtaining knowledge of the establishment of any
foreign employee benefit plan which the Borrower maintains or contributes to or
the commencement of, or obligation to commence, contributions to any foreign
employee benefit plan to which the Borrower was not previously contributing,
notification of such establishment, commencement or obligation to commence and
the amount of such contributions;

(vi)         upon the request of the Administrative Agent copies of each annual
report (form 5500 series), including Schedule B thereto, filed with respect to
each Benefit Plan;

(vii)        upon the request of the Administrative Agent, copies of each
actuarial report for any Benefit Plan or Multiemployer Plan and each annual
report for any Multiemployer Plan;

(viii)       upon the Borrower obtaining knowledge of the filing thereof with
the IRS, a copy of each funding waiver request filed with respect to any Benefit
Plan and all communications received by the Borrower or a member of the
Controlled Group with respect to such request;

(ix)         upon receipt by the Borrower or the Borrower obtains knowledge of
the receipt by any member of the Controlled Group of the PBGC’s intention to
terminate a Benefit Plan or to have a trustee appointed to administer a Benefit
Plan, copies of each such notice;

(x)          upon receipt by the Borrower or the Borrower obtains knowledge of
the receipt by any member of the Controlled Group of a notice from a
Multiemployer Plan regarding the imposition of withdrawal liability, copies of
each such notice;

(xi)         after the Borrower fails to make, or the Borrower obtains knowledge
of the failure of any member of the Controlled Group to make, a required
installment or any other required payment under Section 412 of the Code on or
before the due date for such installment or payment, a notification of such
failure; and

(xii)        after the Borrower knows or has reason to know, or Borrower obtains
knowledge that any member of the Controlled Group knows or has reason to know,
that (a) a Multiemployer Plan has been terminated, (b) the administrator or plan
sponsor of a Multiemployer Plan intends to terminate a Multiemployer Plan, or
(c) the PBGC has instituted or will institute proceedings under Section 4042 of
ERISA to terminate a Multiemployer Plan.

          (E)         Labor Matters.  Notify the Administrative Agent and the
Lenders in writing, upon the Borrower’s learning thereof, of (i) any material
labor dispute to which the Borrower may become a party, including, without
limitation, any strikes, lockouts or other disputes relating to such Persons’
plants and other facilities and (ii) any material Worker Adjustment and
Retraining Notification Act liability incurred with respect to the closing of
any plant or other facility of the Borrower or any of its Subsidiaries.

          (F)          Other Indebtedness.  Deliver to the Administrative Agent
(i) a copy of each regular report, notice or communication regarding potential
or actual defaults (including any accompanying officer’s certificate) delivered
by or on behalf of the Borrower to the holders of Funded Indebtedness pursuant
to the terms of the agreements governing such Funded Indebtedness, such delivery
to be made at the same time and by the same means as such notice or other
communication is delivered to such holders, and (ii) a copy of each notice or
other communication received by the Borrower from the holders of Funded
Indebtedness pursuant to the terms of such Funded Indebtedness, such delivery to
be made promptly after such notice or other communication is received by the
Borrower.

          (G)          Other Reports.  Deliver or cause to be delivered to the
Administrative Agent and the Lenders copies of (i) all financial statements,
reports, proxy statements and notices, if any, sent or made available generally
by the Borrower or the Guarantors to their respective securities holders or
filed with the Commission under the Securities Exchange Act of 1934 and the
rules promulgated thereunder by the Borrower or the Guarantors, (ii) all press
releases made available generally by the Borrower or any of the Borrower’s
Subsidiaries to the public concerning material developments in the business of
the Borrower or any such Subsidiary; and (iii) all notifications received from
the Commission by the Borrower or any such Subsidiary or the Guarantors pursuant
to the Securities Exchange Act of 1934 and the rules promulgated thereunder. 
The statements and reports required to be furnished by the Borrower pursuant to
(i) above shall be deemed furnished for such purpose upon being publicly
available on the Commission’s EDGAR web page.

          (H)          Environmental Notices.  A copy of (i) any notice or claim
to the effect that the Borrower or any of its Subsidiaries is or may be liable
to any Person as a result of the Release by the Borrower or any of its
Subsidiaries or any other Person of any Contaminant into the environment, and
(ii) any notice alleging any violation of any Environmental, Health or Safety
Requirements of Law by the Borrower or any of its Subsidiaries if, in either
case, such notice or claim relates to an event which could reasonably be
expected to subject the Borrower to liability in excess of $1,000,000.00.

          (I)          Other Information.  Upon receiving a request therefor
from the Administrative Agent, prepare and deliver to the Administrative Agent
and the Lenders such other information with respect to the Borrower, any of its
Subsidiaries, or the Collateral, including, without limitation, schedules
identifying and describing the Collateral and any dispositions thereof, as from
time to time may be reasonably requested by the Administrative Agent.

          7.2.          Affirmative Covenants.

          (A)          Existence, Etc.  The Borrower shall at all times maintain
its existence as a limited liability company (but may convert to a corporation
if (i) such conversion will not be adverse to the interests of the Lenders, and
(ii) the Borrower enters into any amendments to the Loan Documents deemed
appropriate by the Administrative Agent) and preserve and keep, or cause to be
preserved and kept, in full force and effect its rights and franchises material
to its businesses, except to the extent permitted by Section 7.3(I).

          (B)          Corporate Powers; Conduct of Business.  The Borrower, and
shall cause each of its Subsidiaries to, shall qualify and remain qualified to
do business in each jurisdiction in which the nature of its business requires it
to be so qualified and where the failure to be so qualified will have or could
reasonably be expected to have a Material Adverse Effect.  The Borrower will
carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted.

          (C)         Compliance with Laws, Etc.  The Borrower shall, and cause
each of its Subsidiaries to, (a) comply with all Requirements of Law and all
restrictive covenants affecting such Person or the business, properties, assets
or operations of such Person including, but not limited to, timely filing all
Quarterly PUHCA Notices, (b) obtain as needed all licenses and permits necessary
for its operations and maintain such licenses and permits in good standing,
unless failure to comply or obtain could not reasonably be expected to have a
Material Adverse Effect, (c) without limiting clause (a) above, ensure that no
person who owns a controlling interest in or otherwise controls a Borrower is or
shall be (i) listed on the Specially Designated Nationals and Blocked Person
List maintained by the Office of Foreign Assets Control (“OFAC”), Department of
the Treasury, and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation or (ii) a person designated
under Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), and related enabling legislation or any other similar Executive Orders,
and (d) without limiting clause (a) above, comply with all applicable Bank
Secrecy Act (“BSE”) and anti-money laundering laws and regulations.

          (D)          Payment of Taxes and Claims; Tax Consolidation.  The
Borrower shall pay, and cause each of its Subsidiaries to, (i) all material
taxes, assessments and other governmental charges imposed upon it or on any of
its properties or assets or in respect of any of its franchises, business,
income or property before any penalty or interest accrues thereon, and (ii) all
material claims (including, without limitation, claims for labor, services,
materials and supplies) for sums which have become due and payable and which by
law have or may become a Lien (other than a Lien permitted by Section 7.3(C))
upon any of the Borrower’s or such Subsidiary’s property or assets, prior to the
time when any penalty or fine shall be incurred with respect thereto; provided,
however, that no such taxes, assessments and governmental charges referred to in
clause (i) above or claims referred to in clause (ii) above (and interest,
penalties or fines relating thereto) need be paid if being contested in good
faith by appropriate proceedings diligently instituted and conducted and if such
reserve or other appropriate provision, if any, as shall be required in
conformity with Agreement Accounting Principles shall have been made therefor. 
For purposes of clauses (i) and (ii) above, “material” shall mean an amount in
excess of $10,000.00 in the aggregate.

          (E)          Insurance.  The Borrower shall, and cause each of its
Subsidiaries to, maintain in full force and effect insurance policies and
programs reasonably consistent with prudent industry practice.  The Borrower
shall deliver to the Administrative Agent insurance certificates and
endorsements (y) to all “All Risk” physical damage insurance policies on all of
the Borrower’s tangible real and personal property and assets and business
interruption insurance policies naming the Administrative Agent loss payee, and
(z) to all general liability and other liability policies naming the
Administrative Agent an additional insured.  In the event the Borrower at any
time or times hereafter shall fail to obtain or maintain any of the policies or
insurance required herein or to pay any premium in whole or in part relating
thereto, then the Administrative Agent, without waiving or releasing any
obligations or resulting Default hereunder, may at any time or times thereafter
(but shall be under no obligation to do so) obtain and maintain such policies of
insurance and pay such premiums and take any other action with respect thereto
which the Administrative Agent deems advisable.  All sums so disbursed by the
Administrative Agent shall constitute part of the Obligations, payable as
provided in this Agreement.

          (F)          Inspection of Property; Books and Records; Discussions. 
The Borrower shall, and if a Default or Unmatured Default has occurred and is
continuing, cause each of its Subsidiaries to, permit any authorized
representative(s) designated by any of the Lenders to visit and inspect any of
the properties of the Borrower, to examine, audit, check and make copies of
their respective financial and accounting records, books, journals, orders,
receipts and any correspondence and other data relating to their respective
businesses or the transactions contemplated hereby (including, without
limitation, in connection with environmental compliance, hazard or liability),
and to discuss their affairs, finances and accounts with their officers and
independent certified public accountants, all upon reasonable notice and at such
reasonable times during normal business hours, as often as may be reasonably
requested.  The Borrower shall keep and maintain in all material respects,
proper books of record and account in which entries in conformity with Agreement
Accounting Principles shall be made of all dealings and transactions in relation
to their respective businesses and activities.  If a Default has occurred and is
continuing, the Borrower, upon the Administrative Agent’s request, shall turn
over any such records to the Administrative Agent or its representatives.

          (G)          ERISA Compliance.  The Borrower shall, and cause each of
its Subsidiaries to, establish, maintain and operate all Plans to which they
contribute to in compliance with all material respects with the provisions of
ERISA, the Code, all other applicable laws, and the regulations and
interpretations thereunder and the respective requirements of the governing
documents for such Plans, except for such matters that would reasonably be
expected to result in liability of the Borrower or its Subsidiaries of less than
$1,000,000.00.

          (H)          Maintenance of Property.  The Borrower shall, and cause
each of its Subsidiaries to, cause all property used or useful in the conduct of
its business to be maintained and kept in good condition, repair and working
order and supplied with all necessary equipment and shall cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof,
all as in the judgment of the Borrower may be necessary so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times; provided, however, that nothing in this Section 7.2(H) shall
prevent the Borrower from discontinuing the operation or maintenance of any of
such property if such discontinuance is, in the judgment of the Borrower,
desirable in the conduct of its business and not disadvantageous in any material
respect to the Administrative Agent or the Lenders.

          (I)          Environmental Compliance.  The Borrower shall comply with
all Environmental, Health or Safety Requirements of Law, except where
noncompliance will not have or is not reasonably likely to subject the Borrower
to liability in excess of $1,000,000.00.

          (J)          Use of Proceeds.  The Borrower shall use the proceeds of
the Revolving Loans to (i) repay existing Indebtedness, (ii) provide funds for
the additional working capital needs and other general corporate purposes of the
Borrower, and (iii) provide funds for the payment of fees and expenses incurred
in connection with the negotiation and documentation of this Agreement and the
Loan Documents.  The Borrower will not, nor will it permit any Subsidiary to,
use any of the proceeds of the Loans to purchase or carry any Margin Stock. 
Letters of Credit issued hereunder will be used (i) to provide performance
assurance of Borrower’s obligations under the Energy Purchase Contracts, and
(ii) for other general corporate purposes of the Borrower.

          (K)          Collateral Documents.  Without in any way limiting the
requirements and covenants set forth in the Collateral Documents, if, subsequent
to the Closing Date, the Borrower or any Subsidiary shall acquire any
intellectual property, securities, instruments, chattel paper or other personal
property required to be delivered to the Administrative Agent as Collateral
hereunder or under any of the Collateral Documents, the Borrower shall promptly
(and in any event within five (5) Business Days) after any Authorized Officer of
the Borrower acquires knowledge of same notify the Administrative Agent of
same.  The Borrower shall, and cause its Material Subsidiaries to, take such
action at its own expense as reasonably requested by the Administrative Agent to
ensure that the Administrative Agent has a first priority (subject to any
applicable Lien permitted under Section 7.3(C)) perfected Lien to secure the
Obligations in all owned real and personal property of the Borrower and its
Material Subsidiaries.  The Borrower shall, and cause its Material Subsidiaries
to, adhere to the covenants set forth in the Collateral Documents, including,
without limitation, the covenants regarding the location of personal property as
set forth in the Security Agreements.

          (L)          Addition of Guarantors; Addition of Pledged Capital Stock
and other Collateral.   The Borrower shall cause each Material Subsidiary to
deliver to the Administrative Agent an executed Guaranty and appropriate
corporate resolutions, opinions and other documentation in form and substance
reasonably satisfactory to the Administrative Agent, such Guaranty and other
documentation to be delivered to the Administrative Agent as promptly as
possible but in any event within thirty (30) days of the acquisition or
formation of a new Material Subsidiary or an existing Subsidiary becoming a
Material Subsidiary.  Simultaneously with any Material Subsidiary becoming a
Guarantor, the Borrower shall (or, if the Capital Stock of such Material
Subsidiary is owned by another Subsidiary, shall cause such other Subsidiary to)
deliver to the Administrative Agent a Pledge Agreement, together with
appropriate corporate resolutions, opinions, stock certificates, UCC filings or
amendments and other documentation, in each case in form and substance
reasonably satisfactory to the Administrative Agent and the Administrative Agent
shall be reasonably satisfied that the Administrative Agent has a first priority
perfected pledge of all of the Capital Stock of such Guarantor owned by the
Borrower and its Subsidiaries, or in the case such Guarantor is a foreign
Material Subsidiary, 66% of the Capital Stock of such Guarantor owned by the
Borrower.  Simultaneously with any Material Subsidiary becoming a Guarantor, the
Borrower shall also cause such Material Subsidiary (or, if such Material
Subsidiary is a foreign Material Subsidiary, upon the request of the
Administrative Agent) to (i) execute and deliver a Security Agreement (and
deliver the other documents required thereby, including, without limitation,
restricted account agreements), if applicable, Intellectual Property Agreements
and such other Collateral Documents as the Administrative Agent or the Required
Lenders may require its or their sole and reasonable discretion; and
(ii) deliver such other documentation as the Administrative Agent may reasonably
require in connection with the foregoing, including, without limitation,
appropriate UCC financing statements, certified resolutions and other
organizational and authorizing documents of such Material Subsidiary, favorable
opinions of counsel to such Material Subsidiary (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to above and the perfection of the Administrative Agent’s
liens thereunder) and other items of the types required to be delivered by the
Borrower and its Subsidiaries pursuant to Section 5.1 as of the Closing Date,
all in form, content and scope reasonably satisfactory to the Administrative
Agent.

          (M)          Insurance and Condemnation Proceeds.  If a Default or
Unmatured Default shall have occurred and be continuing, the Borrower shall
direct all insurers under policies of property damage, boiler and machinery and
business interruption insurance and payors of any condemnation claim or award
relating to the Collateral to pay all proceeds (the “Proceeds”) payable under
such policies or with respect to such claim or award for any loss with respect
to the Collateral directly to the Administrative Agent, for the benefit of the
Administrative Agent and the Holders of the Obligations.  If no Default or
Unmatured Default shall have occurred and be continuing, promptly after the
receipt of any Proceeds the Borrower shall repair or replace the Collateral or
other assets the loss or damage of which gave rise to such Proceeds; provided,
however, that upon the earlier to occur of (a) 120 days after the Borrower
receives such Proceeds or (b) the occurrence of a Default or an Unmatured
Default, the Borrower shall return any Proceeds not so used to repair or replace
such Collateral or other assets at such time to the Administrative Agent.  The
Administrative Agent shall apply the same to the principal amount of the
Obligations outstanding at the time of such receipt or hold them as cash
collateral for the Obligations.

          (N)          Reportable Transaction.  Borrower does not intend to
treat the Loans and related transactions as being a “reportable transaction
(within the meaning of Treasury Regulation Section 1.6011-4).  In the event
Borrower determines to take any action inconsistent with such intention, it will
promptly notify the Administrative Agent thereof.

          7.3.          Negative Covenants.

          (A)          Indebtedness.  The Borrower nor any of its Subsidiaries
shall directly or indirectly create, incur, assume or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness, except:

(i)          the Obligations;

(ii)         the Subordinated Debt;

(iii)        Permitted Existing Indebtedness;

(iv)         Indebtedness in respect of obligations secured by Customary
Permitted Liens;

(v)         Indebtedness constituting Contingent Obligations permitted by
Section 7.3(E);

(vi)         secured or unsecured purchase money Indebtedness (including
Capitalized Leases) incurred by the Borrower or any of its Subsidiaries after
the Closing Date to finance the acquisition of fixed assets, if (1) at the time
of such incurrence, no Default or Unmatured Default has occurred and is
continuing or would result from such incurrence, (2) such Indebtedness has a
scheduled maturity and is not due on demand, (3) such Indebtedness does not
exceed the lower of the fair market value or the cost of the applicable fixed
assets on the date acquired, (4) such Indebtedness does not exceed $5,000,000.00
in the aggregate outstanding at any time, and (5) any Lien securing such
Indebtedness is permitted under Section 7.3(C) (such Indebtedness being referred
to herein as “Permitted Purchase Money Indebtedness”);

(vii)        Indebtedness in respect of Hedging Obligations permitted under
Section 7.3(O);

(viii)       other future unsecured Indebtedness in an aggregate principal
amount not to exceed $50,000,000.00; and

(ix)         Any Permitted Refinancing Indebtedness.

          (B)          Sales of Assets.  Neither the Borrower nor any of its
Subsidiaries shall sell, assign, transfer, lease, convey or otherwise dispose of
any property, whether now owned or hereafter acquired, or any income or profits
therefrom, or enter into any agreement to do so, except:

(i)          the disposition in the ordinary course of business of equipment
that is obsolete, excess or no longer useful in the Borrower’s or the
Subsidiary’s business;

(ii)         sales, assignments, transfers, leases, conveyances or other
dispositions of other assets if such transaction (a) is for consideration
consisting solely of cash, (b) is for not less than fair market value, and
(c) when combined with all such other transactions (each such transaction being
valued at book value) during the period from the Closing Date to the date of
such proposed transaction, represents the disposition of not greater than five
percent (5.0%) of the Borrower’s Consolidated Assets at the end of the fiscal
year immediately preceding that in which such transaction is proposed to be
entered into.

          (C)          Liens.  Neither the Borrower nor any of its Subsidiaries
shall directly or indirectly create, incur, assume or permit to exist any Lien
on or with respect to any of their respective property or assets except:

(i)          Liens securing the Obligations pursuant to the Collateral
Documents;

(ii)         Permitted Existing Liens;

(iii)        Customary Permitted Liens;

(iv)         purchase money Liens (including the interest of a lessor under a
Capitalized Lease and Liens to which any property is subject at the time of the
Borrower’s acquisition thereof) securing Permitted Purchase Money Indebtedness;
provided that such Liens shall not apply to any property of the Borrower or its
Subsidiaries other than that purchased or subject to such Capitalized Lease;

(v)        Liens on the assets of the Borrower (other than the assets which are
subject to Liens securing the Obligations) to secure its Contingent Obligations
under surety bonds permitted under Section 7.3(A)(v) and Section 7.3(E); and

(vi)         Liens arising out of the Energy Purchase Contracts, but only to the
extent such Liens pertain or relate to the Segregated Accounts or certain
receivables the proceeds of which are required to be deposited in the Segregated
Accounts.

In addition, neither the Borrower nor any of its Subsidiaries shall become a
party to any agreement, note, indenture or other instrument, or take any other
action, which would prohibit the creation of a Lien on any of its properties or
other assets in favor of the Administrative Agent for the benefit of itself and
the Lenders, as collateral for the Obligations; provided that (i) any agreement,
note, indenture or other instrument in connection with Permitted Purchase Money
Indebtedness (including Capitalized Leases) may prohibit the creation of a Lien
in favor of the Administrative Agent for the benefit of itself and the Lenders
on the items of property obtained with the proceeds of such Permitted Purchase
Money Indebtedness, and (ii) the Energy Purchase Contracts may limit or prohibit
the creation of Liens pertaining or relating  to the Segregated Accounts or
certain receivables the proceeds of which are required to be deposited in the
Segregated Accounts.

          (D)          Investments.  Except to the extent permitted pursuant to
paragraph (G) below, neither the Borrower nor any of its Subsidiaries shall not
directly or indirectly make or own any Investment except:

(i)          Investments in Cash Equivalents;

(ii)         Permitted Existing Investments in an amount not greater than the
amount thereof on the Closing Date;

(iii)        Investments in trade receivables or received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

(iv)         Investments consisting of deposit accounts maintained by the
Borrower;

(v)          Investments constituting Permitted Acquisitions;

(vi)         Investments in an amount not to exceed $10,000,000 in the aggregate
at any time outstanding consisting of loans to GPE or its Subsidiaries; and

(vii)        Investments in addition to those referred to elsewhere in this
Section 7.3(D) in an amount not to exceed $2,500,000.00 in the aggregate at any
time outstanding;

provided, however, that the Investments described in clause (v) above shall not
be permitted if either a Default or an Unmatured Default shall have occurred and
be continuing on the date thereof or would result therefrom.

          (E)          Contingent Obligations.  Neither the Borrower nor any of
its Subsidiaries shall directly or indirectly create or become or be liable with
respect to any Contingent Obligation, except: (i) recourse obligations resulting
from endorsement of negotiable instruments for collection in the ordinary course
of business; (ii) obligations, warranties, and indemnities, not relating to
Indebtedness of any Person, which have been or are undertaken or made in the
ordinary course of business and not for the benefit of or in favor of an
Affiliate of the Borrower or such Subsidiary; (iii) Contingent Obligations with
respect to appeal and performance bonds obtained by the Borrower or any
Subsidiary in the ordinary course of business; and (iv) Contingent Obligations
with respect to surety bonds issued for the benefit of the Borrower in an amount
not to exceed $250,000,000.00.

          (F)          Restricted Payments.  Neither the Borrower nor any of its
Subsidiaries may declare or make any Restricted Payment.

          (G)          Conduct of Business; Subsidiaries.

(i)          Neither the Borrower nor any of its Subsidiaries shall engage in
any business other than the businesses engaged in by the Borrower on the Closing
Date and any business or activities which are substantially similar, related or
incidental thereto. 

(ii)         Neither the Borrower nor its Subsidiaries shall create, acquire or
capitalize any Subsidiary (a “New Subsidiary”) after the date hereof pursuant to
any transaction unless such transaction is permitted by or not otherwise
prohibited by this Agreement and upon the creation or acquisition of each New
Subsidiary, the Borrower or its Subsidiaries shall promptly deliver, and shall
cause each New Subsidiary to promptly deliver to the Administrative Agent the
documents, instruments and agreements required pursuant to Section 7.2(L).

(iii)        Neither the Borrower nor any of its Subsidiaries shall make any
Acquisitions other than Acquisitions meeting all of the following requirements
(each such Acquisition constituting a “Permitted Acquisition”):

(a)          no Default or Unmatured Default shall have occurred and be
continuing or would result from such Acquisition or the incurrence of any
Indebtedness in connection therewith;

(b)          the Acquisition shall be consummated on a non-hostile basis and, in
the case of an Acquisition of Equity Interests of an entity, such Acquisition
shall be of not less than the amount of the Equity Interests required to give
the Borrower direct or indirect voting control of such entity;

(c)          the businesses being acquired shall be substantially similar to the
businesses or activities engaged in by the Borrower on the Closing Date;

(d)          the aggregate purchase price (including assumed liabilities) in
connection with all such transactions during the term of this Agreement shall
not exceed $25,000,000.00.

          (H)          Transactions with Shareholders and Affiliates.  Except to
the extent required by applicable law, neither the Borrower nor any of its
Subsidiaries shall directly or indirectly enter into or permit to exist any
transaction (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with any holder or
holders of any of the Equity Interests of the Borrower, or with any Affiliate of
the Borrower which is not its Subsidiary, on terms that are less favorable to
the Borrower or its Subsidiaries, as applicable, than those that might be
obtained in an arm’s length transaction at the time from Persons who are not
such a holder or Affiliate.

          (I)          Restriction on Fundamental Changes.  Neither the Borrower
nor any of its Subsidiaries shall enter into any merger or consolidation, or
liquidate, wind-up or dissolve (or suffer any liquidation or dissolution), or
convey, lease, sell, transfer or otherwise dispose of, in one transaction or
series of transactions, all or substantially all of the Borrower’s or any such
Subsidiary’s business or property, whether now or hereafter acquired, except
transactions permitted under Sections 7.3(B).

          (J)          Sales and Leasebacks.  Neither the Borrower nor any of
its Subsidiaries shall become liable, directly, by assumption or by Contingent
Obligation, with respect to any lease, whether an operating lease, a synthetic
lease or a Capitalized Lease, of any property (whether real or personal or
mixed) (i) which it or one of its Subsidiaries sold or transferred or is to sell
or transfer to any other Person, or (ii) which it or one of its Subsidiaries
intends to use for substantially the same purposes as any other property which
has been or is to be sold or transferred by it to any other Person in connection
with such lease, unless in either case the sale involved is not prohibited under
Section 7.3(B) and the lease involved is not prohibited under Section 7.3(A).

          (K)          Margin Regulations.  Neither the Borrower nor any of its
Subsidiaries shall use all or any portion of the proceeds of any credit extended
under this Agreement to purchase or carry Margin Stock.

          (L)          ERISA.  The Borrower shall not

(i)          engage, or permit any of its Subsidiaries to engage, in any
prohibited transaction described in Sections 406 of ERISA or 4975 of the Code
for which a statutory or class exemption is not available or a private exemption
has not been previously obtained from the DOL which could reasonably be expected
to result in liability to the Borrower of $1,000,000.00 or more;

(ii)         incur any liability of $1,000,000.00 or more resulting from a to
any accumulated funding deficiency (as defined in Sections 302 of ERISA and 412
of the Code), with respect to any Benefit Plan, whether or not waived;

(iii)        incur any liability of $500,000.00 or more resulting from a failure
to pay timely required contributions or annual installments due with respect to
any waived funding deficiency to any Benefit Plan;

(iv)         incur any liability under Title IV of ERISA of $1,000,000.00 or
more in connection with the termination of any Benefit Plan;

(v)          fail to make any material contribution or payment to any
Multiemployer Plan which the Borrower or any Controlled Group member may be
required to make under any agreement relating to such Multiemployer Plan, or any
law pertaining thereto;

(vi)         fail to pay any required installment or any other material payment
required under Section 412 of the Code on or before the due date for such
installment or other payment; or

(vii)        incur material increase in current liability for the plan year,
resulting from the amendment of a Plan, such that the Borrower is required to
provide security to such Plan under Section 401(a)(29) of the Code.

          (M)          Corporate Documents.  Neither the Borrower nor any of its
Subsidiaries shall amend, modify or otherwise change any of the terms or
provisions in any of their respective articles of organization or operating
agreement as in effect on the date hereof in any manner adverse to the interests
of the Lenders, without the prior written consent of the Required Lenders.

          (N)          Fiscal Year.  Neither the Borrower nor any of its
Subsidiaries shall change its fiscal year for accounting or tax purposes from a
calendar year.

          (O)          Hedging Obligations.  The Borrower shall not and shall
not permit any of its Subsidiaries to enter into any interest rate, commodity or
foreign currency exchange, swap, collar, cap or similar agreements evidencing
Hedging Obligations, other than interest rate, foreign currency or commodity
exchange, swap, collar, cap or similar agreements entered into by the Borrower
pursuant to which the Borrower has hedged its actual interest rate, foreign
currency or commodity exposure.

          (P)          Subordinated Debt.  The Borrower shall not amend,
supplement or modify the terms of the Subordinated Debt or make any payment
required as a result of any amendment or change thereto without the prior
written consent of the Administrative Agent and the Required Lenders.  Except as
permitted in the Subordination Agreement as in effect on the date hereof, the
Borrower shall not redeem, purchase, prepay (by setoff or otherwise), defease or
repay any principal of, premium, if any, or other amount payable in respect of
the Subordinated Debt.

          (Q)          Capital Expenditures.  Neither the Borrower nor any of
its Subsidiaries shall make or incur any Capital Expenditure if, after giving
effect thereto, the aggregate amount of all Capital Expenditures by the Borrower
and its Subsidiaries after the Closing Date would exceed $10,000,000.00 in any
fiscal year.

          7.4.          Financial Covenants.  The Borrower shall comply with the
following:

          (A)          Minimum Net Worth.  The Borrower shall not permit its Net
Worth at any time to be less than $62,500,00.00.

          (B)          Maximum Leverage Ratio.  The Borrower shall not permit
the ratio (the “Leverage Ratio”) of (i) Funded Indebtedness, to (ii) EBITDA to
be greater than 2.25 to 1.00.

          The Leverage Ratio shall be calculated, in each case, determined as of
the last day of each fiscal quarter based upon (a) for Funded Indebtedness, as
of the last day of each such fiscal quarter; and (b) for EBITDA, the actual
amount for the four-quarter period ending on such day.

          (C)          Minimum Fixed Charge Coverage Ratio.  The Borrower and
its consolidated Subsidiaries shall maintain a ratio (“Fixed Charge Coverage
Ratio”) of (i) the sum of the amounts of (a) EBITDA minus (b) Capital
Expenditures to (ii) the sum of the amounts of (a) Interest Expense to the
extent paid in cash plus (b) scheduled cash payments of the principal portion of
all Indebtedness for borrowed money of the Borrower made during such period plus
(c) cash income taxes paid by the Borrower and its consolidated Subsidiaries
during such period plus (d) Distributions paid during such period less (e) the
amount of GPE Cash Infusions during such period, of at least 1.05 to 1.00 for
each fiscal year thereafter until the Termination Date.

          In each case, the Fixed Charge Coverage Ratio shall be determined as
of the last day of each fiscal year.

          (D)          Minimum Debt Service Coverage Ratio.  The Borrower shall
maintain a ratio (the “Debt Service Coverage Ratio”) of (i) the sum of the
amounts of EBITDA minus Capital Expenditures to (ii) the sum of the amounts of
(a) Interest Expense to the extent paid in cash plus (b) scheduled cash payments
of the principal portion of all Indebtedness for borrowed money of the Borrower,
during each four fiscal quarter period ending on the date described below of at
least 4.00 to 1.00

          In each case, the Debt Service Coverage Ratio shall be determined as
of the last day of each fiscal quarter described above for the four fiscal
quarter period ending on such day.

ARTICLE VIII.          DEFAULTS

          8.1.          Defaults.  Each of the following occurrences shall
constitute a Default under this Agreement:

          (A)          Failure to Make Payments When Due.  The Borrower shall
(i) fail to pay within one (1) day of the date when due any of the Obligations
consisting of principal with respect to the Loans or (ii) shall fail to pay
within five (5) Business Days of the date when due any of the other Obligations
under this Agreement or the other Loan Documents.

          (B)          Breach of Certain Covenants.  The Borrower shall fail
duly and punctually to perform or observe any agreement, covenant or obligation
binding on the Borrower under:

(i)          Section 7.1(A) and such failure shall continue unremedied for ten
(10) days;

(ii)         Section 7.1(B) and such failure shall continue unremedied for two
(2) days; or

(iii)        Section 7.2(A), 7.2(F), 7.2(J) or 7.3.

          (C)          Breach of Representation or Warranty.  Any representation
or warranty made or deemed made by the Borrower to the Administrative Agent or
any Lender herein or by the Borrower or any of its Subsidiaries in any of the
other Loan Documents or in any statement or certificate at any time given by any
such Person pursuant to any of the Loan Documents shall be false or misleading
in any material respect on the date as of which made (or deemed made).

          (D)          Other Defaults.  The Borrower shall default in the
performance of or compliance with any term contained in this Agreement (other
than as covered by paragraphs (A), (B) or (C) of this Section 8.1), or the
Borrower or any of its Subsidiaries shall default in the performance of or
compliance with any term contained in any of the other Loan Documents, and such
default shall continue for thirty (30) days after the occurrence thereof.

          (E)          Default as to Other Indebtedness.  The Borrower or any of
its Subsidiaries shall fail to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) with respect
to any Indebtedness the outstanding principal amount of which Indebtedness is in
excess of $7,500,000.00 (“Cross Default Indebtedness”), or any breach, default
or event of default shall occur, or any other condition shall exist under any
instrument, agreement or indenture pertaining to any such Cross Default
Indebtedness, if the effect thereof is to permit the holder(s) of such Cross
Default Indebtedness to accelerate the maturity of any such Cross Default
Indebtedness or require a redemption or other repurchase of such Cross Default
Indebtedness, or cause an acceleration, mandatory redemption, a requirement that
the Borrower offer to purchase such Cross Default Indebtedness or other required
repurchase of such Cross Default Indebtedness; or any such Cross Default
Indebtedness shall be otherwise declared to be due and payable (by acceleration
or otherwise) or required to be prepaid, redeemed or otherwise repurchased by
the Borrower or any of its Subsidiaries (other than by a regularly scheduled
required prepayment) prior to the stated maturity thereof.

          (F)          Involuntary Bankruptcy; Appointment of Receiver, Etc.

(i)          An involuntary case shall be commenced against the Borrower or any
of the Borrower’s Subsidiaries and the petition shall not be dismissed, stayed,
bonded or discharged within sixty (60) days after commencement of the case; or a
court having jurisdiction in the premises shall enter a decree or order for
relief in respect of the Borrower or any of the Borrower’s Subsidiaries in an
involuntary case, under any applicable bankruptcy, insolvency or other similar
law now or hereinafter in effect; or any other similar relief shall be granted
under any applicable federal, state, local or foreign law.

(ii)         A decree or order of a court having jurisdiction in the premises
for the appointment of a receiver, liquidator, sequestrator, trustee, custodian
or other officer having similar powers over the Borrower or any of the
Borrower’s Subsidiaries or over all or a substantial part of the property of the
Borrower or any of the Borrower’s Subsidiaries shall be entered; or an interim
receiver, trustee or other custodian of the Borrower or any of the Borrower’s
Subsidiaries or of all or a substantial part of the property of the Borrower
shall be appointed or a warrant of attachment, execution or similar process
against any substantial part of the property of the Borrower or any of the
Borrower’s Subsidiaries shall be issued and any such event shall not be stayed,
dismissed, bonded or discharged within sixty (60) days after entry, appointment
or issuance.

          (G)          Voluntary Bankruptcy; Appointment of Receiver, Etc.  The
Borrower or any of the Borrower’s Subsidiaries shall (i) commence a voluntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, (ii) consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, (iii) consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property, (iv) make any assignment for the benefit of creditors or
(v) take any corporate action to authorize any of the foregoing.

          (H)          Judgments and Attachments.  Any money judgment(s) (other
than a money judgment covered by insurance as to which the insurance company has
not disclaimed or reserved the right to disclaim coverage), writ or warrant of
attachment, or similar process against the Borrower or any of its Subsidiaries
or any their respective assets involving in any single case or in the aggregate
an amount in excess of $7,500,000.00 is or are entered and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty (60) days or
in any event later than fifteen (15) days prior to the date of any proposed sale
thereunder.

          (I)          Dissolution.  Any order, judgment or decree shall be
entered against the Borrower decreeing its involuntary dissolution or split up
and such order shall remain undischarged and unstayed for a period in excess of
sixty (60) days; or the Borrower shall otherwise dissolve or cease to exist
except as specifically permitted by this Agreement.

          (J)          Loan Documents; Failure of Security.  At any time, for
any reason, (i) any Loan Document as a whole that materially affects the ability
of the Administrative Agent or any of the Lenders to enforce the Obligations or
enforce their rights against the Collateral ceases to be in full force and
effect or any of the Borrower’s or any of its Subsidiaries party thereto seeks
to repudiate its obligations thereunder and the Liens intended to be created
thereby are, or any of the Borrower or any such Subsidiary seeks to render such
Liens, invalid and unperfected, or (ii) Liens on Collateral with a fair market
value in excess of $100,000.00 in favor of the Administrative Agent contemplated
by the Loan Documents shall, at any time, for any reason, be invalidated or
otherwise cease to be in full force and effect, or such Liens shall not have the
perfection or priority contemplated by this Agreement or the Loan Documents.

           (K)          Termination Event.  Any Termination Event occurs which
the Required Lenders believe is reasonably likely to subject the Borrower to
liability in excess of $1,000,000.00.

          (L)          Waiver of Minimum Funding Standard.  If the plan
administrator of any Plan applies under Section 412(d) of the Code for a waiver
of the minimum funding standards of Section 412(a) of the Code and any Lender
believes the substantial business hardship upon which the application for the
waiver is based could reasonably be expected to subject the Borrower to
liability in excess of $1,000,000.00.

          (M)          Change of Control.  A Change of Control shall occur.

          (N)          Environmental Matters.  The Borrower or any of its
Subsidiaries shall be the subject of any proceeding or investigation pertaining
to (i) the Release by the Borrower or any of its Subsidiaries of any Contaminant
into the environment, (ii) the liability of the Borrower arising from the
Release by any other Person of any Contaminant into the environment, or
(iii) any violation of any Environmental, Health or Safety Requirements of Law
which by the Borrower or any of its Subsidiaries, which, in any case, has or is
reasonably likely to subject the Borrower or any of its Subsidiaries to
liability in excess of $1,000,000.00.

          (O)          Guarantor Revocation.  Any guarantor of the Obligations
shall terminate or revoke or refuse to perform any of its payment obligations
under the applicable guarantee agreement or an Event of Default (as defined in
such guarantee agreement) shall occur.

          (P)          Default Under Subordinated Debt.  A default or event of
default shall occur with respect to the obligations arising under the
Subordinated Debt or under any instrument or agreement executed in connection
therewith and the holder(s) thereof shall take any action to accelerate the
maturity thereof or to otherwise collect the amount outstanding with respect to
the Subordinated Debt.

          (Q)          Default under Contractual Obligations.  A default or
event of default shall occur under (i) any Energy Purchase Agreement, or
(ii) any other Contractual Obligation where such default or event of default
could reasonably be expected to have a Material Adverse Effect.

          (R)          Breach of Financial Covenants.  The Borrower shall
default in the performance of or compliance with any of the financial covenants
contained in Section 7.4 (each a “Financial Covenant Breach”), and such default
is not cured pursuant to the procedure set forth below within fifteen (15) days
after the determination of such Financial Covenant Breach.  In the event of a
Financial Covenant Breach and so long as (i) no other Default or Unmatured
Default has occurred and is continuing, and (ii) no GPE Cross Default has
occurred and is continuing, GPE may, within fifteen (15) days of the
determination of such breach, cure the Financial Covenant Breach (a) through a
GPE Cash Infusion, (b) by a Qualifying GPE Guarantee Increase or a
Non-Qualifying GPE Guarantee Increase, or (c) through a combination of a GPE
Cash Infusion and a Qualifying GPE Guarantee Increase, in an amount equal to the
amount required to achieve compliance with the financial covenant which was the
subject of the Financial Covenant Breach, such amount to be determined as of the
last day of the quarter when compliance with the covenant was tested.  In regard
to any Financial Covenant Breach except a default in performance of or
compliance with the Minimum Net Worth covenant set forth in Section 7.4(A), the
financial covenant which was violated shall be recalculated by adding to EBITDA
the amount(s) of the applicable GPE Cash Infusion and/or GPE Guarantee
Increase.  If the Financial Covenant Breach results from a default in
performance of or compliance with the Minimum Net Worth covenant set forth in
Section 7.4(A), said covenant shall be recalculated by adding to Net Worth the
amount(s) of the applicable GPE Cash Infusion and/or GPE Guarantee Increase. 
For purposes of this Section 8.1(R), (i) if there exists more than one Financial
Covenant Breach as of the end of a fiscal quarter and the Borrower elects to
cure those violations by means of a GPE Cash Infusion and/or Qualifying GPE
Guarantee Increase, all such defaults may be cured by means of a single GPE Cash
Infusion and/or Qualifying GPE Guarantee Increase (i.e., a GPE Cash Infusion
and/or Qualifying GPE Guarantee Increase in that amount necessary to cure the
individual Financial Covenant Breach that is the greatest dollar amount out of
compliance); (ii) if there exists more than one Financial Covenant Breach as of
the end of a fiscal quarter, and the Borrower elects to cure those violations by
means of a Non-Qualifying GPE Guarantee Increase, the amount of such
Non-Qualifying GPE Guarantee Increase shall be the aggregate amount necessary to
cure all individual Financial Covenant Breaches (i.e., a Non-Qualifying GPE
Guarantee Increase in that amount equal to the sum of the amounts necessary to
cure all of the individual Financial Covenant Breaches); (iii) any increase in
EBITDA for the fiscal quarter in which a Financial Covenant Breach occurred or
Net Worth resulting from a GPE Cash Infusion shall be deemed to modify EBITDA
for such fiscal quarter and Net Worth for purposes of calculating compliance
with all financial covenants in fiscal quarters following the fiscal quarter in
which such Financial Covenant Breach has occurred, but only so long as the full
amount of such GPE Cash Infusion is maintained and is not reduced by means of a
Distribution; (iv) any increase in EBITDA for the fiscal quarter in which the
Financial Covenant Breach occurred or Net Worth resulting from a Qualifying GPE
Guarantee Increase shall be deemed to modify EBITDA for such fiscal quarter and
Net Worth for purposes of calculating compliance with all financial covenants in
fiscal quarters following the fiscal quarter in which such Financial Covenant
Breach has occurred, but only so long as (a) the full amount of the Qualifying
GPE Guarantee Increase made with respect to the fiscal quarter in which the
Financial Covenant Breach occurred remains in effect and is not reduced, and
(b) such GPE Guarantee Increase continues to be a Qualifying GPE Guarantee
Increase; and (v) any increase in EBITDA for the fiscal quarter in which the
Financial Covenant Breach occurred or Net Worth resulting from a Non-Qualifying
GPE Guarantee Increase shall be deemed to modify EBITDA for such quarter or Net
Worth, as applicable, for purposes of calculating compliance in fiscal quarters
following the fiscal quarter in which such Financial Covenant Breach has
occurred of only the individual financial covenant with respect to which the
Non-Qualifying GPE Guarantee Increase was applied in the fiscal quarter in which
such Financial Covenant Breach occurred and only in the amount of the
Non-Qualifying GPE Guarantee Increase applicable to such individual financial
covenant, but only so long as the full amount of the Non-Qualifying GPE
Guarantee Increase made with respect to the fiscal quarter in which the
Financial Covenant Breach occurred remains in effect and is not reduced.  So
long as no Default or Unmatured Default under this Agreement exists or will
result therefrom, a GPE Guarantee Increase may be reduced as of the end of any
future fiscal quarter by means of the execution by GPE, the Borrower and the
Administrative Agent of a Guaranty Amount Amendment Agreement pursuant to the
procedure provided in the GPE Guaranty.  The Administrative Agent hereby agrees
to execute any such Guaranty Amount Amendment Agreement if no Default or
Unmatured Default exists or would result therefrom under this Agreement and all
other conditions to effectiveness set forth in the Guaranty Amount Amendment
Agreement will be satisfied.

          A Default shall be deemed “continuing” until cured or until waived in
writing in accordance with Section 9.3.

ARTICLE IX.          ACCELERATION, DEFAULTING LENDERS; WAIVERS, AMENDMENTS AND
REMEDIES

          9.1.          Termination of Commitments; Acceleration.  If any
Default described in Section 8.1(F), 8.1(G), or 8.1(I) occurs with respect to
the Borrower, the obligations of the Lenders to make Loans hereunder and the
obligation of the Administrative Agent to issue Letters of Credit hereunder
shall automatically terminate and the Obligations shall immediately become due
and payable without any election or action on the part of the Administrative
Agent or any Lender.  If any other Default occurs, the Required Lenders may
terminate or suspend the obligations of the Lenders to make Loans hereunder and
the obligation of the Issuing Banks to issue Letters of Credit hereunder, or
declare the Obligations to be due and payable, or both, whereupon the
Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which the Borrower expressly
waives.

          9.2.          Defaulting Lender.  In the event that any Lender fails
to fund its applicable Pro Rata Share of any Advance requested or deemed
requested by the Borrower (or requested by an Issuing Bank in connection with
the participation in Letters of Credit), which such Lender is obligated to fund
under the terms of this Agreement (the funded portion of such Advance being
hereinafter referred to as a “Non Pro Rata Loan”), until the earlier of such
Lender’s cure of such failure and the termination of the Revolving Loan
Commitments, the proceeds of all amounts thereafter repaid to the Administrative
Agent by the Borrower and otherwise required to be applied to such Lender’s
share of all other Obligations pursuant to the terms of this Agreement shall be
advanced to the Borrower (or Issuing Bank) by the Administrative Agent on behalf
of such Lender to cure, in full or in part, such failure by such Lender, but
shall nevertheless be deemed to have been paid to such Lender in satisfaction of
such other Obligations.  Notwithstanding anything in this Agreement to the
contrary:

(i)          the foregoing provisions of this Section 9.2 shall apply only with
respect to the proceeds of payments of Obligations and shall not affect the
conversion or continuation of Loans pursuant to Section 2.10;

(ii)         any such Lender shall be deemed to have cured its failure to fund
its applicable Pro Rata Share of any Advance at such time as an amount equal to
such Lender’s original applicable Pro Rata Share of the requested principal
portion of such Advance is fully funded to the Borrower (or Issuing Bank),
whether made by such Lender itself or by operation of the terms of this
Section 9.2, and whether or not the Non Pro Rata Loan with respect thereto has
been repaid, converted or continued;

(iii)        amounts advanced to the Borrower to cure, in full or in part, any
such Lender’s failure to fund its applicable Pro Rata Share of any Advance
(“Cure Loans”) shall bear interest at the rate applicable to Floating Rate Loans
in effect from time to time, and for all other purposes of this Agreement shall
be treated as if they were Floating Rate Loans;

(iv)         regardless of whether or not a Default has occurred or is
continuing, and notwithstanding the instructions of the Borrower as to its
desired application, all repayments of principal which, in accordance with the
other terms of this Agreement, would be applied to the outstanding Floating Rate
Loans shall be applied first, ratably to all Floating Rate Loans constituting
Non Pro Rata Loans, second, ratably to Floating Rate Loans other than those
constituting Non Pro Rata Loans or Cure Loans and, third, ratably to Floating
Rate Loans constituting Cure Loans;

(v)          for so long as and until the earlier of any such Lender’s cure of
the failure to fund its applicable Pro Rata Share of any Advance and the
termination of the Revolving Loan Commitments, the term “Required Lenders” for
purposes of this Agreement shall mean Lenders (excluding all Lenders whose
failure to fund their respective Pro Rata Shares of such Advance have not been
so cured) whose applicable Pro Rata Shares represent greater than sixty-six and
two-thirds percent (66-2/3%) of the aggregate Pro Rata Shares of such Lenders;
and

(vi)         for so long as and until any such Lender’s failure to fund its
Revolving Loan Pro Rata Share of any Advance is cured in accordance with
Section 9.2(ii), (A) such Lender shall not be entitled to any commitment fees
with respect to its Revolving Loan Commitment, and (B) such Lender shall not be
entitled to any letter of credit fees, which commitment fees and letter of
credit fees shall accrue in favor of the Lenders which have funded their
respective applicable Pro Rata Share of such requested Advance, shall be
allocated among such performing Lenders ratably based upon their relative
Revolving Loan Commitments, and shall be calculated based upon the average
amount by which the aggregate Revolving Loan Commitments of such performing
Lenders exceeds the sum of (I) the outstanding principal amount of the Loans
owing to such performing Lenders, plus (II) the outstanding Reimbursement
Obligations owing to such performing Lenders, plus (III) the aggregate
participation interests of such performing Lenders arising with respect to
undrawn and outstanding Letters of Credit.

          9.3.         Amendments.  Subject to the provisions of this
Article IX, the Required Lenders (or the Administrative Agent with the consent
in writing of the Required Lenders) and the Borrower may enter into agreements
supplemental hereto for the purpose of adding or modifying any provisions to the
Loan Documents or changing in any manner the rights of the Lenders or the
Borrower hereunder or waiving any Default hereunder; provided, however, that no
such supplemental agreement shall, without the consent of each Lender affected
thereby:

(i)          Postpone or extend the Revolving Loan Termination Date or any other
date fixed for any payment of principal of, or interest on, the Loans, the
Reimbursement Obligations or any fees or other amounts payable to such Lender
(except with respect to (a) any modifications of the provisions relating to
prepayments of Loans and other Obligations and (b) a waiver of the application
of the default rate of interest pursuant to Section 2.11 hereof.

(ii)         Reduce the principal amount of any Loans or L/C Obligations, or
reduce the rate or extend the time of payment of interest or fees thereon.

(iii)        Reduce the percentage specified in the definition of Required
Lenders or any other percentage of Lenders specified to be the applicable
percentage in this Agreement to act on specified matters.

(iv)         Increase the amount of the Revolving Loan Commitment of any Lender
hereunder.

(v)          Permit the Borrower to assign its rights under this Agreement.

(vi)         Release any Guarantor or any Collateral having a value in excess of
$5,000,000.00 during the term of this Agreement.

(vii)        Amend this Section 9.3 or Section 12.2.

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent.  The Administrative Agent may waive payment of the fee required under
Section 13.3(B) without obtaining the consent of any of the Lenders.

          9.4.          Preservation of Rights.  No delay or omission of the
Lenders or the Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Default
or an acquiescence therein, and the making of a Loan or the issuance of a Letter
of Credit notwithstanding the existence of a Default or the inability of the
Borrower to satisfy the conditions precedent to such Loan or issuance of such
Letter of Credit shall not constitute any waiver or acquiescence.  Any single or
partial exercise of any such right shall not preclude other or further exercise
thereof or the exercise of any other right, and no waiver, amendment or other
variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 9.3, and then only to the extent in such writing
specifically set forth.  All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Administrative
Agent and the Lenders until the Obligations have been paid in full.

ARTICLE X.          GENERAL PROVISIONS

          10.1.          Survival of Representations.  All representations and
warranties of the Borrower contained in this Agreement shall survive delivery of
the Notes and the making of the Loans herein contemplated.

          10.2.          Governmental Regulation.  Anything contained in this
Agreement to the contrary notwithstanding, no Lender shall be obligated to
extend credit to the Borrower in violation of any limitation or prohibition
provided by any applicable statute or regulation.

          10.3.          Performance of Obligations.  The Borrower agrees that
the Administrative Agent may, but shall have no obligation, after the occurrence
and during the continuance of a Default, make any payment or perform any act
required of the Borrower under any Loan Document.  The Administrative Agent
shall use its reasonable efforts to give the Borrower notice of any action taken
under this Section 10.3 prior to the taking of such action or promptly
thereafter provided the failure to give such notice shall not affect the
Borrower’s obligations in respect thereof.  The Borrower agrees to pay the
Administrative Agent, upon demand, the principal amount of all funds advanced by
the Administrative Agent under this Section 10.3, together with interest thereon
at the rate from time to time applicable to Revolving Loans that are Floating
Rate Loans from the date of such advance until the outstanding principal balance
thereof is paid in full.  If the Borrower fails to make payment in respect of
any such advance under this Section 10.3 within one (1) Business Day after the
date the Borrower receives written demand therefor from the Administrative
Agent, the Administrative Agent shall promptly notify each Lender and each
Lender agrees that it shall thereupon make available to the Administrative
Agent, in Dollars in immediately available funds, the amount equal to such
Lender’s Pro Rata Share of such advance.  If such funds are not made available
to the Administrative Agent by such Lender within one (1) Business Day after the
Administrative Agent’s demand therefor, the Administrative Agent will be
entitled to recover any such amount from such Lender together with interest
thereon at the Federal Funds Effective Rate for each day during the period
commencing on the date of such demand and ending on the date such amount is
received.  The failure of any Lender to make available to the Administrative
Agent its Pro Rata Share of any such unreimbursed advance under this
Section 10.3 shall neither relieve any other Lender of its obligation hereunder
to make available to the Administrative Agent such other Lender’s Pro Rata Share
of such advance on the date such payment is to be made nor increase the
obligation of any other Lender to make such payment to the Administrative
Agent.  All outstanding principal of, and interest on, advances made under this
Section 10.3 shall constitute Obligations.

          10.4.          Headings.  Section headings in the Loan Documents are
for convenience of reference only, and shall not govern the interpretation of
any of the provisions of the Loan Documents.

          10.5.          Entire Agreement.  The Loan Documents embody the entire
agreement and understanding among the Borrower, the Administrative Agent and the
Lenders and supersede all prior agreements and understandings among the
Borrower, the Administrative Agent and the Lenders relating to the subject
matter thereof.

          10.6.          Several Obligations; Benefits of this Agreement.  The
respective obligations of the Lenders hereunder are several and not joint and no
Lender shall be the partner or agent of any other Lender (except to the extent
to which the Administrative Agent is authorized to act as such).  The failure of
any Lender to perform any of its obligations hereunder shall not relieve any
other Lender from any of its obligations hereunder.  This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns.

          10.7.          Expenses; Indemnification.

          (A)          Expenses.  The Borrower shall reimburse the Agents and
the Arrangers for any reasonable costs and out-of-pocket expenses (including
attorneys’ and paralegals’ fees and time charges of attorneys and paralegals for
the Administrative Agent) paid or incurred by the Administrative Agent or the
Arrangers in connection with the preparation, negotiation, execution, delivery,
syndication, review, amendment, modification, and administration of the Loan
Documents and the initial audit of the Collateral.  The Borrower also agrees to
reimburse the Administrative Agent and the Arrangers and the Lenders for any
costs and out-of-pocket expenses (including attorneys’ and paralegals’ fees and
time charges of attorneys and paralegals for the Administrative Agent and the
Arrangers and the Lenders) paid or incurred by the Administrative Agent or the
Arrangers or any Lender in connection with the collection of the Obligations and
enforcement of the Loan Documents.  In addition to expenses set forth above, the
Borrower agrees to reimburse the Administrative Agent, promptly after the
Administrative Agent’s request therefor, for each audit, or other business
analysis performed by or for the benefit of the Lenders in connection with this
Agreement, the other Loan Documents or the Collateral in an amount equal to the
Administrative Agent’s then customary charges for each person employed to
perform such audit or analysis plus all costs and expenses (including without
limitation, travel expenses) incurred by the Administrative Agent in the
performance of such audit or analysis.

          (B)          Indemnity.  The Borrower further agrees to defend,
protect, indemnify, and hold harmless the Agents, the Arrangers and each and all
of the Lenders and each of their respective Affiliates, and each of such
Agents’, Arrangers’, Lender’s, or Affiliate’s respective officers, directors,
employees, attorneys and agents (including, without limitation, those retained
in connection with the satisfaction or attempted satisfaction of any of the
conditions set forth in Article V) (collectively, the “Indemnitees”) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses of any kind or nature
whatsoever (including, without limitation, the fees and disbursements of counsel
for such Indemnitees in connection with any investigative, administrative or
judicial proceeding, whether or not such Indemnitees shall be designated a party
thereto), imposed on, incurred by, or asserted against such Indemnitees in any
manner relating to or arising out of:

(i)          this Agreement, the other Loan Documents, or any act, event or
transaction related or attendant thereto or to the making of the Loans, and the
issuance of and participation in Letters of Credit hereunder, the management of
such Loans or Letters of Credit, the use or intended use of the proceeds of the
Loans or Letters of Credit hereunder, or any of the other transactions
contemplated by the Loan Documents; or

(ii)         any liabilities, obligations, responsibilities, losses, damages,
personal injury, death, punitive damages, economic damages, consequential
damages, treble damages, intentional, willful or wanton injury, damage or threat
to the environment, natural resources or public health or welfare, costs and
expenses (including, without limitation, attorney, expert and consulting fees
and costs of investigation, feasibility or remedial action studies), fines,
penalties and monetary sanctions, interest, direct or indirect, known or
unknown, absolute or contingent, past, present or future relating to violation
of any Environmental, Health or Safety Requirements of Law arising from or in
connection with the past, present or future operations of the Borrower or its
predecessors in interest, or, the past, present or future environmental, health
or safety condition of any respective property of the Borrower, the presence of
asbestos‑containing materials at any respective property of the Borrower or the
Release or threatened Release of any Contaminant into the environment
(collectively, the “Indemnified Matters”);

provided, however, the Borrower shall have no obligation to an Indemnitee
hereunder with respect to Indemnified Matters caused solely by or resulting
solely from the willful misconduct or Gross Negligence of such Indemnitee or
breach of contract by such Indemnitee with respect to the Loan Documents, in
each case, as determined by the final non-appealed judgment of a court of
competent jurisdiction.  If the undertaking to indemnify, pay and hold harmless
set forth in the preceding sentence may be unenforceable because it is violative
of any law or public policy, the Borrower shall contribute the maximum portion
which it is permitted to pay and satisfy under applicable law, to the payment
and satisfaction of all Indemnified Matters incurred by the Indemnitees.

          (C)          Waiver of Certain Claims; Settlement of Claims.  The
Borrower further agrees not to assert claims against any of the Indemnitees on
any theory of liability for consequential, special, indirect, exemplary or
punitive damages against any or all of such Indemnities.  No settlement shall be
entered into by the Borrower with respect to any claim, litigation, arbitration
or other proceeding relating to or arising out of the transactions evidenced by
this Agreement or the other Loan Documents (whether or not the Administrative
Agent or any Lender or any Indemnitee is a party thereto) unless such settlement
releases all Indemnitees from any and all liability  with respect thereto.

          (D)          Survival of Agreements.  The obligations and agreements
of the Borrower under this Section 10.7 shall survive the termination of this
Agreement.

          10.8.          Numbers of Documents.  All statements, notices, closing
documents, and requests hereunder shall be furnished directly by the Borrower to
the Administrative Agent and the Lenders.

          10.9.          Accounting.  Except as provided to the contrary herein,
all accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with Agreement Accounting
Principles.  If any changes in generally accepted accounting principles are
hereafter required or permitted and are adopted by the Borrower with the
agreement of its independent public accountants and such changes result in a
change in the method of calculation of any of the financial covenants,
restrictions or standards herein or in the related definitions or terms used
therein (“Accounting Changes”), the parties hereto agree to enter into
negotiations, in good faith, in order to amend such provisions in a credit
neutral manner so as to reflect equitably such Accounting Changes with the
desired result that the criteria for evaluating the Borrower’s financial
condition shall be the same after such changes as if such changes had not been
made; provided, however, until such provisions are amended in a manner
reasonably satisfactory to the Administrative Agent and the Required Lenders, no
Accounting Change shall be given effect in such calculations and all financial
statements and reports required to be delivered hereunder shall be prepared in
accordance with Agreement Accounting Principles without taking into account such
Accounting Changes.  In the event such amendment is entered into with respect to
any Accounting Changes, all references to this Agreement to Agreement Accounting
Principles shall mean generally accepted accounting principles as of the date of
such amendment.

          10.10.          Severability of Provisions.  Any provision in any Loan
Document that is held to be inoperative, unenforceable, or invalid in any
jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable, or
invalid without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

          10.11.          Nonliability of Lenders.  The relationship between the
Borrower and the Lenders and the Administrative Agent shall be solely that of
borrower and lender.  Neither the Administrative Agent nor any Lender shall have
any fiduciary responsibilities to the Borrower.  Neither the Administrative
Agent nor any Lender undertakes any responsibility to the Borrower to review or
inform the Borrower of any matter in connection with any phase of the Borrower’s
business or operations.  The Lenders and the Administrative Agent shall have the
obligations set forth in Section 13.4 with respect to confidential information
of the Borrower.

          10.12.          GOVERNING LAW.  ANY DISPUTE BETWEEN THE BORROWER AND
THE AGENTS OR THE ARRANGERS OR ANY LENDER ARISING OUT OF, CONNECTED WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND WHETHER
ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE
WITH THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICTS OF LAWS PROVISIONS) OF
THE STATE OF ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAW APPLICABLE TO NATIONAL
BANKS, TO THE EXTENT SUCH FEDERAL LAW IS OTHERWISE APPLICABLE.

          10.13.          CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY
TRIAL.

          (A)          JURISDICTION.  EXCEPT AS PROVIDED IN SUBSECTION (B), EACH
OF THE PARTIES HERETO AGREES THAT ALL DISPUTES AMONG THEM ARISING OUT OF,
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, MAY BE RESOLVED
EXCLUSIVELY BY STATE OR FEDERAL COURTS LOCATED IN CHICAGO, ILLINOIS, BUT THE
PARTIES HERETO ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE
HEARD BY A COURT LOCATED OUTSIDE OF CHICAGO, ILLINOIS.  EACH OF THE PARTIES
HERETO WAIVES IN ALL DISPUTES BROUGHT PURSUANT TO THIS SUBSECTION (A) ANY
OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT CONSIDERING THE DISPUTE.

          (B)          OTHER JURISDICTIONS.  THE BORROWER AGREES THAT THE
ADMINISTRATIVE AGENT, OR ANY LENDER SHALL HAVE THE RIGHT TO PROCEED AGAINST THE
BORROWER OR ITS PROPERTY IN A COURT IN ANY LOCATION TO ENABLE SUCH PERSON TO
(1) OBTAIN PERSONAL JURISDICTION OVER THE BORROWER OR (2) REALIZE ON ANY
SECURITY FOR THE OBLIGATIONS OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER
ENTERED IN FAVOR OF SUCH PERSON.  THE BORROWER AGREES THAT IT WILL NOT ASSERT
ANY PERMISSIVE COUNTERCLAIMS IN ANY PROCEEDING BROUGHT BY SUCH PERSON TO REALIZE
ON ANY SECURITY FOR THE OBLIGATIONS OR TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF SUCH PERSON.  THE BORROWER WAIVES ANY OBJECTION THAT IT MAY
HAVE TO THE LOCATION OF THE COURT IN WHICH SUCH PERSON HAS COMMENCED A
PROCEEDING DESCRIBED IN THIS SUBSECTION (B).

          (C)          VENUE.  THE BORROWER IRREVOCABLY WAIVES ANY OBJECTION
(INCLUDING, WITHOUT LIMITATION, ANY OBJECTION OF THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH IN ANY JURISDICTION SET FORTH ABOVE.

          10.14.          WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF,
CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
THEM IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH.  EACH OF THE PARTIES
HERETO AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY HERETO
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

          10.15.          WAIVER OF BOND.  EACH OF THE BORROWER WAIVES THE
POSTING OF ANY BOND OTHERWISE REQUIRED OF ANY PARTY HERETO IN CONNECTION WITH
ANY JUDICIAL PROCESS OR PROCEEDING TO REALIZE ON THE COLLATERAL OR ANY OTHER
SECURITY FOR THE OBLIGATIONS OR TO ENFORCE ANY JUDGMENT OR OTHER COURT ORDER
ENTERED IN FAVOR OF SUCH PARTY, OR TO ENFORCE BY SPECIFIC PERFORMANCE, TEMPORARY
RESTRAINING ORDER, PRELIMINARY OR PERMANENT INJUNCTION, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT.

          10.16.          ADVICE OF COUNSEL.  EACH OF THE PARTIES REPRESENTS TO
EACH OTHER PARTY HERETO THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY,
THE PROVISIONS OF SECTION 10.13, WITH ITS COUNSEL.

          10.17.          No Strict Construction.  The parties hereto have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.

          10.18.          Customer Identification - USA Patriot Act Notice. Each
Lender and LaSalle Bank (for itself and not on behalf of any other party) hereby
notifies the Borrower that, pursuant to the requirements of the USA Patriot Act,
Title III of Pub. L. 107-56, signed into law October 26, 2001 (the “Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender or LaSalle Bank, as applicable, to
identify the Borrower in accordance with the Act.

ARTICLE XI.          THE ADMINISTRATIVE AGENT

          11.1.          Appointment and Authorization.  Each Lender hereby
irrevocably (subject to Section 11.10) appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, the
Administrative Agent shall not have any duty or responsibility except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.  Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
other Loan Documents with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

          11.2.          Issuing Bank.  Each Issuing Bank shall act on behalf of
the Lenders (according to their Pro Rata Shares) with respect to any Letters of
Credit issued by it and the documents associated therewith.  Each Issuing Bank
shall have all of the benefits and immunities (a) provided to the Administrative
Agent in this Article XI with respect to any acts taken or omissions suffered by
such Issuing Bank in connection with Letters of Credit issued by it or proposed
to be issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent”, as used in this Article XI, included the Issuing Bank with respect to
such acts or omissions and (b) as additionally provided in this Agreement with
respect to the Issuing Bank.

          11.3.          Delegation of Duties.  The Administrative Agent may
execute any of its duties under this Agreement or any other Loan Document by or
through agents, employees or attorneys‑in‑fact and shall be entitled to advice
of counsel and other consultants or experts concerning all matters pertaining to
such duties.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or attorney‑in‑fact that it selects in the
absence of gross negligence or willful misconduct.

          11.4.          Exculpation of Administrative Agent.  None of the
Administrative Agent nor any of its directors, officers, employees or agents
shall (a) be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except to the extent resulting from its own
gross negligence or willful misconduct in connection with its duties expressly
set forth herein as determined by a final, nonappealable judgment by a court of
competent jurisdiction), or (b) be responsible in any manner to any Lender or
participant for any recital, statement, representation or warranty made by the
Borrower or any Affiliate of the Borrower, or any officer thereof, contained in
this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document (or the creation,
perfection or priority of any Lien or security interest therein), or for any
failure of the Borrower or any other party to any Loan Document to perform its
Obligations hereunder or thereunder.  The Administrative Agent shall not be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of the Borrower or any of the Borrower’s Subsidiaries or
Affiliates.

          11.5.          Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, communication, signature, resolution, representation, notice,
consent, certificate, electronic mail message, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by the Administrative Agent.  The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders as it deems appropriate and, if it so
requests, confirmation from the Lenders of their obligation to indemnify the
Administrative Agent against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action.  The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
each Lender.  For purposes of determining compliance with the conditions
specified in Article V, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received written notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

          11.6.          Notice of Default.  The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or
Unmatured Default except with respect to defaults in the payment of principal,
interest and fees required to be paid to the Administrative Agent for the
account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Unmatured Default and stating that such notice is a
“notice of default”.  The Administrative Agent will notify the Lenders of its
receipt of any such notice.  The Administrative Agent shall take such action
with respect to such Default or Unmatured Default as may be requested by the
Required Lenders in accordance with Article VIII; provided that unless and until
the Administrative Agent has received any such request, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or Unmatured Default as it shall deem
advisable or in the best interest of the Lenders.

          11.7.          Credit Decision.  Each Lender acknowledges that the
Administrative Agent has not made any representation or warranty to it, and that
no act by the Administrative Agent hereafter taken, including any consent and
acceptance of any assignment or review of the affairs of the Borrower, shall be
deemed to constitute any representation or warranty by the Administrative Agent
to any Lender as to any matter, including whether the Administrative Agent has
disclosed material information in its possession.  Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower, and made its own decision to enter into this
Agreement and to extend credit to the Borrower hereunder.  Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower.  Except for notices,
reports and other documents expressly herein required to be furnished to the
Lenders by the Administrative Agent, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
or other condition or creditworthiness of the Borrower which may come into the
possession of the Administrative Agent.

          11.8.          Indemnification.  Whether or not the transactions
contemplated hereby are consummated, each Lender shall indemnify upon demand the
Administrative Agent and its directors, officers, employees and agents (to the
extent not reimbursed by or on behalf of the Borrower and without limiting the
obligation of the Borrower to do so), according to its applicable Pro Rata
Share, from and against any and all Indemnified Matters (as hereinafter
defined); provided that no Lender shall be liable for any payment to any such
Person of any portion of the Indemnified Matters to the extent determined by a
final, nonappealable judgment by a court of competent jurisdiction to have
resulted from the applicable Person’s own gross negligence or willful
misconduct.  No action taken in accordance with the directions of the Required
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section.  Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent upon demand for its ratable share of
any costs or out‑of‑pocket expenses (including attorney costs and Taxes)
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent is not reimbursed for such expenses by or
on behalf of the Borrower.  The undertaking in this Section shall survive
repayment of the Loans, cancellation of the Notes, expiration or termination of
the Letters of Credit, any foreclosure under, or modification, release or
discharge of, any or all of the Collateral Documents, termination of this
Agreement and the resignation or replacement of the Administrative Agent.

          11.9.          Administrative Agent in Individual Capacity.  LaSalle
Bank and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with the Borrower and its Affiliates as though LaSalle Bank were not
the Administrative Agent hereunder and without notice to or consent of any
Lender.  Each Lender acknowledges that, pursuant to such activities, LaSalle
Bank or its Affiliates may receive information regarding the Borrower or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of the Borrower or such Affiliate) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them.  With respect to their Loans (if any),  LaSalle Bank and its Affiliates
shall have the same rights and powers under this Agreement as any other Lender
and may exercise the same as though LaSalle Bank were not the Administrative
Agent, and the terms “Lender” and “Lenders” include LaSalle Bank and its
Affiliates, to the extent applicable, in their individual capacities.

          11.10.          Successor Administrative Agent.  The Administrative
Agent may resign as Administrative Agent upon 30 days’ notice to the Lenders. 
If the Administrative Agent resigns under this Agreement, the Required Lenders
shall, with (so long as no Default exists) the consent of the Borrower (which
shall not be unreasonably withheld or delayed), appoint from among the Lenders a
successor agent for the Lenders.  If no successor agent is appointed prior to
the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrower, a successor agent from among the Lenders.  Upon the acceptance of its
appointment as successor agent hereunder, such successor agent shall succeed to
all the rights, powers and duties of the retiring Administrative Agent and the
term “Administrative Agent” shall mean such successor agent, and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article 11 and
Sections 10.7 and 10.18 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement.  If no successor agent has accepted appointment as Administrative
Agent by the date which is 30 days following a retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.

          11.11.          Collateral Matters.  The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion, to release any
Lien granted to or held by the Administrative Agent under any Collateral
Document (i) upon termination of the Commitments and payment in full of all
Loans and all other obligations of the Borrower hereunder and the expiration or
termination of all Letters of Credit; (ii) constituting property sold or to be
sold or disposed of as part of or in connection with any disposition permitted
hereunder; or (iii) subject to Section 9.4, if approved, authorized or ratified
in writing by the Required Lenders.  Upon request by the Administrative Agent at
any time, the Lenders will confirm in writing the Administrative Agent’s
authority to release, or subordinate its interest in, particular types or items
of collateral pursuant to this Section 11.11.  Each Lender hereby authorizes the
Administrative Agent to give blockage notices in connection with any
Subordinated Debt at the direction of Required Lenders and agrees that it will
not act unilaterally to deliver such notices.

          11.12.          Administrative Agent May File Proofs of Claim.  In
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Article X, Sections 10.7 and 10.18) allowed in such
judicial proceedings; and

          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Article X, Sections 10.7 and 10.18.

          Nothing contained herein shall be deemed to authorize the
Administrative Agent  to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

          11.13.          Other Agents; Arrangers and Managers.  None of the
Lenders or other Persons identified on the facing page or signature pages of
this Agreement as a “syndication agent,” “documentation agent,” “co-agent,”
“book manager,” “lead manager,” “arranger,” “lead arranger” or “co-arranger”, if
any, shall have any right, power, obligation, liability, responsibility or duty
under this Agreement other than, in the case of such Lenders, those applicable
to all Lenders as such.  Without limiting the foregoing, none of the Lenders or
other Persons so identified shall have or be deemed to have any fiduciary
relationship with any Lender.  Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders or other Persons so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.

ARTICLE XII.          SETOFF; RATABLE PAYMENTS

          12.1.          Setoff.  In addition to, and without limitation of, any
rights of the Lenders under applicable law, if any Default occurs and is
continuing, any indebtedness from any Lender to the Borrower (including all
account balances (other than (a) those funds contained in the Custody Agreement
dated as of March 26, 2003 between the Borrower and LaSalle Bank to the extent
such funds do not constitute property of the Borrower, and (b) any Segregated
Accounts deposited with a Lender, now existing or later created), whether
provisional or final and whether or not collected or available) may be offset
and applied toward the payment of the Obligations owing to such Lender, whether
or not the Obligations, or any part hereof, shall then be due.

          12.2.          Ratable Payments.  If any Lender, whether by setoff or
otherwise, has payment made to it upon its Loans (other than payments received
pursuant to Sections 4.1, 4.2 or 4.4) in a greater proportion than that received
by any other Lender, such Lender agrees, promptly upon demand, to purchase a
portion of the Loans held by the other Lenders so that after such purchase each
Lender will hold its ratable proportion of Loans.  If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligation or such amounts which
may be subject to setoff, such Lender agrees, promptly upon demand, to take such
action necessary such that all Lenders share in the benefits of such collateral
ratably in proportion to the obligations owing to them.  In case any such
payment is disturbed by legal process, or otherwise, appropriate further
adjustments shall be made.

          12.3.          Application of Payments.  Subject to the provisions of
Section 9.2, the Administrative Agent shall, unless otherwise specified at the
direction of the Required Lenders which direction shall be consistent with the
last sentence of this Section 12.3, apply all payments and prepayments in
respect of any Obligations and all proceeds of Collateral in the following
order:

(A)          first, to pay interest on and then principal of any portion of the
Loans which the Administrative Agent may have advanced on behalf of any Lender
for which the Administrative Agent has not then been reimbursed by such Lender
or the Borrower;

(B)          second, to pay interest on and then principal of any advance made
under Section 10.3 for which the Administrative Agent has not then been paid by
the Borrower or reimbursed by the Lenders;

(C)          third, to pay Obligations in respect of any fees, expense
reimbursements or indemnities then due to the Administrative Agent;

(D)          fourth, to pay Obligations in respect of any fees, expenses,
reimbursements or indemnities then due to the Lenders and the issuer(s) of
Letters of Credit;

(E)          fifth, to pay interest due in respect of Loans and L/C Obligations;

(F)          sixth, to the ratable payment or prepayment of principal
outstanding on Loans and Reimbursement Obligations in such order as the
Administrative Agent may determine in its sole discretion;

(G)          seventh, to provide required cash collateral, if required pursuant
to Section 3.11 and

(H)          eighth, to the ratable payment of all other Obligations.

Unless otherwise designated (which designation shall only be applicable prior to
the occurrence of a Default) by the Borrower, all principal payments in respect
of Loans shall be applied first, to repay outstanding Floating Rate Loans, and
then to repay outstanding Eurodollar Rate Loans with those Eurodollar Rate Loans
which have earlier expiring Interest Periods being repaid or prepaid prior to
those which have later expiring Interest Periods.  The order of priority set
forth in this Section 12.3 and the related provisions of this Agreement are set
forth solely to determine the rights and priorities of the Administrative Agent,
the Lenders and the issuer(s) of Letters of Credit as among themselves.  The
order of priority set forth in clauses (D) through (J) of this Section 12.3 may
at any time and from time to time be changed by the Required Lenders without
necessity of notice to or consent of or approval by the Borrower, or any other
Person.  The order of priority set forth in clauses (A) through (C) of this
Section 12.3 may be changed only with the prior written consent of the
Administrative Agent.

          12.4.          Relations Among Lenders.

(A)          Except with respect to the exercise of set-off rights of any Lender
in accordance with Section 12.1, the proceeds of which are applied in accordance
with this Agreement, and except as set forth in the following sentence, each
Lender agrees that it will not take any action, nor institute any actions or
proceedings, against the Borrower or any other obligor hereunder or with respect
to any Loan Document, without the prior written consent of the Required Lenders
or, as may be provided in this Agreement or the other Loan Documents, at the
direction of the Administrative Agent.

(B)          The Lenders are not partners or co-venturers, and no Lender shall
be liable for the acts or omissions of, or (except as otherwise set forth herein
in case of the Administrative Agent) authorized to act for, any other Lender. 
The Administrative Agent shall have the exclusive right on behalf of the Lenders
to enforce on the payment of the principal of and interest on any Loan after the
date such principal or interest has become due and payable pursuant to the terms
of this Agreement.

ARTICLE XIII.          BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

          13.1.          Successors and Assigns.  The terms and provisions of
the Loan Documents shall be binding upon and inure to the benefit of the
Borrower and the Lenders and their respective successors and assigns, except
that (i) the Borrower shall not have the right to assign its rights or
obligations under the Loan Documents and (ii) any assignment by any Lender must
be made in compliance with Section 13.3 hereof.  Notwithstanding clause (ii) of
this Section 13.1, any Lender may at any time, without the consent of the
Borrower or the Administrative Agent, assign all or any portion of its rights
under this Agreement and its Notes to a Federal Reserve Bank; provided, however,
that no such assignment shall release the transferor Lender from its obligations
hereunder.  The Administrative Agent may treat the payee of any Note as the
owner thereof for all purposes hereof unless and until such payee complies with
Section 13.3 hereof in the case of an assignment thereof or, in the case of any
other transfer, a written notice of the transfer is filed with the
Administrative Agent.  Any assignee or transferee of a Note agrees by acceptance
thereof to be bound by all the terms and provisions of the Loan Documents.  Any
request, authority or consent of any Person, who at the time of making such
request or giving such authority or consent is the holder of any Note, shall be
conclusive and binding on any subsequent holder, transferee or assignee of such
Note or of any Note or Notes issued in exchange therefor.

          13.2.          Participations.

          (A)          Permitted Participants; Effect.  Subject to the terms set
forth in this Section 13.2, any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time sell to one or more
banks or other entities (“Participants”) participating interests in any Loan
owing to such Lender, any Note held by such Lender, any Revolving Loan
Commitment of such Lender, any L/C Interest of such Lender or any other interest
of such Lender under the Loan Documents on a pro rata or non-pro rata basis. 
Notice of such participation to the Borrower and the Administrative Agent shall
be required prior to any participation becoming effective with respect to a
Participant which is not a Lender or an Affiliate thereof.  In the event of any
such sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the holder of any such Note for all
purposes under the Loan Documents, all amounts payable by the Borrower under
this Agreement shall be determined as if such Lender had not sold such
participating interests, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Loan Documents except that, for
purposes of Article IV hereof, the Participants shall be entitled to the same
rights as if they were Lenders.  The Lender selling a participating interest on
its Loan, and the Participant(s) therein, shall bear their own fees and expenses
incurred in connection with any such participation, and the Borrower shall have
no obligation for any such fees or expenses.

          (B)          Voting Rights.  Each Lender shall retain the sole right
to approve, without the consent of any Participant, any amendment, modification
or waiver of any provision of the Loan Documents other than any amendment,
modification or waiver with respect to any Loan or Revolving Loan Commitment in
which such Participant has an interest which forgives principal, interest or
fees or reduces the interest rate or fees payable pursuant to the terms of this
Agreement with respect to any such Loan or Revolving Loan Commitment, postpones
any date fixed for any regularly-scheduled payment of principal of, or interest
or fees on, any such Loan or Revolving Loan Commitment, or releases a
significant portion of the Collateral, if any, securing any such Loan.

          (C)          Benefit of Setoff.  The Borrower agrees that each
Participant shall be deemed to have the right of setoff provided in Section 12.1
hereof in respect to its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents, provided that each
Lender shall retain the right of setoff provided in Section 12.1 hereof with
respect to the amount of participating interests sold to each Participant except
to the extent such Participant exercises its right of setoff.  The Lenders agree
to share with each Participant, and each Participant, by exercising the right of
setoff provided in Section 12.1 hereof, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 12.2 as if each Participant were a Lender.

          13.3.          Assignments.

          (A)          Permitted Assignments.  Any Lender may, in the ordinary
course of its business and in accordance with applicable law, at any time assign
to one or more banks or other entities (“Purchasers”) all or a portion of its
rights and obligations under this Agreement (including, without limitation, its
Revolving Loan Commitment, all Loans owing to it, all of its participation
interests in existing Letters of Credit, and its obligation to participate in
additional Letters of Credit hereunder) in accordance with the provisions of
this Section 13.3.  Each assignment shall be of a constant, and not a varying,
ratable percentage of all of the assigning Lender’s rights and obligations under
this Agreement.  Such assignment shall be substantially in the form of Exhibit E
hereto and shall not be permitted hereunder unless such assignment is either for
all of such Lender’s rights and obligations under the Loan Documents or, without
the prior written consent of the Administrative Agent, involves loans and
commitments in an aggregate amount of at least $5,000,000 (which minimum amount
may be waived by the Required Lenders after the occurrence of a Default or
Unmatured Default).  The consent of the Administrative Agent and, prior to the
occurrence of a Default or Unmatured Default, the Borrower (which consent, in
each such case, shall not be unreasonably withheld), shall be required prior to
an assignment becoming effective with respect to a Purchaser which is not a
Lender or an Affiliate thereof.  The Lender assigning an interest in its Loan,
and the Purchase(s) thereof, shall bear their own fees and expenses incurred in
connection with any such transaction, and the Borrower shall have no obligation
for any such fees or expenses.

          (B)          Effect; Effective Date.  Upon (i) delivery to the
Administrative Agent of a notice of assignment, substantially in the form
attached as Appendix I to Exhibit E hereto (a “Notice of Assignment”), together
with any consent required by Section 13.3.(A) hereof, and (ii), in the case of
an assignment to a Purchaser which is not a Lender or an Affiliate thereof,
payment of a $3,500 fee to the Administrative Agent for processing such
assignment, such assignment shall become effective on the effective date
specified in such Notice of Assignment.  The Notice of Assignment shall contain
a representation by the Purchaser to the effect that none of the consideration
used to make the purchase of the Commitment, Loans and L/C Obligations under the
applicable assignment agreement are “plan assets” as defined under ERISA and
that the rights and interests of the Purchaser in and under the Loan Documents
will not be “plan assets” under ERISA.  On and after the effective date of such
assignment, such Purchaser, if not already a Lender, shall for all purposes be a
Lender party to this Agreement and any other Loan Documents executed by the
Lenders and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party hereto, and no
further consent or action by the Borrower, the Lenders or the Administrative
Agent shall be required to release the transferor Lender with respect to the
percentage of the Aggregate Revolving Loan Commitment, Loans and Letter of
Credit participations assigned to such Purchaser.  Upon the consummation of any
assignment to a Purchaser pursuant to this Section 13.3(B), the transferor
Lender, the Administrative Agent and the Borrower shall make appropriate
arrangements so that replacement Notes are issued to such transferor Lender and
new Notes or, as appropriate, replacement Notes, are issued to such Purchaser,
in each case in principal amounts reflecting their Revolving Loan Commitment, as
adjusted pursuant to such assignment.

          (C)          The Register.  The Administrative Agent shall maintain at
its address referred to in Section 14.1 a copy of each assignment delivered to
and accepted by it pursuant to this Section 13.3 and a register (the “Register”)
for the recordation of the names and addresses of the Lenders and the Revolving
Loan Commitment of and principal amount of the Loans owing to, each Lender from
time to time and whether such Lender is an original Lender or the assignee of
another Lender pursuant to an assignment under this Section 13.3.  The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement.  The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

          13.4.          Confidentiality.  Subject to Section 13.5, the
Administrative Agent and the Lenders shall hold all nonpublic information
obtained pursuant to the requirements of this Agreement and identified as such
by the Borrower in accordance with such Person’s customary procedures for
handling confidential information of this nature and in accordance with safe and
sound banking practices and in any event may make disclosure reasonably required
by a prospective Transferee in connection with the contemplated participation or
assignment or as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process and shall require any such
Transferee to agree (and require any of its Transferees to agree) to comply with
this Section 13.4.  In no event shall the Administrative Agent or any Lender be
obligated or required to return any materials furnished by the Borrower;
provided, however, each prospective Transferee shall be required to agree that
if it does not become a participant or assignee it shall return all materials
furnished to it by or on behalf of the Borrower in connection with this
Agreement.

          13.5.          Dissemination of Information.  The Borrower authorizes
each Lender to disclose to any Participant or Purchaser or any other Person
acquiring an interest in the Loan Documents by operation of law (each a
“Transferee”) and any prospective Transferee any and all information in such
Lender’s possession concerning the Borrower; provided that prior to any such
disclosure, such prospective Transferee shall agree to preserve in accordance
with Section 13.4 the confidentiality of any confidential information described
therein.

ARTICLE XIV.          NOTICES

          14.1.          Giving Notice.  Except as otherwise permitted by
Section 2.14 with respect to borrowing notices, all notices and other
communications provided to any party hereto under this Agreement or any other
Loan Documents shall be in writing or by telex or by facsimile and addressed or
delivered to such party at its address set forth below its signature hereto or
at such other address as may be designated by such party in a notice to the
other parties.  Any notice, if mailed and properly addressed with postage
prepaid, shall be deemed given when received; any notice, if transmitted by
telex or facsimile, shall be deemed given when transmitted (answerback confirmed
in the case of telexes).

          14.2.          Change of Address.  The Borrower, the Administrative
Agent and any Lender may each change the address for service of notice upon it
by a notice in writing to the other parties hereto.

ARTICLE XV.          COUNTERPARTS

          This Agreement may be executed in any number of counterparts, all of
which taken together shall constitute one agreement, and any of the parties
hereto may execute this Agreement by signing any such counterpart.  This
Agreement shall be effective when it has been executed by the Borrower, the
Administrative Agent and the Lenders and each party has notified the
Administrative Agent by telex or telephone, that it has taken such action.


          IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative
Agent have executed this Amended and Restated Credit Agreement as of the date
first above written.



STRATEGIC ENERGY, L.L.C.
  as the Borrower

By:     /s/Lee McCracken

Name:  Lee McCracken

Title:   Vice President-Finance

Address:       Two Gateway Center
                      Pittsburgh, PA 15222-1458

Attention:              Lee McCracken, Vice President-Finance

Telephone No.:         412-394-5674

Facsimile No.:          412-394-6664







LASALLE BANK NATIONAL ASSOCIATION
  as Administrative Agent, as a Lender and as an Issuing Bank

By:     /s/Mark H. Veach

Name:  Mark H. Veach

Title:    First Vice President

Address:      30 South Meridian Street, Suite 800
                     Indianapolis, IN 46204

Attention:      Mark H. Veach

Telephone No.: 317-756-7011

Facsimile No.:  317-756-7021









PNC BANK, National Association
  as a Syndication Agent and Lender

By:     /s/Thomas A. Majeski

Name:  Thomas A. Majeski

Title:   Vice President

Address:       One PNC Plaza, 2nd Floor
                     249 Fifth Avenue
                     Pittsburgh, PA 15222-2707

Attention:      Thomas A. Majeski

Telephone No.: 412-762-2431

Facsimile No.:  412-762-6484







CITIZENS BANK OF PENNSYLVANIA
  as  Lender

By:     /s/Dwayne R. Finney

Name:  Dwayne R. Finney

Title:   Vice President

Address:       525 William Penn Place, 29th Floor
                     Pittsburgh, PA 15219-1729

Attention:      Dwayne R. Finney

Telephone No.: 412-867-2425

Facsimile No.:  412-552-6307







PROVIDENT BANK
  as Lender

By:     /s/Brian Ciaverella

Name:  Brian Ciaverella

Title:   Senior Vice President

Address:       309 Vine Street -- 235D
                      Cincinnati, OH 45202

Attention:      Brian Ciaverella

Telephone No.: 412-263-4890

Facsimile No.:  412-263-4732







FIFTH THIRD BANK
  as Lender

By:     /s/Jim Janovsky  

Name:  Jim Janovsky

Title:   Vice President

Address:       1404 East Ninth Street
                     Cleveland, OH 44114

Attention:       Jim Janovsky

Telephone No.: 412-937-1855 x 27

Facsimile No.:  412-937-9896







SKY BANK
  as Lender

By:     /s/W. Christopher Kohler

Name:  W. Christopher Kohler

Title:   Vice President

Address:       The Times Building
                      336 Fourth Avenue
                      Pittsburgh, PA  15222

Attention:      W. Christopher Kohler

Telephone No.: (412) 227-6496

Facsimile No.:  (412) 227-4866





